Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 1 of 116 PageID #: 9473




                 EXHIBIT A
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 2 of 116 PageID #: 9474




                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK


   STEVEN B. BARGER,

                  Plaintiff,

   V.                                                Civil Case No. 1:17-cv-04869-FB-LB

   FIRST DATA CORPORATION,

                  Defendant.


                            AFFIDAVIT OF GARY B. EIDELMAN
                       IN SUPPORT OF DEFENDANT'S BILL OF COSTS

          1.     I am a partner with the law firm of Saul Ewing Arnstein & Lehr LLP and lead

  counsel for Defendant First Data Corporation in this matter. I am over twenty-one years of age. I

  have personal knowledge of the facts contained in this Affidavit and am competent to testify as a

  witness as to those facts. I make this Affidavit in support of Defendant's Bill of Costs.

          2.     On February 28, 2018, Defendants First Data Corporation, Frank Bisignano, Dan

  Charron, Anthony Marino, Karen Whalen, and Rhonda Johnson filed a Motion for Summary

  Judgment against Plaintiff Steven Barger. On that same date, Plaintiff Steven Barger cross-

  moved for summary judgment. See ECF Doc. No. 94.

         3.      On May 22, 2019, the Court denied Defendants' Motion for Summary Judgment.

         4.      On September 6, 2019, the Court denied Plaintiff's Motion for Summary

  Judgment.

         5.      Trial before a jury commenced in this action on September 16, 2019. The trial

  lasted seven days.
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 3 of 116 PageID #: 9475




             6.     On September 24, 2019, the Jury returned a verdict for Defendant 1 First Data.

      Judgment was entered in favor of Defendant First Data Corporation on all counts and the case

      was closed on September 24,2019. ECF Doc. Nos. 133 and 134.

             7.     The costs incurred by Defendant after the filing of Plaintiffs Complaint and

      Supplemental Complaint recoverable pursuant to 28 U.S.C. § 1920, are as follows:

                    a.       Depositions in Support of Defendants' Motion for Summary

      Judgment. The depositions of Anthony Marino, Steven Barger, Karen Whalen, Daniel Charron,

      Frank Bisignano, Rhonda Johnson, Robin Ording, Amy Steffen, and Matthew Cagwin were

      taken and their transcripts used in support of Defendants' Motion for Summary Judgment. The

      deposition of Josh King was used in support of Plaintiffs Motion for Summary Judgment (in

  addition to many of the depositions upon which Defendant relied). Defendant incurred the costs

  of these depositions in the amount of $14,937.78. The invoices for these depositions are attached

  hereto as Exhibit 1.

                    b.      Deposition Transcripts Used or Received in Evidence at Trial.

  Depositions of Harry Baddour, M.D., Ashely Parrish, R.N., and Kathi Benhardt were read into

  the record during trial by Plaintiff, and Grant Barger's transcript was used for impeachment

  purposes during trial. Defendant incurred costs of these depositions in the amount of $3,486.45.

  The invoices for the deposition transcripts are attached hereto as Exhibit 2.

                   c.       Deposition Ordered by the Court. The deposition of Julie Kelly was

  ordered by the Southern District of Ohio court on August 14, 2018, and again September 19,

  2018 (due to Ms. Kelly's noncompliance), after numerous attempts were made to notice and


  1
    On January 30, 2018, Plaintiff voluntarily dismissed his claims against Defendant Lori Graesser. On May 22,
  2019, the Court dismissed Defendant Karen Whalen. On September 23, 2019, Plaintiff voluntarily dismissed his
  claims against Defendants Frank Bisignano, Dan Charron, Anthony Marino, and Rhonda Johnson.

                                                         -2-
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 4 of 116 PageID #: 9476




      serve her with a subpoena and her failure to show for the noticed depositions.2 Defendants filed a

      Motion to Compel her deposition in the Southern District of Ohio and after being briefed and

      hearing argument, the Court ordered her to appear for her deposition at the federal courthouse.

      Defendant incurred costs of Kelly's deposition in the amount of $485. 70 for the :first deposition

      in which Ms. Kelly did not appear and a Statement for the Record was recorded. Defendant

      incurred costs of the second deposition where Ms. Kelly appeared and testified of $2,110.60. The

      taxable costs related to the taking of Ms. Kelly's depositions are $2,596.30, and the invoices for

      these depositions are attached hereto as Exhibit 7.

                     d.      Fees for Daily Trial Transcripts. Daily transcripts for four days of

      witness testimony was necessary due to the length of the trial, the complexity of the case, the

      Defendant's unique burden in this case, and the strategy Plaintiff employed to eight of

  Defendant's witnesses, including the four individual defendants in his case-in-chief. This

  necessitated daily transcripts to that Defendant could determine whether it would be necessary to

  recall any of those witnesses to testify once Plaintiff rested. Due to the length and complexity of

  the case and Plaintiff's changing theories of liability, daily trial transcripts were also necessary

  for Defendant to effectively cross-examine the Plaintiff (whose testimony spanned two days) and

  to develop its closing arguments (and Defendant used the daily trial transcripts in its closing

  arguments as a demonstrative exhibits).




  2
    The Docket from the action in the Southern District of Ohio is attached hereto as Exhibit 3. The Court's Order
  compelling Ms. Kelly's deposition is attached hereto as Exhibit 4. The corresponding docket and Order of the Court
  in the Northern District of Alabama regarding Grant Barger's compelled deposition is attached hereto as Exhibits 5
  and 6.


                                                         -3-
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 5 of 116 PageID #: 9477




               The total costs for the daily trial transcripts of the proceedings on September 16-20, 2019,

      are $5,841.36, consisting of 732 transcript pages at $7.98 per page. 3 The suppmiing

      documentation is attached hereto as Exhibit 8.

                        e.       Exemplifications and Copies of Papers. Defendant had 96 trial exhibits

      admitted in to evidence during the trial totaling 565 pages at the reasonable rate of .10 per page

      for a total cost of $56.50.

                       f.       Witness Fees, Travel Expenses, and Subsistence. Witness fees were

      provided to Julie Kelly, Ashley Parrish, R.N., and Harry Baddour, M.D. in the amount of $40.00

      each in connection with their depositions in which their transcripts were used during trial.

              Defendant incurred travel expenses for Kathi Benhardt to travel from Charlotte, North

      Carolina to Omaha, Nebraska for her deposition, portions of which were read into the record

      during trial.

              Defendant also incurred expenses including airfare, subsistence, and hotel for the

      following witnesses who testified at trial in this matter: Jennifer Voycheske, who traveled from

  Omaha, Nebraska to New York; Justin Stamey, who traveled from Atlanta, Georgia to New

  York; and Matthew Cagwin, who traveled from Atlanta, Georgia to New York. The total travel

  and related costs Defendant incurred for Benhardt, Voycheske, Stamey, and Cagwin are

  $5,209.10. The supporting documentation is attached hereto as Exhibits 9. 4

                       g.       Docket and Miscellaneous Fees. Process server fees were incurred in

  serving Julie Kelly, Grant Barger, Harry Baddour, M.D. and Ashley Parrish, R.N. with




  3
      Defendant made this calculation based on the total bill that was paid to the Court Reporter.
  4
   Expenses for which Defendant is not seeking reimbursement in Exhibit 9 are indicated by being crossed out in
  black marker.


                                                              -4-
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 6 of 116 PageID #: 9478




   subpoenas in connection with their depositions in the amount of $535.00. The invoices for these

   costs are attached hereto as Exhibit 10.

          8.      The amount of the costs incurred by Defendant for each specified expenditure set

   forth in this Affidavit are correct and have been necessarily incurred in this case and the services

   for which said fees have been charged were actually and necessarily performed.

                  I hereby declare under penalty of pe jury that the foregoing is true and correct.



   Dated: August 13, 2021
          Baltimore, Maryland                                           . Eidelman




                                                   -5-
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 7 of 116 PageID #: 9479




                             EXHIBIT 1
                                                                                                INVOICE
        Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 8 of 116 PageID #: 9480


                                                                                       Invoice No.            Invoice Date                 Job No.
                                                                                           57440                  6/27/2018                28016
                                             E                                           Job Date                             Case No.

                                                                                          6/1/2018
                                                                                                                Case Name

                                                                                    Barger v. First Data et al.

       Gary Eidelman
       Saul Ewing, Arnstein & Lehr                                                                           Payment Terms
       500 E PRATT ST
                                                                                                             Due upon receipt
       BALTIMORE, MD 21202-3133



 TAKEN DEPOSITION OF:
      Anthony Marino                                                                            269.00 Pages          @             3.55        954.95
             5 Day Expedite Charge                                                                                                              478.82
             Exhibit                                                                             37.00 Pages          @             0.50           18.50
             Rough Ascii                                                                        231.00 Pages          @             1.75        404.25
             Archive CD/Electronic Delivery/Online Access                                         1.00                @            35.00           35.00
            Shipping and Handling                                                                 1.00                @            30.00           30.00
 VIDEO DEPOSITION OF:
       Anthony Marino - Video Order
             Video Copy                                                                           4.00 Hours          @            95.00        380.00
                                                                                         TOTAL DUE        >>>                               $2,301.52


 Location of Job   : Regus
                     300 Cadman Plaza West
                    One Pierrepont Plaza
                     Brooklyn, NY 11201
 Thank you for your business! We now accept all major credit cards.
 To make a payment via credit card please call us or fax in a completed CC form.

 Invoices are due 30 days from billed date. Should we require a third party collection agency to collect
 outstanding balance a 15% collection fee will apply.

TaxID:-
                                             Please detach bol/0111 portion and retum will, paymelll.




                                                                                  Invoice No.      : 57440
 Gary Eidelman
 Saul Ewing, Arnstein & Lehr                                                      Invoice Date     : 6/27/2018
 500 E PRATT ST                                                                   Total Due        : $0.00
 BALTIMORE, MD 21202-3133




                                                                                 Job No.           : 28016
Remit To: Eco Scribe, LLC                                                        BU ID             : E-Boston
          34 Shunpike Road                                                       Case No.
          Suite 3-255
                                                                                 Case Name         : Barger v. First Data et al.
          Cromwell, CT 06416
                                                                                             INVOICE
        Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 9 of 116 PageID #: 9481


                                                                                    Invoice No.              Invoice Date                 Job No.
                                                                                          57632                 8/1/2018                  28256

                                            E                                          Job Date                            Case No.
                                                                                       6/29/2018
                                                                                                               Case Name
                                                                                 Barger v. First Data et al.

       Gary Eidelman
       Saul Ewing, Arnstein & Lehr                                                                          Payment Terms
       500 E PRATT ST
                                                                                                            Due upon receipt
       BALTIMORE, MD 21202-3133



 TAKEN DEPOSITION OF:
       Frank Bisignano                                                                       316.00 Pages            @             3.55       1,121.80
             Exhibit                                                                          30.00 Pages            @             0.50           15.00
             Rough Ascii                                                                     272.00 Pages            @             1.75        476.00
             Archive CD/Electronic Delivery/Online Access                                      1.00                  @            35.00           35.00
            Shipping and Handling                                                              1.00                  @            30.00           30.00
 VIDEO DEPOSillON OF:
       Frank Bisignano - Video Order
             Video Copy                                                                        5.00 Hours            @            95.00        475.00
                                                                                       TOTAL DUE > > >                                     $2,152.80

 Location of Job   : Regus
                     100 Church Street
                     8th Floor
                     New York, NY 11201
Thank you for your business! We now accept all major credit cards.
To make a payment via credit card please call us or fax in a completed CC form.

Invoices are due 30 days from billed date. Should we require a third party collection agency to collect
outstanding balance a 15% collection fee will apply.



                                            Please detach bouo111 porlion and re111m with payment.




 Gary Eidelman                                                                 Invoice No.        : 57632
 Saul Ewing, Arnstein & Lehr                                                   Invoice Date       : 8/1/2018
 500 E PRATT ST                                                                Total Due          : $0.00
 BALTIMORE, MD 21202-3133




                                                                               Job No.            : 28256
Remit To: Eco Scribe, LLC                                                      BU ID              : E-Boston
          34 Shunpike Road                                                     Case No.
          Suite 3-255
                                                                               Case Name          : Barger v. First Data et al.
          Cromwell, CT 06416
       Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 10 of 116 PageID #: 9482

                                                                                              INVOICE
                                                                                      Invoice No.               Invoice Date               Job No.
                                                                                           57642                  8/1/2018                 28261
                                             E                                          Job Date                             Case No.
                                                                                        6/27/2018
                                                                                                                Case Name

                                                                                  Barger v. First Data et al.

       Gary Eidelman
       Saul Ewing, Arnstein & Lehr                                                                           Payment Terms
       500 E PRATT ST
       BALTIMORE, MD 21202-3133                                                                              Due upon receipt




 TAKEN DEPOSITION OF:
       Rhonda Johnson                                                                         253.00 Pages            @             3.35           847.55
             Exhibit                                                                           88.00 Pages            @             0.50            44.00
             Archive CD/Electronic Delivery/Online Access                                       1.00                  @            35.00            35.00
           Sh1pping and Handling                                                                1.00                  @            30.00            30.00
 TAKEN DEPOSITION OF:
       Rhonda Johnson - Video Order
             Video Copy                                                                         5.50 Hours            @            95.00        522.50
                                                                                          TOTAL DUE >>>                                     $1,479.05

 Location of Job   : Regus
                     One Glenlake Parkway
                     Suite 650
                    Atlanta, GA 30328
 Thank you for your business! We now accept all major credit cards.
 To make a payment via credit card please call us or fax in a completed CC form.

 Invoices are due 30 days from billed date. Should we require a third party collection agency to collect
 outstanding balance a 15% collection fee will apply.

 For questions or disputes please contact us at (646) 862-1465 or email us at info@EcoScribeSolutions.com

TaxID:-
                                             Please detach bo//om portion and return with pa,vment.




 Gary Eidelman                                                                  Invoice No.        : 57642
 Saul Ewing, Arnstein & Lehr                                                    Invoice Date       : 8/1/2018
 500 E PRATT ST                                                                 Total Due          : $0.00
 BALTIMORE, MD 21202-3133




                                                                                Job No.            : 28261
Remit To: Eco Scribe, LLC                                                       BU ID              : E-Boston
          34 Shunpike Road                                                      Case No.
          Suite 3-255
          Cromwell, CT 06416                                                    Case Name          : Barger v. First Data et al.
                                                                                                INVOICE
       Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 11 of 116 PageID #: 9483


                                                                                       Invoice No.               Invoice Date               Job No.
                                                                                            57905                 11/8/2018                 28591
                                             E                                           Job Date                             Case No.
                                                                                         8/21/2018
                                                                                                                 Case Name
                                                                                    Barger v. First Data et al.

       Gary Eidelman
       Saul Ewing, Arnstein & Lehr                                                                            Payment Terms
       500 E PRATT ST
       BALTIMORE, MD 21202-3133                                                                               Due upon receipt




 TAKEN DEPOSITION OF:
      Amy Steffen                                                                               178.00 Pages           @             3.35           596.30
             Exhibit                                                                             72.00 Pages           @             0.50            36.00
             Archive CD/Electronic Delivery/Online Access                                         1.00                 @            35.00            35.00
             Shipping and Handling                                                                1.00                 @            30.00           30.00
                                                                                           TOTAL DUE       >>>                                 $697.30


 Location of Job   : Regus
                     1299 Farnam Street
                    Suite 300
                    Omaha, NE 68102
 Thank you for your business! We now accept all major credit cards.
 To make a payment via credit card please call us or fax in a completed CC form.

 Invoices are due 30 days from billed date. Should we require a third party collection agency to collect
 outstanding balance a 15% collection fee will apply.

 For questions or disputes please contact us at (646) 862-1465 or email us at info@EcoScribeSolutions.com
                                                                                      (-) Payments/Credits:                                      697.30
                                                                                            (+) Finance Charges/ Debits:                              0.00
                                                                                            (=) New Balance:                                        $0.00

TaxID:-
                                             Please detach bot10111 portion and re111rn with payment.




 Gary Eidelman                                                                    Invoice No.       : 57905
 Saul Ewing, Arnstein & Lehr                                                      Invoice Date      : 11/8/2018
 500 E PRATT ST                                                                  Total Due          : $0.00
 BALTIMORE, MD 21202-3133




                                                                                 Job No.            : 28591
Remit To: Eco Scribe, LLC                                                        BU ID              : E-Boston
          34 Shunpike Road                                                       Case No.
          Suite 3-255
          Cromwell, CT 06416                                                     Case Name          : Barger v. First Data et al.
        Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 12 of 116 PageID #: 9484

                                                                                              INVOICE
                                                                                     Invoice No.              Invoice Date               Job No.
                                                                                         57629                  8/1/2018                 28260
                                              E                                        Job Date                            Case No.
                                                                                       6/26/2018
                                                                                                              Case Name
                                                                                  Barger v. First Data et al.

        Gary Eidelman
        Saul Ewing, Arnstein & Lehr                                                                        Payment Terms
        500 E PRATT ST
        BALTIMORE, MD 21202-3133                                                                           Due upon receipt




  TAKEN DEPOSITION OF:
        Daniel Charron                                                                         158.00 Pages         @             3.35           529.30
              Exhibit                                                                          45.00 Pages          @             0.50            22.50
              Archive CD/Electronic Delivery/Online Access                                       1.00               @            35.00            35.00
             Shipping and Handling                                                              1.00                @            30.00            30.00
  TAKEN DEPOSITION OF:
        Matt Cagwin                                                                           144.00 Pages          @             3.35        482.40
              Exhibit                                                                         145.00 Pages          @             0.50            72.50
              Archive CD/Electronic Delivery/Online Access                                      1.00                @        · 35.00             35.00
                                                                                       TOTAL DUE        >>>                               $1,206.70

  Location of Job   : Regus
                      One Glenlake Parkway
                      Suite 650
                     Atlanta, GA 30328
 Thank you for your business! We now accept all major credit cards.
 To make a payment via credit card please call us or fax in a completed CC form.

  Invoices are due 30 days from billed date. Should we require a third party collection agency to collect
  outstanding balance a 15% collection fee will apply.


Tax I D : -
                                              Please derach bollom µor/ion and re/um with payment.




  Gary Eidelman                                                                 Invoice No.      : 57629
  Saul Ewing, Arnstein & Lehr                                                   Invoice Date     : 8/1/2018
  500 E PRATT ST                                                                Total Due        : $0.00
  BALTIMORE, MD 21202-3133




                                                                               Job No.           : 28260
Remit To: Eco Scribe, LLC                                                      BU ID             : E-Boston
          34 Shunpike Road                                                     Case No.
          Suite 3-255
          Cromwell, CT 06416                                                   Case Name         : Barger v. First Data et al.
      Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 13 of 116 PageID #: 9485


                                                                                                                     INVOICE
                                                                                                         Invoice No.              Invoice Date                 Job No.


                         Planet Depos                                                                      234605
                                                                                                          Job Date
                                                                                                                                    9/7/2018
                                                                                                                                                 Case No.
                                                                                                                                                                   201591

                         We Make I Happen
                                                                                                          8/l0/2018            1:17-CV-04869-FB-LB

                                                                                                                                   Case Name
                                                                                                  Barger -v- First Data Corporation, et al.

            Gary 8. Eldelman, Esquire
            Saul Ewing Arnstein & Lehr                                                                                          Payment Terms
            Lockwood Place                                                                        Due upon receipt
            500 East Pratt Street
            Suite 900
            Baltimore, MD 21202

  TRANSCRIPT WITH INDEX OF:
            Steven B. Barger - XMEF                                                                             179.00 Pages                                                984.50

                                                                                                                TOTAL DUE > > >                                        $984,50

  Invoice L of 4
  Due upon receipt and is not contingent on client payment.

                           ***ATTENTION***
  Please update your records with our new remittance address below:

                            PLANET DEPOS, LLC
                              P.O. BOX 69136
                       BALTIMORE, MD 21264-9136

  For your convenience we now accept payments via wire transfer.
  Account Number: 1048289                  Wire Routing Number: 055003528
  we accept all major credit cards, subject to a 3% convenience fee.

  For billing questions, please email billing@planetdepos.com or call 888.433.3767. Invoice disputes must be brought to our attention within
  30 days of receipt. Thank you for your business.

                                                                                                                (-) Payments/Credits:                                   984.50
                                                                                                                ( + ) Finance Charges/Debits:                                0.00
                                                                                                                (=) New Balance:                                            $0.00

TaxID-

                                                          Please de/(lch boI10111 porrio11 a11d re/um with paymem.



 Gary B. Eidelman, Esquire                                                                     Invoice No.             234605
 Saul Ewing Arnstein & Lehr                                                                    Invoice Date            9/7/2018
 Lockwood Place
 500 East Pratt Street                                                                         Total Due               $0.00
 Suite 900
 Baltimore, MD 21202




                                                                                               Job No.                 201591
Remit To:     Planet Depos, LLC                                                                BUID                    45-NYC-R
              P.O. BOX 69136                                                                  Case No.                 1:17-CV-04869-FB-LB
              Baltimore, MD 21264-9136
                                                                                              Case Name                Barger -v- First Data Corporation, et al.
      Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 14 of 116 PageID #: 9486


                                                                                                                         INVOICE
                                                                                                           Invoice No.              Invoice Date                 Job No.


                         Planet Depos                                                                        235992
                                                                                                            Job Date
                                                                                                                                      9/7/2018
                                                                                                                                                   Case No.
                                                                                                                                                                     201591

                         1t,,10k,k0 I t-loppen-
                                                                                                            8/10/2018            l:17-CV-04869-FB-LB

                                                                                                                                    Case Name

                                                                                                     Barger -v- First Data Corporation, et al.

            Gary B. Eidelman, Esquire
            Saul Ewing Arnstein & Lehr                                                                                             Payment Terms
            Lockwood Place
                                                                                                    Due upon receipt
            500 East Pratt Street
            Suite 900
            Baltimore, MD 21202

  TRANSCRIPT WITH INDEX OF:
            Steven 8. Bargqr - XMEF�                                                                                179.00 Pages                                              984.50
                                                                                                                    TOTAL DUE > > >                                     $984.50

  Invoice 2 of 4
  Due upon receipt and is not contingent on client payment.

                           ***ATTENTION***
  Please update your records with our new remittance address below:

                            PLANET DEPOS, LLC
                              P.O. BOX 69136
                       BALTIMORE, MD 21264-9136

  For your convenience we now accept payments via wire transfer.
  Account Number: 1048289                  Wire Routing Number: 055003528
  We accept all major credit cards, subject to a 3% convenience fee.

  For billing questions, please email billlng@planetdepos.com or call 888.433.3767. Invoice disputes must be brought to our attention within
  30 days of receipt. Thank you for your business.

                                                                                                                    ( ·) Payments/Credits:                                984.50
                                                                                                                    ( + ) Finance Charges/ Debits:                          0.00
                                                                                                                    ( = ) New Balance:                                        $0.00

TaxID:-

                                                          Please de1ac/1 bol/0111 panion and return 111i1h pay111e111.



 Gary B. Eidelman, Esquire                                                                       Invoice No.             235992
 Saul Ewing Arnstein & Lehr                                                                      Invoice Date            9/7/2018
 Lockwood Place
 500 East Pratt Street                                                                           Total Due               $0,00
 Suite 900
 Baltimore, MD 21202




                                                                                                 Job No.                 201591
Remit To:     Planet Depos, LLC                                                                  BUID                    45-NYC·R
              P.O. BOX 69136                                                                     Case No.                1: 17-CV-04869-FB-LB
              Baltimore, MD 21264-9136
                                                                                                 Case Name               Barger -v- First Data Corporation, et al.
      Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 15 of 116 PageID #: 9487


                                                                                                                      INVOICE
                                                                                                         Invoice No.              Invoice Date                 Job No.


                          Planet   Depos
                              I Har.,pen
                                                     w
                                                                                                           235939
                                                                                                          Job Date
                                                                                                                                     9/7/2018
                                                                                                                                                 Case No,
                                                                                                                                                                   201591

                          \'." M::ik
                                                                                                          8/10/20l8            1: 1.7-CV-04869-FB-LB

                                                                                                                                   Case Name

                                                                                                  Barger -v- First Data Corporation, et al.

            Gary B. Eidelman, Esquire
            Saul Ewing Arnstein & Lehr                                                                                          Payment Terms
            Lockwood Place
                                                                                                  Due upon receipt
            500 East Pratt Street
            Suite 900
            Baltimore, MD 21202

  TRANSCRIPT WITH INDEX OF:
            �tcv'cn B. B�/'9er · XMEF
                   Evening Attendance                                                                                                                                       300.00
                   Realtime                                                                                     266.00 Pages                                                465.50
                   Additional Realtime Hook-up fee                                                                                                                           95.00
                                                                                                                 TOTAL DUE > > >                                       $860.50
  Invoice 3 of 4
  Due upon receipt and Is not contingent on client payment.

                           ***ATTENTION***
  Please update your records with our new remittance address below:

                            PLANET DEPOS, LLC
                              P.O. BOX 69136
                       BALTIMORE, MD 21264-9136

  For your convenience we now accept payments via wire transfer.
  Account Number: 1048289                   Wire Routing Number: 055003528
  We accept all major credit cards, subject to a 3% convenience fee.

  For billing questions, please email billing@planetdepos.com or call 888.433.3767. Invoice disputes must be brought to our attention within
  30 days of receipt. Thank you for your business,

TaxIO:-

                                                          P/e(lse derad, ho110111 pon/011 and return with payme111.




 Ga1y B. Eidelman, Esquire                                                                     Invoice No.             235939
 Saul Ewing Arnstein & Lehr                                                                    Invoice Date            9/7/2018
 Lockwood Place
 500 East Pratt Street                                                                         Total Due               $0.00
 Suite 900
 Baltimore, MD 21202




                                                                                               Job No,                 201591
Remit To:      Planet Oepos, LLC                                                               BU ID                   45-NYC·R
               P.O. BOX 69136                                                                  Case No.                1:17-CV-04869-FB·LB
               Baltimore, MO 21264-9136
                                                                                               Case Name               Barger -v- First Data Corporation, et al.
      Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 16 of 116 PageID #: 9488


                                                                                                                   INVOICE
                                                                                                     Invoice No.               Invoice Date                Job No.

                                                                                                        235991                   9/7/2018                   201591
                                                                                                       Job Date                               Case No.

                                                                                                       8/10/2018           I: 17-CV-04869-FB-LB
                                                                                                                               Case Name

                                                                                                Barger -v- First Data Corporation, et al.

            Gary B. Eidelman, Esquire
            Saul Ewing Arnstein & Lehr                                                                                       Payment Terms
            Lockwood Place                                                                      Due upon receipt
            500 East Pratt Street
            Suite 900
            Baltimore, MD 21202

  TRANSCRIPT WITH INDEX OF:
            Steven B. Barger - XMEF
                  Rough ASCJJ                                                                                266.00 Pages                                            399.00
                  Exhibits                                                                                   364.00 Pages                                            127.40
                  XMEF File                                                                                                                                           95.00
                  Shipping & Handling                                                                                                                                35.00

                                                                                                              TOTAL DUE >>>                                     $656.40

  Invoice 4 of 4
  Due upon receipt and is not contingent on client payment.

                           ***ATTENTION***
  Please update your records with our new remittance address below:

                            Pl.ANET DEPOS, LLC
                               P.O. BOX 69136
                       BALTIMORE, MD 21264-9136

  For your convenience we now accept payments via wire transfer.
  Account Number: 1048289                  Wire Routing Number: 055003528
  We accept all major credit cards, subject to a 3% convenience fee.

  For billing questions, please email bllling@planetdepos.com or call 888.433.3767. Invoice disputes must be brought to our attention within

TaxID:-

                                                          Please dewch bo110111 portion and ret11m with payment.



 Gary B. Eidelman, Esquire                                                                    Invoice No.           235991
 Saul Ewing Arnstein & Lelir                                                                  Invoice Date          9/7/2018
 Lockwood Place
                                                                                             Total Due              $0,00
 500 East Pratt Street
 Suite 900
 Baltimore, MD 21202




                                                                                             Job No.                201591
Remit To:      Planet Depos, LLC                                                             BU lD                  45-NYC-R
               P.O. BOX 69136                                                                case No.                I: l.7-CV-04869-FB·LB
               Baltimore, MD 21264-9136
                                                                                             case Name              Barger -v- First Data Corporation, et al.
       Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 17 of 116 PageID #: 9489

                                                                                                    INVOICE
                                                                                           Invoice No.              Invoice Date                 Job No.
                                                                                                57438                  6/27/2018                 28015

                                          E                                                  Job Date                              Case No.

                                                                                              5/31/2018
                                                                                                                      Case Name

                                                                                       Barger v. First Data et al.

       Gary Eidelman
       Saul Ewing, Arnstein & Lehr                                                                                 Payment Terms
       500 E PRATT ST
                                                                                                                   Due upon receipt
       BALTIMORE, MD 21202-3133



 TAKEN DEPOSITION OF:
       Robin Ording                                                                                  170.00 Pages          @              3.55           603.50
            5 Day Expedite Charge                                                                                                                        302.60
            Exhibit                                                                                   25.00 Pages          @              0.50            12.50
            Rough Ascii                                                                              145.00 Pages          @              1.75           253.75
            Archive CD/Electronic Delivery/Online Access                                                1.00               @             35.00            35.00
            Shipping and Handling                                                                       1.00               @             30.00            30.00
 TAKEN DEPOSITION OF:
       Karen Whalen                                                                                  178.00 Pages          @              3.55           631.90
            5 Day Expedite Charge                                                                                                                        316.84
            Exhibit                                                                                    16.00 Pages         @              0.50             8.00
            Rough Ascii                                                                              151.00 Pages          @              1.75           264.25
           Archive CD/Electronic Delivery/Online Access                                                 1.00               @             35.00            35.00
 TAKEN DEPOSITION OF:
      Josh King                                                                                       74.00 Pages          @              3.55           262.70
            5 Day Expedite Charge                                                                                                                        131.72
            Exhibit                                                                                   30.00 Pages          @              0.50            15.00
            Rough Ascii                                                                               61.00 Pages          @              1.75           106.75
            Archive CD/Electronic Delivery/Online Access                                                1.00               @             35.00            35.00


TaxID:-
                                           P l e a s e delac/1 bo/10111 porlion 1111d return wirh pay111enr.




                                                                                     Invoice No.         : 57438
 Gary Eidelman
 Saul Ewing, Arnstein & Lehr                                                         Invoice Date        : 6/27/2018
 500 E PRATT ST                                                                      Total Due           : $0.00
 BALTIMORE, MD 21202-3133




                                                                                     Job No.             : 28015
Remit To: Eco Scribe, LLC                                                            BU ID               : E-Boston
          34 Shunpike Road                                                           Case No.
          Suite 3-255
                                                                                     Case Name           : Barger v. First Data et al.
          Cromwell, CT 06416
          Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 18 of 116 PageID #: 9490

                                                                                               INVOICE
                                                                                      Invoice No.               Invoice Date               Job No.
                                                                                           57438                 6/27/2018                 28015
                                              E                                         Job Date                             Case No.
                                                                                        5/31/2018
                                                                                                                Case Name
                                                                                   Barger v. First Data et al.

          Gary Eidelman
          Saul Ewing, Arnstein & Lehr                                                                        Payment Terms
          500 E PRATT ST
          BALTIMORE, MD 21202-3133                                                                           Due upon receipt



  VIDEO DEPOSITION OF:
        Video Order
               Video Copy                                                                       6.00 Hours            @            95.00           570.00
                                                                                          TOTAL DUE       >>>                               $3,614.51


  Location of Job   : Regus
                      300 Cadman Plaza West
                      One Pierrepont Plaza
                      Brooklyn, NY 11201
 Thank you for your business! We now accept all major credit cards.
 To make a payment via credit card please call us or fax in a completed CC form.

 Invoices are due 30 days from billed date. Should we require a third party collection agency to collect
 outstanding balance a 15% collection fee will apply.

 For questions or disputes please contact us at (646) 862-1465 or email us at info@EcoScribeSolutions.com
                                                                                           (-) Payments/Credits:                              3,614.51
                                                                                           (+) Finance Charges/Debits:                               0.00
                                                                                           (=) New Balance:                                        $0.00




Tax ID:
                                              Please detach bottom portion and return with payment.




  Gary Eidelman                                                                  Invoice No.       : 57438
  Saul Ewing, Arnstein & Lehr                                                    Invoice Date      : 6/27/2018
  500 E PRATT ST                                                                Total Due          : $0.00
  BALTIMORE, MD 21202-3133




                                                                                Job No.            : 28015
Remit To: Eco Scribe, LLC                                                       BU ID              : E-Boston
          34 Shunpike Road                                                      Case No.
          Suite 3-255
                                                                                Case Name          : Barger v. First Data et al.
          Cromwell, CT 06416
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 19 of 116 PageID #: 9491




                                                                                                                                     INVOICE
                                                                                                                     IIMJllll! Ho,                   o.i.                I           Job

                                                                         E                                               57438
                                                                                                                                          .           6/l7/2018          I           26015
                                                                                                                      JobON                                        C:...No,

                                                                                                                      S(JU2018
                                                                                                                                              ·-
                                                                                                                                                     c.MKama
                                                                                                             ..
                                                                                                               ll.!M'o,,r v, flr,t Data et al,
         G/lfY Eldelm111>
         SiM.i fwlnQ, ArMl-.in & l.ellr
                                                                                                                                                   P•vmt11t Tt<ttt,
         SOOHAATTST                                                                                           ..
         BALTIMORE, MO 11202•3133                                                                             Due pon r«d!)t
                                                                                                                                                                      ,,,.                           ...



           TAKtll OErosm0!4 OI':
                  RolllnOnlirlj)                                                                                               170,00 l>aQt$                lj)I             3,55          6()3,50
                          S o w Elq>edito Cha/ye                                                                                                                                           302.60
                         fld,lt,,t                                                                                               35.00                      @                0.5()            12.50
                         Roug!,Asd                                                                                            HS.00 Pa,Je<                  411              1.75          253.75
                         ArdlM! <D/El«:lllll11C /Oollr\O        Al:c"5$                                                                                                35.00                 35,00
                         Shlg,IIIQ M d HDndti\o                                                                                                                        :30,00                30,00
          TAJ(l;N DfPOSITTON 0 1
                 Kll""1 Whalen                                                                                                1'8,00 Page                   @            3,5S                31.00
                        5 Day Exped1te Charon                                                                                                                                              316.94


                                                                                                                                                            "'
                        r:,hlblt                                                                                               16.00 Pl'Q                                Q.5(1               8,00
                        ROUQh AsOI                                                                                            1,1.00 l'l)g¢•                             l,?S              U4,1S
                        Al(!Jm CD/ Jc          Oellvery/01\llne hxeSs                                                                                                  35.00                 35,00
          TAKEN lll'i'OS!llOli Of:
               m i l King                                                                                                      74.00 f'1IOe$              @             3.S5               m.10
                        s Day Exped • Chaf\)tl                                                                                                                                             131,72
                        E>(tilbj\                                                                                              3(1.00 Pll',les            ¢.b           o.so                 IS,00
                        RooQ!IAsdl                                                                                            61.00 P,!9es                @              1,75              106.75
                       Ardl1"e ,:0/et\,ctn!l)IC M w y / O n Q   Aroess                                                                                                35.00                  35,00



                                                                   Pkrut tkll/th bol/<Hlt [Mrliflll rmd r<ll(nf ttll f"'Y""NI.




       GolyfklelmIm                                                                                       JrtYQi<.eNo,               57438
       SatJl €wing. Al t,,ln & I.ell/                                                                     tnvolc:,i DIM              6/27/2018
       500 E PRATT ST
       IMi.llMO!lt', MO 21202-313)                                                                        TotllDl/e              ,   '3,614.51




                                                                                                         lob No-                     28015
      Rem To:      E<» !i(ri!,e, LLC                                                                     BUIO                        c Boston
                   3-<151! nplkelto.tcl                                                                  Cav,et,io.
                   SUlt•3•255
                   C-1 Cl l6                                                                              Nwe                        B:,rgerv, Rn;t Data et al,
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 20 of 116 PageID #: 9492




                                                                                                                                       INVOICE
                                                                                                                         lnvokcHo.                         In'tOlc•ii.i.      I       Jc)IINo.
                                                                                                                                                                                                   --·
                                                                                                                                                                              I
                                                                           E
                                                                                                                          ,...57438                          -O/m2fll8
                                                                                                                                                                           c.-Nt>,
                                                                                                                                                                                       28015
                                                                                                                                                                                                  ,_,, ,,,-



                                                                                                                          5/Jl/2018

                                                                                                                  ·-·                                      C-Name                                    -,w,.



                                                                                                                   aorc,,-v. First Dotll et al,


                                                                                                                                                            ,-
          G.!rfOdelrnan
          SMII fwlnq,         & Lehr
          500 SPRATT ST
          BAlllMORF., MD 2 ll02•31 J:l                                                                             Olloupooroi»pt
                                                                                                                   -~"                                                                  --··--•
           V!Dro DEPOSITION OF;
                V OOrder
                      o,,opy                                                                                                           6.00 Ho . . .                if1'      95,00          570,00

                                                                                                                                  TOTAlDU! > > >                                        $3,614,51
          11,,nk you roi· wvr bu ne<sl Wo n<W< w.:tcpt all 1n11)1)1 nedlt canJs,
          l o 11\.1 0 a p1rm,,nt vlo c,e(l,t cord pleas,< 1n l)f    fa,'"
                                                                      a c,;,,n,,,1t,J a : to<rn,

          In ""'          d ® 30 ilav,; l'rortl billed llale. Should we rt<lUlrl> a third PMty (Qllection ageocy to collec\
          0\111,tbndil\Q t>alanc:e a I S %               ree ..tt apply,

          f o , q oM     o, d i       please cor,tact"' a t (6'16) 862'!'165 or <o""1I us a t ifll'OCfioScribeSOlvtlona,oom
                                                                                                                                  (•) P a v i - t b / C N l d l l l l                            o.oo
                                                                                                                                 !±1!:!/11'11<" Clll'J!!«                                        0.00
                                                                                                                                 (•► ·•lall08'1                                          :Ui4.S1




                                                                       PfMJtdi:rMlt t,1w,w , rt/l1t1 M d rdffil'Jt with />aftlH11II.


       Gar'/ Eldetm•n                                                                                          lnl'OlceNO,             57'138
       Soul Ewing, /lroroiln & te r                                                                           Jnl'Qlct Dlltij         6/27/2018
       000 E f>!IATT ST
       llAI.TIMOIIE, MO 21202·ll3l                                                                            Yota!OU•              , '3,614.51




                                                                                                              Job ljo,
      n e n To:    eco 5afl>e. LLC                                                                            8\) JO
                   :M Slluftj)lkot Road                                                                       O.tle NO.
                   Sialt. :J-255
                   etomwoll, CT 06416                                                                         Q$<\Noma                   6iw'g<'i' v. llnit Data el a/.
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 21 of 116 PageID #: 9493




                              EXHIBIT 2
       Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 22 of 116 PageID #: 9494
                                                                                                 INVOICE
                                                                                         Invoice No.            Invoice Date                 Job No.
                                                                                             57898                 11/8/2018                 28592
                                             E                                             Job Date                            Case No.
                                                                                           8/22/2018
                                                                                                                  Case Name
                                                                                     Barger v. First Data et al.

       Gary Eidelman
       Saul Ewing, Arnstein & Lehr                                                                             Payment Terms
       500 E PRATT ST
                                                                                                               Due upon receipt
       BALTIMORE, MD 21202-3133



 TAKEN DEPOSITION OF:
       Keith Benhardt                                                                            215.00 Pages           @             3.35           720.25
             Exhibit                                                                               50.00 Pages          @             0.50            25.00
             Archive CD/Electronic Delivery/Online Access                                           1.00                @            35.00            35.00
             Shipping and Handling                                                                  1.00                @            30.00            30.00
                                                                                           TOTAL DUE >>>                                        $810.25


 Location of Job   : Regus
                     1299 Farnam Street
                     Suite 300
                     Omaha, NE 68102
 Thank you for your business! We now accept all major credit cards.
 To make a payment via credit card please call us or fax in a completed CC form.

 Invoices are due 30 days from billed date. Should we require a third party collection agency to collect
 outstanding balance a 15% collection fee will apply.

 For questions or disputes please contact us at (646) 862-1465 or email us at info@EcoScribeSolutions.com
                                                                                              ( - ) Payments/Credits:                             810.25
                                                                                              (+) Finance Charges/ Debits:                             0.00
                                                                                              (=) New Balance:                                       $0.00

TaxID:-
                                             Please detnch bo/10111 porlion and retum wilh pa_1 1111ent.




                                                                                   Invoice No.       : 57898
 Gary Eidelman
 Saul Ewing, Arnstein & Lehr                                                       Invoice Date      : 11/8/2018
 500 E PRATT ST                                                                    Total Due         : $0.00
 BALTIMORE, MD 21202-3133




                                                                                   Job No.           : 28592
Remit To: Eco Scribe, LLC                                                          BU ID             : E-Boston
          34 Shunpike Road                                                         case No.
          Suite 3-255
                                                                                   Case Name         : Barger v. First Data et al.
          Cromwell, CT 06416
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 23 of 116 PageID #: 9495




            Verftext Corp
            Southeast Region
            1075 Peachtree St. NE, Suite 3625
                                                                                                                               VERITEXT
            Atlanta GA 30309                                                                                                                             LEGAL SOLUTIONS
            Tel. 7 7 0 - 3 4 � 0 - 3 4 3 - 8 4 3 0
            Fed. Tax I D - -


         BIii To:        Llndsoy C. Kennady                                                                                                              lnvolc:4t #:             ATL3406401
                         Saul E\\llng Amstoln & Lehr LLP                                                                                             Invoice Date:                  7/12/2018
                         1 PPG Place
                         Suite 3010                                                                                                                  Balance Due:                     $1,040.45
                         PlllsbUrgh. PA, 15222

           Cae&:         Barger v. First Data
           Job It:       2939663 I Job Date: 6/26/2018 \ DeUvery: Norm!¼!
           Bllllng Atty: Llndsoy C. Kennedy
           Location:     King & Spalding
                         1180 Peachtree Slree, N.E.
                         Atlanta, GA 30309
           Sched Atty: I Saul Ewing Amstein & Lehr LIP




              Ashley L Pan18h ' R.N.




                Notes:




                                                                                                                                                                                         $1.046.45
        TERMS: Poy�llt• upon ,_11'1, Acooonu• 3� day,1 puQ\ du• wit bn.�•" fioanco CMtpo or 1.5% pOI rMnlh, i\coounls U"lluld nRor. 90 d(lyti •vrw !() pay a.I oottoollon c:o$              ' lo,
        �!<Jlidh,g (\lOflOMIJto ot!OmOjfs lout. Contn�1 U1lO    l /lelrr<ld_payo101�,otro� No ud/usttnonlo v.41I bo mode nltof' 90 Jays, fo, more tllfoon•lioll "'' ,'1Wl)99 rolnlod lo nur •"'•loo•
        µtoa. . ,conoull hllf):llww11.vo,J14><l,oon1,.,,rviaOll/�rvfoo&isllvlcus-ln!c,m"'t1""




                                                                                                                                                            lnvolco #:            A'll..3406401
                                                                                               Pleas& romlt payment to:
                            To pay onllne, go to                                                              Voritext                                           Job#:                  2939663
                             www.verltext.com                                                        P.O. Box 71303                                   Invoice Dato:                   7/12/2018
                      Verttext accepts an major credit 08/\'.ls                                  Chicago IL 60694-1303
 t04r                                                                                                                                                         Balance:                $1,046.45
                  (Amoocan Expres&, Meslon:t1rd, Vise, Olsaovor)
            Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 24 of 116 PageID #: 9496
                                                                                                                   INVOICE
                                                                                                    Invoice No.                  Invoice Date                 Job No.


                         Planet Depos                                                                   255596
                                                                                                       Job Date
                                                                                                                                   1/22/2019
                                                                                                                                                Case No.
                                                                                                                                                               222175


                         We Make It Happen�
                                                                                                        1/4/2019             1: 17-CV-04869-FB-LB

                                                                                                                                  Case Name

                                                                                               Barger -v- First Data Corporation, et al.

            Gary B. Eidelman, Esquire
            Saul Ewing Arnstein & Lehr                                                                                          Payment Terms
            Lockwood Place                                                                     Due upon receipt
            500 East Pratt Street
            Suite 900
            Baltimore, MD 21202

  EXPEDITED TRANSCRIPT WITH INDEX OF:
            Phillip D. Morgan - XMEF                                                                             83.00 Pages                                            672.30

  EXPEDITED TRANSCRIPT WITH INDEX OF:
        Grant Bar_ggp- XMEF                                                                                   103.00 Pages                                              834.30

                  Attendance                                                                                                                                            120.00

                  Exhibits                                                                                  1,287.00 Pages                                              450.45

                  XMEF File                                                                                        2.00 Files                                           190.00

                  Shipping & Handling                                                                                                                                    35.00

                                                                                                              TOTAL DUE >>>                                        $2,302.05

  Due upon receipt and is not contingent on client payment.

                           ***ATTENTION***
  Please update your records with our new remittance address below:

                            PLANET DEPOS, LLC
                              P.O. BOX 69136
                       BALTIMORE, MD 21264-9136

 For your convenience we now accept payments via wire transfer.
 Account Number: 1048289                  Wire Routing Number: 055003528
 we accept all major credit cards, subject to a 3% convenience fee.


TaxlD-

                                                         Please dewc/1 bottom porlion and re/Urn wit/, payme111.



 Gary B. Eidelman, Esquire                                                                   Invoice No.               255596
 Saul Ewing Arnstein & Lehr                                                                  Invoice Date              1/22/2019
 Lockwood Place
                                                                                             Total Due                 $2,302.05
 500 East Pratt Street
 Suite 900
 Baltimore, MD 21202




                                                                                             Job No.                   222175

Remit To:      Planet Depos, LLC                                                             BUID                      21-OOT-R
               P.O. BOX 69136                                                                Case No.                  1: 17-CV-04869-FB-LB
               Baltimore, MD 21264-9136
                                                                                             Case Name                 Barger -v- First Data Corporation, et al.
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 25 of 116 PageID #: 9497




                              EXHIBIT 3
CM/ECF LIVE - U.S. District Court:OHSD                                                     https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 26 of 116 PageID #: 9498

                                                                                                                                   CASREF,CLOSED

                                                              U.S. District Court
                                                     Southern District of Ohio (Cincinnati)
                                             CIVIL DOCKET FOR CASE #: 1:18-mc-00010-SJD-SKB


         Barger v. First Data Corporation, et al.                                      Date Filed: 07/23/2018
         Assigned to: Judge Susan J. Dlott                                             Date Terminated: 11/01/2018
         Referred to: Magistrate Judge Stephanie K. Bowman
         Case in other court: Eastern District of New York, 1:17cv04869
         Cause: No cause code entered

         Interested Party
         Julie Kelly                                                      represented by Julie Kelly
                                                                                         823 Dorgene Lane
                                                                                         Cincinnati, OH 45244
                                                                                         513-806-4893
                                                                                         Email: jul_kelly@mac.com
                                                                                         PRO SE

         Plaintiff
         Steven B. Barger


         V.
         Defendant
         First Data Corporation                                           represented by Matthew Richard Byrne
                                                                                         Jackson Lewis, LLP
                                                                                         PNC Center
                                                                                         26th Floor
                                                                                         201 E. Fifth Street
                                                                                         Cincinnati, OH 45202
                                                                                         513-322-5030


1 of 7                                                                                                                                       10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                 https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 27 of 116 PageID #: 9499

                                                                                    Fax: 513-898-0051
                                                                                    Email: matthew.byrne@jacksonlewis.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    Saul Ewing Arnstein & Lehr LLP
                                                                                    650 College Road East
                                                                                    Suite 4000
                                                                                    Princeton, NJ 08540
                                                                                    609-452-5021
                                                                                    Fax: 609-452-6103
                                                                                    Email: Gillian.Cooper@saul.com
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Frank Bisignano                                               represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Dan Charron                                                   represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)


2 of 7                                                                                                                                   10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 28 of 116 PageID #: 9500

                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Anthony Marino                                                represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Karen Whalen                                                  represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

         Defendant
         Rhonda Johnson                                                represented by Matthew Richard Byrne
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                    Gillian A. Cooper
                                                                                    (See above for address)
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED


3 of 7                                                                                                                                  10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                                https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                               Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 29 of 116 PageID #: 9501



         Date Filed        #   Docket Text
         07/23/2018        1 MOTION to Compel Third Party Witness to Comply with Deposition Subpoena by Defendants Frank Bisignano, Dan
                             Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Declaration of Gillian
                             A. Cooper, Esq. with Exhibits A-I, # 2 Text of Proposed Order) (Byrne, Matthew) (Entered: 07/23/2018)
         07/23/2018        2 Filing fee: $ 47.00, receipt number 100CIN034648 (bjc) (Entered: 07/23/2018)
         07/27/2018        3 RESPONSE in Opposition re 1 MOTION to Compel Third Party Witness to Comply with Deposition Subpoena filed by
                             Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc) (Entered: 07/27/2018)
         07/27/2018        4 MOTION to Quash by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc) Modified docket text on 9/5/2018
                             (sct). (Entered: 07/27/2018)
         08/03/2018        5 Response in Opposition to Motion re 4 MOTION to Quash and REPLY to Response to Motion re 1 MOTION to Compel
                             Third Party Witness to Comply with Deposition Subpoena filed by Defendants Frank Bisignano, Dan Charron, First Data
                             Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Exhibit Declaration of Gillian A. Cooper,
                             Esq.) (Byrne, Matthew) Modified docket text on 9/5/2018 (sct). (Entered: 08/03/2018)
         08/14/2018        7 MOTION for Sanctions by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc) Modified Docket Text on
                             8/15/2018 (bjc). (Entered: 08/14/2018)
         08/14/2018            Minute Entry for proceedings held before Magistrate Judge Stephanie K. Bowman: Telephone Conference re: pending
                               motion to compel and motion to quash held on 8/14/2018. Third Party Witness Julie Kelly appeared pro se. Attorneys
                               Matthew Byrne and Gillian Cooper appeared on behalf of Defendants. The parties agree that Julie Kelly will appear for a
                               deposition on 8/31/2018 at 12:00 PM at the law firm of Jackson Lewis, 201 E. Fifth Street, Cincinnati, OH. The deposition
                               will conclude by 4:00 PM. Defendant First Data Corporation will reimburse Ms. Kelly for child care costs associated with
                               the deposition. Ms. Kelly agrees to accept service of the subpoena for the 8/31/2018 deposition via regular mail. Ms. Kelly's
                               motion for sanctions will be briefed and all motions will be formally ruled upon once briefing is complete. (km) (Entered:
                               08/14/2018)
         08/29/2018        8 MOTION for Order to Grant 7 Motion for Sanctions by Interested Party Julie K. Kelly. (bjc) (Entered: 08/29/2018)
         08/29/2018        9 NOTICE by Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen
                             Whalen re 8 MOTION for Order to Grant Motion for Sanctions (Byrne, Matthew) (Entered: 08/29/2018)
         08/31/2018       10 MOTION for Protective Order by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc) (Entered: 08/31/2018)




4 of 7                                                                                                                                                  10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                              https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 30 of 116 PageID #: 9502

         09/04/2018       11 RESPONSE in Opposition re 7 MOTION for Sanctions, 8 MOTION for Order to, 10 MOTION for Protective Order and in
                             further support of Defendants' Motion to Compel Third Party Witness (ECF No. 1) filed by Defendants Frank Bisignano,
                             Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Declaration of
                             Gillian A. Cooper, Esq. with Exhibits A - E, # 2 Text of Proposed Order) (Byrne, Matthew) (Entered: 09/04/2018)
         09/04/2018       12 MOTION to Expedite Time for Kelly to Reply to ECF Nos. 7, 8, and 10 by Defendants Frank Bisignano, Dan Charron, First
                             Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Text of Proposed Order) (Byrne,
                             Matthew) (Entered: 09/04/2018)
         09/04/2018       13 Supplement to 10 MOTION for Protective Order and REPLY to Response to Motion re 4 MOTION to Quash filed by
                             Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits A-C) (sct) (Entered: 09/05/2018)
         09/05/2018       14 REPLY to Response to Motion re 1 MOTION to Compel Third Party Witness to Comply with Deposition Subpoena filed by
                             Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen.
                             (Attachments: # 1 Declaration of Gillian A. Cooper with Exhibits A - E, # 2 Text of Proposed Order) (Byrne, Matthew)
                             (Entered: 09/05/2018)
         09/06/2018            NOTATION ORDER granting in part 12 Defendants' Motion to Expedite Briefing Time for Julie Kelly to Reply to ECF Nos.
                               7, 8, and 10. Because Ms. Kelly is proceeding pro se, she shall have until 9/14/2018 to file her reply memoranda in support
                               of her motions 7 8 10 . The Court further SETS this matter for a telephone conference on all remaining issues on 9/18/2018
                               at 10:00 AM. Signed by Magistrate Judge Stephanie K. Bowman on 9/6/2018. (km) (Entered: 09/06/2018)
         09/13/2018       17 REPLY to Response to Motion re 7 MOTION for Sanctions filed by Interested Party Julie K. Kelly. (eh) (Entered:
                             09/13/2018)
         09/13/2018       18 MOTION by Pro Se Litigant to Obtain Electronic Case Filing Rights by Interested Party Julie K. Kelly. (eh) Modified Filer
                             on 9/14/2018 (bjc). (Entered: 09/13/2018)
         09/14/2018       19 MOTION for Extension of Time New date requested 9/17/2018. by Interested Party Julie K. Kelly. (bjc) (Entered:
                             09/14/2018)
         09/17/2018       20 REPLY to Response to Motion re 10 MOTION for Protective Order filed by Interested Party Julie K. Kelly. (bjc) (Entered:
                             09/17/2018)
         09/18/2018            Minute Entry for proceedings held before Magistrate Judge Stephanie K. Bowman: Telephone Conference held on
                               9/18/2018. Attorneys Matthew Byrne and Gillian Cooper appeared on behalf of Plaintiff. Third Party Julie Kelly appeared
                               pro se. Written Order to follow. (km) (Entered: 09/19/2018)
         09/19/2018       21 ORDER granting 1 Defendants' Motion to Compel Third Party Witness to Comply with Deposition Subpoena. Ms. Julie
                             Kelly must appear for a deposition on 10/15/2018 at 12:00pm to be held at the U.S. Potter Stewart Courthouse, Room 203,


5 of 7                                                                                                                                                10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                                https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 31 of 116 PageID #: 9503

                               100 East Fifth Street, Cincinnati, Ohio 45202. Ms. Kelly must bring any and all documents in her possession as requested in
                               the Subpoena previously issued for the 8/31/2018 deposition. The deposition will conclude at 5:00pm unless Defendants
                               choose to conclude prior to 5:00pm. Unless otherwise agreed, Ms. Kelly shall be allowed two five minute breaks and one
                               fifteen minute break during the five hour deposition. Defendants shall reimburse Ms. Kelly for reasonable child care
                               expenses; denying 4 Julie Kelly's Motion to Quash; denying 8 Julie Kelly's Motion for an Order on Her Motion for
                               Sanctions; denying 10 Julie Kelly's Motion for Protective Order; denying 18 Julie Kelly's Motion to Obtain Electronic Case
                               Filing Rights, without prejudice to refiling; granting 19 Julie Kelly's Motion for Extension of Time to File Reply Brief in
                               Support of Motion for Protective Order. Signed by Magistrate Judge Stephanie K. Bowman on 9/19/2018. (km) (Entered:
                               09/19/2018)
         09/21/2018       22 MOTION for Leave to Appear Pro Hac Vice (Filing fee of $200 paid, receipt number 0648-6609816) of Gillian A. Cooper
                             by Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen.
                             (Attachments: # 1 Certificates of Good Standing, # 2 Text of Proposed Order) (Byrne, Matthew) (Entered: 09/21/2018)
         09/24/2018       23 ORDER granting 22 Motion for Leave to Appear Pro Hac Vice of Gillian A. Cooper. Signed by Judge Susan J. Dlott. (wam)
                             (Entered: 09/24/2018)
         10/02/2018       24 OBJECTIONS TO MAGISTRATE JUDGE ORDER 21 (Styled as a Motion for 72a) by Interested Party Julie K. Kelly.
                             (Attachments: # 1 Exhibits) (bjc) Modified to Clarify Docket Text on 10/3/2018 (km). (Entered: 10/03/2018)
         10/03/2018            Notice of Correction re: 24 Objection to Magistrate Judge Order 21 . The docket text has been corrected to correctly reflect
                               that the filing is objections to the Magistrate Judge Order under FRCP 72(a). (km) (Entered: 10/03/2018)
         10/05/2018       25 RESPONSE in Opposition re 24 Objection to Magistrate Judge Orderre 21 Order on Motion to Compel,,,,, Order on Motion
                             to Quash,,,,, Order on Motion for Order to,,,,, Order on Motion for Protective Order,,,,, Order on Motion for Miscellaneous
                             Relief,,,,, Order on Motion for Extens filed by Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda
                             Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2) (Byrne, Matthew) (Entered:
                             10/05/2018)
         10/05/2018       26 MOTION Shorten Time for Reply re 25 Response in Opposition to Motion, by Defendants Frank Bisignano, Dan Charron,
                             First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Text of Proposed Order)
                             (Byrne, Matthew) (Entered: 10/05/2018)
         10/05/2018       27 MOTION for Protective Order by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (mr) (Entered: 10/05/2018)
         10/05/2018       28 MOTION To Reconsider by Pro Se Litigant to Obtain Electronic Case Filing Rights by Interested Party Julie K. Kelly. (mr)
                             (Entered: 10/05/2018)
         10/09/2018       29 ORDER ORDER DENYING INTERESTED PARTYS MOTION FOR 72(A) AND AFFIRMING MAGISTRATE JUDGES



6 of 7                                                                                                                                                  10/16/2019, 12:16 PM
CM/ECF LIVE - U.S. District Court:OHSD                                                                    https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?531462514687868-L_1_0-1
                              Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 32 of 116 PageID #: 9504

                               ORDER TO COMPEL DEPOSITION. Ms. Kelly must appear for a deposition on October 15, 2018 at noon to be held at the
                               United States Potter Stewart Courthouse, Room 203, 100 East Fifth Street, Cincinnati, Ohio 45202. Ms. Kelly must bring
                               any and all documents in her possession as requested in the Subpoena previously issued for the August 31, 2018 deposition.
                               The deposition will conclude no later than 5:00 p.m. Unless otherwise agreed, Ms. Kelly shall be allowed two five minute
                               breaks and one fifteen minute break during the five hour deposition.Defendants must reimburse Ms. Kelly for reasonable
                               child care expenses.Ms. Kellys Motion for Sanctions (Doc. 7), Motion for 72a (Doc. 24), Motion for Protective Order (Doc.
                               27), and Motion to Reconsider Obtaining Electronic Case Filing Rights (Doc. 28) are denied.Defendants Motion to Shorten
                               Time (Doc. 26) is also denied.. Signed by Judge Susan J. Dlott on 10/9/18. (wam) (Entered: 10/09/2018)
         10/09/2018       30 RESPONSE in Opposition re 26 MOTION Shorten Time for Reply re 25 Response in Opposition to Motion, filed by
                             Interested Party Julie K. Kelly. (jlw) (Entered: 10/10/2018)
         10/10/2018       31 MOTION to Clarify 29 Order by Interested Party Julie K. Kelly. (jlw) (Entered: 10/10/2018)
         11/01/2018            ORDER denying as moot 31 Motion to Clairfy Order 31 . This case is hereby terminated on the Court's docket. Signed by
                               Judge Susan J. Dlott. (wam) (Entered: 11/01/2018)



                                                                       PACER Service Center
                                                                          Transaction Receipt
                                                                            10/16/2019 12:08:45
                                                    PACER
                                                                   se1264:2832696:0 Client Code:
                                                    Login:
                                                                                    Search         1:18-mc-00010-SJD-
                                                    Description:   Docket Report
                                                                                    Criteria:      SKB
                                                    Billable
                                                                   5                Cost:          0.50
                                                    Pages:




7 of 7                                                                                                                                                      10/16/2019, 12:16 PM
CaseCase:
     1:17-cv-04869-FB-LB
          1:18-mc-00010-SJD-SKB
                          Document
                                Doc151-3
                                    #: 21 Filed:
                                           Filed 09/19/18
                                                 08/13/21 Page:
                                                           Page133
                                                                 of of
                                                                    3 116
                                                                       PAGEID
                                                                          PageID
                                                                              #: 600
                                                                                 #: 9505




                                    United States District Court
                                     Southern District of Ohio
                                         Western Division


   Steven B. Barger,                                 Case No. 1:18mc00010

          Plaintiff,                                 Judge Susan J. Dlott

          v.                                         Mag. Judge Stephanie K. Bowman

   First Data Corporation, et al.

          Defendants.

                                              ORDER

          This matter is currently before the Court based upon the filing of a motion to compel

   by Defendant (Doc. 1) to compel the deposition of a non-party witness Julie K. Kelly. Ms.

   Kelly filed a motion to quash (Doc. 4) as well as a motion for sanctions (Doc. 7). This

   matter was previously before the Court for a telephone status conference to discuss the

   above-mentioned motions. At that time Ms. Kelly agreed to appear for a deposition on

   August 31, 2018 and the Court requested further briefing on the motion for sanctions.

   Ms. Kelly then filed a motion for an order on her motion for sanctions (Doc. 8) as well as

   a motion for protective order (Doc. 10). Ms. Kelly did not appear for her deposition on

   August 31, 2018 which led the Court to schedule another telephone conference for

   September 18, 2018. Prior to that conference taking place, Ms. Kelly filed a motion to

   obtain electronic case filing rights (Doc. 18) and a motion for extension of time to file her

   reply brief in support of her motion for protective order (Doc. 19). The Court held the

   previously mentioned conference on September 18, 2018 wherein the Court informed the



                                                 1
CaseCase:
     1:17-cv-04869-FB-LB
          1:18-mc-00010-SJD-SKB
                          Document
                                Doc151-3
                                    #: 21 Filed:
                                           Filed 09/19/18
                                                 08/13/21 Page:
                                                           Page234
                                                                 of of
                                                                    3 116
                                                                       PAGEID
                                                                          PageID
                                                                              #: 601
                                                                                 #: 9506




   parties that it would order Ms. Kelly to appear for a deposition. Based upon this ruling,

   Ms. Kelly’s motion to quash (Doc. 4) is denied.

          Ms. Kelly’s motion for protective order (Doc. 10) is also denied and Ms. Kelly is

   ordered to bring with her to the deposition the documents in her possession that are

   requested in the subpoena for the August 31, 2018 deposition that was served on August

   20, 2018. Although the Court cannot, and is not, providing legal advice, Ms. Kelly is

   directed to carefully review the request for documents, paying particular attention to

   paragraph one on page one of Attachment A to the subpoena.

          At this time the Court will deny the motion to obtain electronic case filing rights,

   without prejudice. This is a miscellaneous case and under normal circumstances should

   not require numerous future filings as all pending motions have either been addressed by

   this order or are fully briefed. However, should circumstances change, Ms. Kelly may

   renew her motion.

          Ms. Kelly’s motion for an extension of time is granted. Ms. Kelly requested until

   September 17, 2018 to file her reply brief in support of her motion for a protective order

   and she in fact filed her reply on September 17, 2018. Thus, the reply is hereby deemed

   timely filed.

          Thus, having considered the pending motions the Court orders as follows:

          1. Defendants motion to compel (Doc. 1) is GRANTED. Ms. Kelly must appear

              for a deposition on October 15, 2018 at 12:00pm to be held at the U.S. Potter

              Stewart Courthouse, Room 203, 100 East Fifth Street, Cincinnati, Ohio 45202.

              Ms. Kelly must bring any and all documents in her possession as requested in


                                               2
CaseCase:
     1:17-cv-04869-FB-LB
          1:18-mc-00010-SJD-SKB
                          Document
                                Doc151-3
                                    #: 21 Filed:
                                           Filed 09/19/18
                                                 08/13/21 Page:
                                                           Page335
                                                                 of of
                                                                    3 116
                                                                       PAGEID
                                                                          PageID
                                                                              #: 602
                                                                                 #: 9507




            the Subpoena previously issued for the August 31, 2018 deposition. The

            deposition will conclude at 5:00pm unless Defendants choose to conclude prior

            to 5:00pm. Unless otherwise agreed, Ms. Kelly shall be allowed two five minute

            breaks and one fifteen minute break during the five hour deposition.

            Defendants shall reimburse Ms. Kelly for reasonable child care expenses.

         2. Ms. Kelly’s motion to quash (Doc. 4), motion for an order on her motion for

            sanctions (Doc. 8), motion for protective order (Doc. 10) and motion to obtain

            electronic case filing rights (Doc. 18) are hereby DENIED. The Court will rule

            on the pending motion for sanctions in a subsequent order.

         3. Ms. Kelly’s motion for extension (Doc. 19) is GRANTED.

         IT IS SO ORDERED.

                                                 s/ Stephanie K. Bowman
                                                 Stephanie K. Bowman
                                                 United States Magistrate Judge




                                             3
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 36 of 116 PageID #: 9508




                              EXHIBIT 5
CM/ECF - U.S. District Court Northern District of Alabama                                    https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 37 of 116 PageID #: 9509

                                                                                                                                                CLOSED

                                                                      U.S. District Court
                                                            Northern District of Alabama (Southern)
                                                       CIVIL DOCKET FOR CASE #: 2:18-mc-01569-KOB


         Barger v. First Data Corporation et al                                           Date Filed: 09/24/2018
         Assigned to: Chief Judge Karon O Bowdre                                          Date Terminated: 01/28/2019

         Plaintiff
         Steven B Barger                                                    represented by David A Zeitlin
                                                                                           ZEITLIN & ZEITLIN, P.C.
                                                                                           50 Court Street
                                                                                           Suite 506
                                                                                           Brooklyn, NY 11201
                                                                                           718-522-5644
                                                                                           Email: david@zeitlinlawfirm.com
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                          Shawn E Shearer
                                                                                          THE LAW OFFICE OF SHAWN SHEARER PC
                                                                                          3839 McKinney Avenue
                                                                                          Suite 155-254
                                                                                          Dallas, TX 75204
                                                                                          214-434-1594
                                                                                          Email: shawn@shearerlaw.pro
                                                                                          LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED


         V.
         Defendant



1 of 6                                                                                                                                        10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                  https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 38 of 116 PageID #: 9510

         First Data Corporation                                           represented by Arnold William Umbach , III
                                                                                         STARNES DAVIS FLORIE LLP
                                                                                         100 Brookwood Place, 7th Floor
                                                                                         Birmingham, AL 35209
                                                                                         205-868-6000
                                                                                         Fax: 205-868-6099
                                                                                         Email: tumbach@starneslaw.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        SAUL EWING ARNSTEIN & LEHR LLP
                                                                                        500 E Pratt Street
                                                                                        Suite 900
                                                                                        Baltimore, MD
                                                                                        410-332-8975
                                                                                        Fax: 410-332-8976
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Frank Bisignano                                                  represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Dan Charron                                                      represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY


2 of 6                                                                                                                                      10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                  https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 39 of 116 PageID #: 9511

                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Anthony Marino                                                   represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Karen Whalen                                                     represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Gary B Eidelman
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

         Defendant
         Rhonda Johnson                                                   represented by Arnold William Umbach , III
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED




3 of 6                                                                                                                                      10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                            https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 40 of 116 PageID #: 9512

                                                                                                 Gary B Eidelman
                                                                                                 (See above for address)
                                                                                                 PRO HAC VICE
                                                                                                 ATTORNEY TO BE NOTICED


          Date Filed         #    Docket Text
          09/24/2018          1 MOTION to Compel Third Parties Phillip Morgan, Grant Barger and Barger Consulting Group to Comply with Deposition
                                Subpoena and Memorandum of Law in Support Thereof by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda
                                Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Exhibit A-E, # 2 Exhibit F-R)(AFS) (Entered: 09/25/2018)
          09/26/2018          2 MOTION to Strike, Deny or Consolidate by Grant S. Barger. (AFS) (Entered: 09/26/2018)
          10/03/2018          3 ORDER with the consent of Chief Judge Karon Bowdre, the Clerk is DIRECTED to reassign this case to Chief Judge
                                Bowdre. Signed by Judge Abdul K Kallon on 10/3/2018. (AFS) (Entered: 10/03/2018)
          10/03/2018          4 NOTICE OF REASSIGNMENT: Case Reassigned to Chief Judge Karon O Bowdre. Judge Abdul K Kallon no longer
                                assigned to the case. (AFS) (Entered: 10/03/2018)
          10/05/2018          5 RESPONSE to 1 MOTION to Compel & Motions to Quash & For Protective Order filed by Grant Barger. (JLC) Modified
                                on 10/9/2018 (JLC). (Entered: 10/05/2018)
          10/08/2018          6 MOTION for Admission Pro Hac Vice by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony
                                Marino, Karen Whalen. (Umbach, Arnold) (Entered: 10/08/2018)
          10/08/2018              PHV Fee paid for Gary B. Eidelman in the amount of $50.00, Credit Card receipt number 1126-3190490, NDAL receipt
                                  #B4601092576. (Umbach, Arnold) Modified on 10/9/2018 (JLC). (Entered: 10/08/2018)
          10/08/2018          7 TEXT ORDER granting 6 Motion to Admit Gary B. Eidelman Pro Hac Vice. The court advises counsel that it may require at
                                least one attorney for each party to be physically present at every hearing and status conference. Signed by Chief Judge
                                Karon O Bowdre on 10/8/18. (MMW) (Entered: 10/08/2018)
          10/09/2018          8 NOTICE of Clerical Error by Grant S. Barger. (JLC) (Entered: 10/09/2018)
          10/15/2018          9 RESPONSE in Opposition re 1 MOTION to Compel and Opposition to Motion to Quash and for Protective Order filed by
                                Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Umbach,
                                Arnold) (Entered: 10/15/2018)
          10/18/2018        10 REPLY to re 9 , 1 SUPPLEMENT to Movants' Reply to Opposition to Motion to Compel and Opposition to Motion to Quash



4 of 6                                                                                                                                                10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                              https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 41 of 116 PageID #: 9513

                                  and for Protective Order filed by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino,
                                  Karen Whalen. (Umbach, Arnold) (Entered: 10/18/2018)
          10/19/2018         11 REPLY to Opposition to Motion to Compel and Opposition to Motion to Quash and for Protective Order re 9 RESPONSE in
                                Opposition filed by Grant S. Barger. (JLC) (Entered: 10/19/2018)
          10/19/2018        12 NOTICE by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen re 11
                               REPLY (other), 9 Response in Opposition to Motion, 10 REPLY (other), 1 MOTION to Compel of CORRECTION (Umbach,
                               Arnold) (Entered: 10/19/2018)
          10/22/2018        13 MOTION for Sanctions by Grant S. Barger. (JLC) (Entered: 10/22/2018)
          10/22/2018        14 OBJECTION TO NOTICE OF CORRECTION AND MOTION FOR SANCTIONS by Grant S. Barger. (JLC) (Entered:
                               10/22/2018)
          10/24/2018        15 Opposition to re 14 , 13 Defendants' Opposition to Grant Barger's Motion for Sanctions 13 and Objection to Notice of
                               Correction and Motions for Sanctions 14 filed by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson,
                               Anthony Marino, Karen Whalen. (Umbach, Arnold) (Entered: 10/24/2018)
          10/29/2018        16 REPLY IN SUPPORT OF GRANT BARGER'S MOTION FOR RULE 11 SANCTIONS (Docket No. 13)AND OBJECTION
                               TO NOTICE OF CORRECTION AND MOTIONS FOR SANCTIONS(Docket No.14) filed by Grant S. Barger. (JLC)
                               (Entered: 10/29/2018)
          12/14/2018        17 MEMORANDUM OPINION regarding "Defendants' Motion to Compel Third Parties Phillip Morgan, Grant Barger and
                               Barger Consulting Group to Comply with Deposition Subpoena and Memorandum of Law in Support Thereof." (Doc. 1).
                               Signed by Chief Judge Karon O Bowdre on 12/14/2018. (LMG) (Entered: 12/14/2018)
          12/14/2018        18 ORDER: As explained in the Memorandum Opinion filed with this Order, the court GRANTS IN PART and DENIES IN
                               PART Defendants motion to compel. (Doc. 1). The court GRANTS the motion to compel in full against Mr. Morgan and
                               DENIES the motion to compel in full against Barger Consulting Group. As to Mr. Barger, the court GRANTS the motion as
                               to information requested in items 1 through 16 to the extent Mr. Barger possesses that information; GRANTS the motion as
                               to the information in items 17 and 19 and as to the deposition; DENIES the motion as to the information requested in items 1
                               through 16 to the extent Mr. Barger lacks possession over that information; and DEFERS ruling on the motion to compel as
                               to item 18. Mr. Barger shall file a privilege log detailing which communications requested are protected by the attorney-
                               client privilege on or before January 7, 2019. Failure to do so will result in waiver of Mr. Bargers privilege and granting of
                               the motion to compel as to item 18. The court DENIES Mr. Bargers motions for Rule 11 sanctions. (Docs. 13 & 14). Signed
                               by Chief Judge Karon O Bowdre on 12/14/2018. (LMG) (Entered: 12/14/2018)
          12/17/2018        19 ORDER This matter comes before the court on Grant Bargers Motion to Strike, Deny or Consolidate. 2 . Mr. Barger seeks to



5 of 6                                                                                                                                                  10/16/2019, 12:14 PM
CM/ECF - U.S. District Court Northern District of Alabama                                                         https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?908722378906685-L_1_0-1
                                 Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 42 of 116 PageID #: 9514

                                  strike the motion to compel, 1 or to consolidate this case with a prior case, Case No. 2:18-mc-01491-KOB, regarding the
                                  same underlying subpoenas; This court has already ruled on the motion to compel in this case, 18 and the other case remains
                                  closed.Therefore, the court FINDS AS MOOT 2 Mr. Bargers Motion to Strike, Deny or Consolidate.. Signed by Chief Judge
                                  Karon O Bowdre on 12/17/2018. (KAM) (Entered: 12/17/2018)
          01/04/2019        20 NOTICE OF PRIVILEGE LOG by Grant S. Barger. (JLC) (Entered: 01/08/2019)
          01/14/2019        21 ORDER TO SHOW CAUSE; Defendants are hereby ORDERED to SHOW CAUSE in writing, on or before January 28,
                               2019, why the Court should not deny their 1 Motion to Compel, as to the documents listed in Mr. Grant Barger's privilege
                               log. Signed by Chief Judge Karon O Bowdre on 1/14/2019. (JLC) (Entered: 01/14/2019)
          01/23/2019        22 RESPONSE to re 21 filed by Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony Marino,
                               Karen Whalen. (Umbach, Arnold) (Entered: 01/23/2019)
          01/28/2019        23 ORDER DISMISSING CASE as set out herein. Signed by Chief Judge Karon O Bowdre on 1/28/2019. (JLC) (Entered:
                               01/28/2019)



                                                                                PACER Service Center
                                                                                  Transaction Receipt
                                                                                    10/16/2019 11:10:44
                                                            PACER
                                                                           se1264:2832696:0 Client Code:
                                                            Login:
                                                                                            Search         2:18-mc-01569-
                                                            Description:   Docket Report
                                                                                            Criteria:      KOB
                                                            Billable Pages: 4               Cost:          0.40




6 of 6                                                                                                                                                             10/16/2019, 12:14 PM
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 43 of 116 PageID #: 9515




                              EXHIBIT 6
Case 1:17-cv-04869-FB-LB  Document 151-3
           Case 2:18-mc-01569-KOB        Filed
                                   Document  1808/13/21  Page 44Page
                                                 Filed 12/14/18  of 116 PageID
                                                                      1 of 2   #: 9516FILED
                                                                                                 2018 Dec-14 PM 06:30
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

   STEVEN B. BARGER,                                 )
                                                     )
          Plaintiff,                                 )     Case No. EDNY 1:17-cv-04869-FB-LB
                                                     )
          v.                                         )     Case No. 2:18-MC-01569-KOB
                                                     )
   FIRST DATA CORPORATION, et al.,                   )
                                                     )
          Defendants.                                )


                                               ORDER

          This matter comes before the court on “Defendants’ Motion to Compel Third Parties

   Phillip Morgan, Grant Barger and Barger Consulting Group to Comply with Deposition

   Subpoena and Memorandum in Support of Law Thereof,” (doc. 1), and Mr. Barger’s two

   motions for Rule 11 sanctions, (docs. 13 & 14).

          As explained in the Memorandum Opinion filed with this Order, the court GRANTS IN

   PART and DENIES IN PART Defendants’ motion to compel. (Doc. 1).

          The court GRANTS the motion to compel in full against Mr. Morgan.

          The court DENIES the motion to compel in full against Barger Consulting Group.

          As to Mr. Barger, the court GRANTS the motion as to information requested in items 1

   through 16 to the extent Mr. Barger possesses that information; and GRANTS the motion as to

   the information in items 17 and 19 and as to the deposition; and DENIES the motion as to the

   information requested in items 1 through 16 to the extent Mr. Barger lacks possession over that

   information.

          The court DEFERS ruling on the motion to compel as to item 18. Mr. Barger shall file a

   privilege log detailing which communications requested are protected by the attorney-client

                                                     1
Case 1:17-cv-04869-FB-LB  Document 151-3
           Case 2:18-mc-01569-KOB        Filed
                                   Document  1808/13/21  Page 45Page
                                                 Filed 12/14/18  of 116 PageID
                                                                      2 of 2   #: 9517




   privilege on or before January 7, 2019. Failure to do so will result in waiver of Mr. Barger’s

   privilege and granting of the motion to compel as to item 18.

          The court DENIES Mr. Barger’s motions for Rule 11 sanctions. (Docs. 13 & 14).

          DONE and ORDERED this 14th day of December, 2018.



                                                ____________________________________
                                                KARON OWEN BOWDRE
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   2
Case 1:17-cv-04869-FB-LB Document Document
          Case 2:18-mc-01569-KOB  151-3 Filed
                                           1708/13/21  Page 46Page
                                              Filed 12/14/18   of 116
                                                                   1 ofPageID
                                                                        24    #: 9518FILED
                                                                                                 2018 Dec-14 PM 06:25
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

   STEVEN B. BARGER,                                )
                                                    )
          Plaintiff,                                )       Case No. EDNY 1:17-cv-04869-FB-LB
                                                    )
          v.                                        )       Case No. 2:18-MC-01569-KOB
                                                    )
   FIRST DATA CORPORATION, et al.,                  )
                                                    )
          Defendants.                               )


                                    MEMORANDUM OPINION

          In the movie Groundhog Day, weatherman Phil Connors finds himself stuck in a time

   loop in Punxsutawney, Pennsylvania. Each day, he wakes up to the same song, reports on the

   same news story, and relives the same 24 hours. Likewise, each day since Defendants filed their

   motion to compel Grant Barger’s deposition, this court feels as if it has relived the same 24 hours

   as Mr. Barger 1 continues to file motions and notices repeating the same arguments. Today, the

   court ends that time loop.

          The late Judge Acker said it best: “Before the court are oceans of motions, motions to

   compel, motions to quash, and motions for protection.” E.A. Renfroe & Co. v. Rigsby, No. 06-

   AR-1752-S, 2008 WL 11376585, at *1 (N.D. Ala. June 24, 2008). This matter comes before the

   court on “Defendants’ Motion to Compel Third Parties Phillip Morgan, Grant Barger and Barger

   Consulting Group to Comply with Deposition Subpoena and Memorandum in Support of Law

   Thereof.” (Doc. 1). The underlying case, Barger v. First Data Corp. (1:17-CV-04869-FB-LB), is

   pending in the U.S. District Court for the Eastern District of New York. Defendants First Data



   1
     The court will only use “Mr. Barger” to refer to Grant Barger, not Steven Barger, throughout
   this Order.
                                                   1
Case 1:17-cv-04869-FB-LB Document Document
          Case 2:18-mc-01569-KOB  151-3 Filed
                                           1708/13/21  Page 47Page
                                              Filed 12/14/18   of 116
                                                                   2 ofPageID
                                                                        24    #: 9519




   Corporation, Frank Bisignano, Dan Charron, Anthony Marino, Karen Whalen, and Rhonda

   Johnson served third-party subpoenas on Phillip Morgan, Grant Barger, and Barger Consulting

   Group, seeking both depositions and documents. Phillip Morgan, Grant Barger, and Barger

   Consulting Group all reside in Alabama. Defendants filed their motion to compel in this court on

   September 24, 2018. (Doc. 1).

          On September 26, Mr. Barger, acting pro se, filed his “Motion to Strike, Deny or

   Consolidate” in response. (Doc. 2). On October 5, Mr. Barger filed his “Response to Motion to

   Compel & Motion to Quash & for Protective Order.” (Doc. 5). On October 15, Defendants filed

   “Movants’ Reply to Opposition to Motion to Compel and Opposition to Motion to Quash and for

   Protective Order.” (Doc. 9). Mr. Morgan never responded to Defendants’ motion. The motion to

   compel is now ripe for review.

      I. Background

          This case originated as a wrongful termination action in the U.S. District Court for the

   Eastern District of New York. Plaintiff Steven Barger, a business consultant, filed a complaint

   against his former employer, First Data Corporation, and several executives. Plaintiff Steven

   Barger alleges that Defendants wrongfully terminated him in violation of the Family Medical

   Leave Act and the Americans with Disabilities Act, failed to reasonably accommodate his

   disability, discriminated against him based on disability, and retaliated against him. See (Docs. 1

   & 34 in 1:17-cv-04869-FB-LB).

          Defendants seek testimony and document production from Phillip Morgan, Grant Barger,

   and Grant Barger’s consulting business. Mr. Morgan is Plaintiff Steven Barger’s accountant, and

   Mr. Barger is Plaintiff Steven Barger’s son. (Doc. 1 at 2). In his deposition, Plaintiff Steven

   Barger claimed that prior to working at First Data in 2014, he had a “lucrative consulting”



                                                    2
Case 1:17-cv-04869-FB-LB Document Document
          Case 2:18-mc-01569-KOB  151-3 Filed
                                           1708/13/21  Page 48Page
                                              Filed 12/14/18   of 116
                                                                   3 ofPageID
                                                                        24    #: 9520




   business working for his son’s consulting business. (Id.). But Plaintiff Steven Barger’s tax

   returns from 2012 and 2013 indicate a significantly lower income than he claimed in the

   deposition. Plaintiff Steven Barger claimed that the money that he earned as a consultant at his

   son’s business, but did not report on his taxes, was “left in Mr. Barger’s company.”

          Plaintiff Steven Barger first began working for First Data as an independent consultant,

   and then later became an employee of First Data. While Plaintiff Steven Barger was an

   independent consultant with First Data, his son’s business, Barger Consulting Group, sent

   invoices to First Data for his services. During the three and a half months he worked for First

   Data as an independent consultant, Plaintiff Steven Barger stated that he charged First Data a

   monthly fee of $30,000. First Data explained that, given Plaintiff Steven Barger’s monthly fee,

   Barger Consulting Group should have billed the company for $105,000 for Plaintiff Steven

   Barger’s services. Instead, Barger Consulting Group billed First Data for $170,000. When

   questioned in his deposition about his income and tax return discrepancies, Plaintiff Steven

   Barger told Defendants to ask his accountant, Mr. Morgan, and his son, Mr. Barger.

          Defendants continue to investigate the discrepancies in Plaintiff Steven Barger’s tax

   returns and income to support their after-acquired evidence defense. The U.S. District Court for

   the Eastern District of New York issued third-party subpoenas to compel testimony and

   document production by Phillip Morgan and Grant Barger, who work and reside in the Northern

   District of Alabama, and Barger Consulting Group, Mr. Barger’s business. (Doc. 1 at 1). The

   subpoena for Mr. Morgan seeks various documents and communications with Barger Consulting

   Group and Plaintiff Steven Barger regarding their tax returns and deductions, in addition to

   various documents regarding how Barger Consulting Group billed its clients. (Doc. 1-1 at 52–

   55). The subpoenas seek the same categories of documents from Mr. Barger and Barger



                                                    3
Case 1:17-cv-04869-FB-LB Document Document
          Case 2:18-mc-01569-KOB  151-3 Filed
                                           1708/13/21  Page 49Page
                                              Filed 12/14/18   of 116
                                                                   4 ofPageID
                                                                        24    #: 9521




   Consulting Group: personnel file and tax documents relating to Plaintiff Steven Barger;

   documents regarding Barger Group LLC’s contracts, invoices, financial statements, retainer fees,

   billing rates, tax returns, information used in preparation of filing tax return, and profits and

   losses records, all for the years 2010 through 2017; and communications with Plaintiff Steven

   Barger, Mr. Morgan, and Shawn Shearer and his law firm concerning the underlying case. (Doc.

   1-1 at 66–67, 73–74).

          Those subpoenas were served on Mr. Morgan on August 28, 2018, and on Mr. Barger,

   individually and on behalf of Barger Consulting Group, on September 8, 2018. (Doc. 1-1 at 57,

   78). Defendants scheduled both Mr. Morgan’s and Mr. Barger’s depositions on September 17,

   2018, in Birmingham, Alabama.

          Defense counsel followed up the subpoenas with emails to Mr. Morgan and Mr. Barger to

   discuss the subpoenas and document requests. Defense counsel exchanged several emails with

   Mr. Morgan and Mr. Barger, but neither third party consented to being deposed.

          Mr. Barger then filed a motion to quash the subpoena on September 13, 2018, in a

   different action before this court. See (Doc. 1 in No. 2:18-mc-01491-KOB). This court denied the

   motion to quash. See (Doc. 4 in No. 2:18-mc-01491-KOB). Mr. Barger subsequently

   supplemented the motion to quash, indicating to the court that defense counsel canceled the

   deposition at issue. See (Doc. 6 in No. 2:18-mc-01491-KOB). On September 19, 2018, the court

   vacated its earlier Order and found the motion to quash as moot, closing the case, because the

   deposition was seemingly canceled. See (Doc. 7 in No. 2:18-mc-01491-KOB).

          Defendants then filed the motion to compel at issue in this case on September 24, 2018.

   (Doc. 1). Defendants seek to compel third parties Mr. Morgan, Mr. Barger, and Barger

   Consulting Group to comply with the deposition subpoenas duces tecum. On September 26,



                                                     4
Case 1:17-cv-04869-FB-LB Document Document
          Case 2:18-mc-01569-KOB  151-3 Filed
                                           1708/13/21  Page 50Page
                                              Filed 12/14/18   of 116
                                                                   5 ofPageID
                                                                        24    #: 9522




   2018, Mr. Barger filed his “Motion to Strike, Deny or Consolidate.” (Doc. 2). He subsequently

   filed his “Response to Motion to Compel & Motions to Quash & for Protective Orders” on

   October 5. (Doc. 5). Defendants filed “Movants’ Reply to Opposition to Motion to Compel and

   Opposition to Motion to Quash and for Protective Order” on October 15. (Doc. 9).

          At this point, the filings spun out of control. On October 18, Defendants filed

   “Supplement to Movants’ Reply to Opposition to Motion to Compel and Opposition to Motion to

   Quash and for Protective Order” in response to allegations by Mr. Barger via email that

   Defendants had not fulfilled their duty to meet and confer. (Doc. 10).

          Mr. Barger then filed his “Reply to Opposition to Motions to Quash & for Protective

   Orders” on October 19. (Doc. 11). Among other things, Mr. Barger notified Defendants that

   Barger Consulting Group, the company they had subpoenaed, was not the name of his company.

   In an attempt to fix the naming mistake, Defendants filed their “Notice of Correction” on

   October 19. (Doc. 12).

          Mr. Barger then filed two motions for Rule 11 sanctions against Defendants and defense

   counsel. (Docs. 13 & 14). On October 24, Defendants filed “Defendants’ Opposition to Grant

   Barger’s (1) Motion for Sanctions (ECF No. 13) and (2) Objection to Notice of Correction and

   Motions for Sanctions (ECF No. 14).” (Doc. 15). Barger concluded by filing his “Reply in

   Support of Grant Barger’s Motion for Rule 11 Sanctions (Docket No. 13) and Objection to

   Notice of Correction and Motions for Sanctions (Docket No. 14)” on October 29. (Doc. 16).

      II. Discussion

          Defendants seek the deposition of Mr. Morgan and Mr. Barger in addition to documents

   produced by Mr. Morgan, Mr. Barger, and Barger Consulting Group. The court will address the

   motion in reference to each third party in turn.



                                                      5
Case 1:17-cv-04869-FB-LB Document Document
          Case 2:18-mc-01569-KOB  151-3 Filed
                                           1708/13/21  Page 51Page
                                              Filed 12/14/18   of 116
                                                                   6 ofPageID
                                                                        24    #: 9523




           A. Mr. Morgan

           Defendants seek the testimony of Phillip Morgan in support of its after-acquired evidence

   defense to Plaintiff Steven Barger’s wrongful termination claims. Rule 45 of the Federal Rules of

   Civil Procedure provides several instances in which the court may quash a subpoena. But all of

   those instances require a timely motion by the person or entity subject to the subpoena. See Fed.

   R. Civ. P. 45(d)(3). Mr. Morgan has not filed any response in this action.

           Mr. Barger has included Mr. Morgan in several of his responses and motions. But

   because Mr. Barger is pro se and not an attorney, Mr. Barger cannot represent Mr. Morgan. Mr.

   Barger clarifies in his second responsive filing that he seeks to prevent Mr. Morgan from

   “be[ing] required [to] testify or turnover [sic] documents about me and my business and my

   documents for the same reasons I argued in my Motion to Quash.” (Doc. 5 at 2 n.1).

           “When a subpoena is directed to a nonparty, any motion to quash . . . generally must be

   brought by the nonparty.” E.A. Renfroe & Co., 2008 WL 11376585, at *3–4 (quoting 9 Moore’s

   Federal Practice § 45.50[3] (3d ed. 2008)). The court recognizes that parties may have standing

   to challenge a non-party subpoena based on the party’s personal right or privilege over the

   information subpoenaed. See Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979) (holding that

   defendants lacked standing to challenge a non-party subpoena when they were not in possession

   of the materials and did not allege a personal right or privilege); Shepherd v. Castle, 20 F.R.D.

   184, 188 (W.D. Mo. 1957) (“Unless a party to an action can make claim to some personal right

   or privilege in respect to the subject matter of a subpoena duces tecum directed to a non-party

   witness, the party to the action has no right to relief . . . .”); see also Auto-Owners Ins. v.

   Southeast Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005) (finding that defendants

   failed to show an expectation of privacy in their business transactions, and therefore could not



                                                      6
Case 1:17-cv-04869-FB-LB Document Document
          Case 2:18-mc-01569-KOB  151-3 Filed
                                           1708/13/21  Page 52Page
                                              Filed 12/14/18   of 116
                                                                   7 ofPageID
                                                                        24    #: 9524




   establish a personal right as to those records). At least one court has held that non-parties also

   may have standing when challenging subpoenas against other non-parties to obtain information

   to which the challenging non-party has a personal right or claim of privilege. See Estate of

   Ungar v. Palestinian Authority, 332 F. App’x 643, 645 (2d Cir. 2009) (holding that a non-party

   had standing to challenge a subpoena over records maintained by its law firm, a different non-

   party).

             Mr. Barger simply requests that “[Mr.] Morgan not be required [to] testify or turnover

   [sic] document[s] about me and my business and my documents for the same reasons I argued in

   my Motion to Quash.” (Doc. 5 at 2 n.1). But nowhere does Mr. Barger allege that he has a

   personal right or claim of privilege over any of these documents. Without any evidence proving

   that he has such a right or privilege, the court cannot find that he has standing to challenge Mr.

   Morgan’s subpoena.

             Because Mr. Morgan has not responded to the motion to compel or offered any argument

   why he should not be required to comply with the subpoena, the court will GRANT the motion

   to compel with respect to Mr. Morgan.

             B. Mr. Barger

             Mr. Barger offers several reasons why the court should quash the subpoena seeking his

   deposition and production of documents. He contends that (1) Defendants lied to this court and

   the U.S. District Court for the Eastern District of New York; (2) no outstanding subpoena exists;

   (3) Defendants failed to meet and confer with him prior to filing their motions compelling his

   compliance with the subpoena; (4) the subpoena requests privileged information; (5) the

   information sought is duplicative; (6) Defendants are solely requesting certain documents to

   build a case against Mr. Barger, not for use in the underlying matter; (7) the information



                                                     7
Case 1:17-cv-04869-FB-LB Document Document
          Case 2:18-mc-01569-KOB  151-3 Filed
                                           1708/13/21  Page 53Page
                                              Filed 12/14/18   of 116
                                                                   8 ofPageID
                                                                        24    #: 9525




   requested contains trade secrets; (8) he does not possess some of the documents requested; and

   (9) the subpoenas are overbroad and irrelevant. This court will discuss each argument raised.

          Under Rule 45(d)(3) of the Federal Rules of Civil Procedure, the court must quash or

   modify a subpoena on timely motion if the subpoena (1) “fails to allow a reasonable time to

   comply,” (2) “requires a person to comply beyond the geographical limits specified in Rule

   45(c),” (3) “requires disclosure of privileged or other protected matter,” or (4) “subjects a person

   to undue burden.” The court may quash or modify the subpoena on timely motion if the

   subpoena requires “disclosing a trade secret or other confidential research, development, or

   commercial information.” Fed. R. Civ. P. 45(d)(3)(B).

          To begin, Mr. Barger notes that “I did not have an opportunity to object to the subpoenas

   because they were determined to be moot. If I had the opportunity to do so, I would say the

   following . . . .” (Doc. 5 at 15). As the court will later explain, the court never found the

   subpoenas to be moot. The court only found that the motion to quash the subpoena was moot.

   The subpoenas are not moot.

          So, Mr. Barger’s objections would have been untimely under Rule 45. Under Rule 45, an

   objection must be served “before the earlier of the time specified for compliance or 14 days after

   the subpoena is served.” Fed. R. Civ. P. 45(d)(2)(B). Because he filed his objections on October

   5, 2018, twenty-seven days after the subpoena was served, Mr. Barger’s objections were

   untimely. Because Mr. Barger is pro se and clearly was confused regarding the status of the

   subpoenas after the court found as moot his initial motion to quash, the court will assume

   arguendo that he timely raised his objections.




                                                      8
Case 1:17-cv-04869-FB-LB Document Document
          Case 2:18-mc-01569-KOB  151-3 Filed
                                           1708/13/21  Page 54Page
                                              Filed 12/14/18   of 116
                                                                   9 ofPageID
                                                                        24    #: 9526




              i.      Lies to the court

          Mr. Barger argues that Defendants lied to Judge Bloom of the Eastern District of New

   York by suggesting that Plaintiff Steven Barger’s representations to Joe Plumeri about his

   monthly income are the only reason why Defendants seek Mr. Barger’s deposition. Mr. Barger

   alleges that the lies continued in the motion to compel in which Defendants misstated the length

   of time Plaintiff Steven Barger consulted with First Data and omitted any mention of Mr.

   Barger’s attempts to speak with defense counsel prior to the deposition.

          Lying to the court is not a ground upon which the court may or must quash a subpoena.

   See Fed. R. Civ. P. 45(d)(3). In addition, the court is unconvinced that Defendants lied to the

   court. Mr. Barger contends that he knows nothing about Plaintiff Steven Barger’s relationship

   with Joe Plumeri, and so Defendants’ reason for seeking Mr. Barger’s deposition must be

   pretextual. But after denying that he has knowledge of Plaintiff Steven Barger and Mr. Plumeri’s

   relationship, Mr. Barger provides the court with several details about the relationship, like that

   their friendship goes back three decades. Even if Mr. Barger were to lack any knowledge of the

   relationship, he may simply state such in his deposition.

          Mr. Barger complains that Defendants request 16 categories of information regarding this

   relationship and Plaintiff Steven Barger’s activities as a consultant. But Mr. Barger fails to

   address—and this court cannot see—how Defendants lied and how any such lying would affect

   the validity of this facially fair and relevant subpoena.

          Mr. Barger alleges that Defendants omitted mentioning Mr. Barger’s attempts to speak

   with defense counsel. This court recognizes that Mr. Barger has repeatedly reached out to

   defense counsel about the information they sought from him. The court fails to see why Mr.

   Barger is so resistant to this subpoena when he was so eager to respond to defense counsel in



                                                     9
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 55
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      10 of 24 #: 9527



   August 2018 when he emailed defense counsel offering to speak with them prior to even being

   served a subpoena.

          Mr. Barger has not provided evidence that Defendants lied to the court; regardless, lying

   to the court is not a reason to quash a subpoena under Rule 45(d). So this argument fails.

              ii.     No subpoena exists

          Mr. Barger next argues that no outstanding subpoena exists for his deposition or

   production of documents. He bases this assertion on this court’s September 19, 2018 Order in a

   related matter, Case No. 2:18-mc-01491-KOB, that mooted his prior motion to quash. In that

   related matter, Mr. Barger had filed a “Motion to Quash and Motion for Protective Order”

   regarding the same subpoena at issue in this matter. See (Doc. 1 in 2:19-mc-01491-KOB). His

   argument rested primarily on being unavailable on September 17, 2018, the date defense counsel

   scheduled his deposition. Mr. Barger later represented to the court that defense counsel had

   canceled the scheduled deposition at issue. Because Mr. Barger’s argument had been resolved—

   he was no longer required to sit for a deposition on September 17—the court found Mr. Barger’s

   motion to quash as moot. See (Doc. 7 in 2:18-mc-01491-KOB).

          The court never found the subpoena moot. The subpoenas in this case remain ripe, and so

   this argument fails.

              iii.    Failure to meet and confer

          Mr. Barger also contends that defense counsel never met and conferred with him prior to

   filing their motion to compel. Defendants submitted their “Supplement to Movants’ Reply to

   Opposition to Motion to Compel and Opposition to Motion to Quash and for Protective Order”

   to address this argument. (Doc. 10). But the court need not reach Defendants’ supplement to find

   proof that Defendants did indeed attempt to meet and confer.



                                                   10
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 56
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      11 of 24 #: 9528



          Under Rule 37, a motion for an order compelling disclosure or discovery “must include a

   certification that the movant has in good faith conferred or attempted to confer with the person or

   party failing to make disclosure or discovery in an effort to obtain it without court action.” Fed.

   R. Civ. P. 37(a)(1). Mr. Barger misunderstands the meaning of Rule 37. The rule requires the

   parties to “confer[] or attempt[] to confer,” not necessarily a successful remediation of the

   dispute before turning to the court. Id. (emphasis added).

          Defendants’ original motion, the motion to compel, does include exhibits demonstrating

   Defendants’ attempts to meet and confer with Mr. Barger. Mr. Barger emailed defense counsel

   on August 14 to discuss scheduling a time to speak. (Doc. 1-2 at 40–49). After Defendants

   served the subpoena on Mr. Barger on September 8, (doc. 1-1 at 78), defense counsel emailed

   Mr. Barger on September 11 to set up a date for his deposition, (doc. 1-2 at 10). Mr. Barger

   responded that defense counsel should have followed up sooner, as he had emailed defense

   counsel on August 14 to discuss the deposition. Mr. Barger did not respond to defense counsel’s

   inquiry about scheduling, but berated defense counsel for “the cloak and dagger drama of

   demanding a bunch of papers that I never agreed to give.” (Id.). Defense counsel followed up

   with another letter asking Mr. Barger if he was available for a deposition on September 17. (Id.

   at 13). Rather than respond to the letter, Mr. Barger filed a motion to quash in this court. See

   (Doc. 1 in 2:19-mc-01491-KOB).

          The record shows plenty of attempts to meet and confer between Defendants and Mr.

   Barger. Rule 37 does not require the parties to successfully meet and confer, nor does it require

   such a conference to be in person. The email and letter chains back and forth represent attempts

   between defense counsel to schedule Mr. Barger’s deposition and Mr. Barger’s concerns

   regarding the deposition. For example, when Mr. Barger emailed defense counsel that he did not



                                                    11
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 57
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      12 of 24 #: 9529



   know why he was being subpoenaed, defense counsel explained why his testimony was relevant

   to the case and why the deposition must be scheduled quickly. (Doc. 1-2 at 10).

          While defense counsel and Mr. Barger were woefully unsuccessful at mediating their

   own disputes, the court recognizes that Defendants did attempt to confer with Mr. Barger prior to

   reaching out to the court. Therefore, because Defendants did attempt to meet and confer before

   filing the motion to compel, this argument fails.

                 iv.   Privileged information

          Mr. Barger argues that the subpoena requests information about his confidential

   communications with employees of the Law Office of Shawn Shearer. Item 18 of Mr. Barger’s

   subpoena requests “[a]ll communications and ESI that you have had with Shawn Shearer, Brenda

   Barger, or the Law Offices of Shawn Shearer since August 10, 2018 concerning Barger v. First

   Data Corporation et al.” (Doc. 1-1 at 67). According to Mr. Barger, the law firm “has provided

   [him] corporate and legal advice about [his] business.” (Doc. 5 at 12). Defendants also note that

   Shawn Shearer is Mr. Barger’s brother-in-law. (Doc. 1 at 2).

          The attorney-client privilege protects confidential communications made between the

   lawyer, in his professional capacity, and the client for the purpose of securing legal advice. See

   United States v. Schaltenbrand, 930 F.2d 1554, 1562 (11th Cir. 1991) (citing United States v.

   Ponder, 475 F.2d 37, 39 (5th Cir. 1973)) (finding that communications with a lawyer in his

   capacity as a Deputy Counselor were subject to attorney-client privilege when the defendant

   approached him for legal advice). The burden of proving that the attorney-client privilege existed

   rests on the individual invoking that privilege. See Republic of Ecuador v. Hinchee, 741 F.3d

   1185, 1189 (11th Cir. 2013) (holding that defendant failed to adequately assert attorney-client

   privilege).



                                                    12
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 58
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      13 of 24 #: 9530



          Under Rule 37, the court must quash or modify a subpoena that “requires disclosure of

   privileged or other protected matter, if no exception or waiver apples.” Fed. R. Civ. P.

   37(d)(3)(a)(iii). To withhold information because of privilege, a party must “expressly make the

   claim” and “describe the nature of the documents, communications, or tangible things not

   produced or disclosed.” Fed. R. Civ. P. 26(b)(5)(A). “Filing a privilege log has become the

   ‘universally accepted mean[s] of asserting privileges in discovery in the federal courts.’” Smith v.

   Café Asia, 256 F.R.D. 247, 250 (D.D.C. 2009) (quoting Avery Dennison Corp. v. Four Pillars,

   190 F.R.D. 1, 1 (D.D.C. 1999)). Once Mr. Barger produces a privilege log, the court can then

   determine whether the communications at issue are privileged.

          While a court may waive privilege when a party fails to produce a privilege log, waiver is

   a harsh sanction typically reserved for situations absent excessive delay or bad faith by the

   proponent. See Pub. Serv. Co. of NH v. Portland Nat. Gas, 218 F.R.D. 361, 363 (D.N.H. 2003)

   (“[U]sing Rule 33(b)(4) to justify a waiver finding when the responding party invokes a privilege

   but initially fails to produce a privilege log with its discovery responses is unnecessarily harsh.”);

   see also Smith v. James C. Hormel Sch. of Va. Inst. of Autism, No. 3:08cv00030, 2010 WL

   3702528, at *4–5 (W.D. Va. Sept. 14, 2010) (“Given the sanctity of the attorney-client privilege

   and the seriousness of privilege waiver, courts generally find waiver only in cases involving

   unjustified delay, inexcusable conduct and bad faith.”).

          Because Mr. Barger is pro se, the court recognizes that he is unfamiliar with the Federal

   Rules of Civil Procedure. Therefore, the court will defer ruling on the motion to compel as to

   item 18 in the subpoena until Mr. Barger files a privilege log. Mr. Barger shall file a privilege

   log that describes the documents protected by attorney-client privilege in accordance with Rule

   26(b)(5)(A) of the Federal Rules of Civil Procedure on or before January 7, 2019. Failure to



                                                    13
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 59
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      14 of 24 #: 9531



   file a privilege log by the deadline will result in Mr. Barger’s waiver of the attorney-client

   privilege as to the documents requested in item 18, and the court will grant the motion to compel

   as to item 18.

              v.       Duplicative information

          Mr. Barger contends that because Defendants obtained the invoices from Mr. Barger’s

   business through other discovery in this case, Mr. Barger does not have to produce the invoices

   in his possession. He also claims Defendants lack a reason to look at business records of billings

   to other clients from 2010 through 2017. The latter argument will be discussed later with Mr.

   Barger’s relevance challenge.

          Under Rule 45, the court must quash or modify a subpoena that “subjects a person to

   undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). The court also has a duty to minimize imposing

   an undue burden on a third party. Id. 45(d)(1). But Mr. Barger never alleges that the information

   requested would be a burden to produce, merely that the information sought has been produced

   by another party.

          Another district court has found an undue burden present when a non-party demonstrated

   that the information sought was readily accessible elsewhere. See Breland v. Levada EF Five,

   LLC, CA 14-0158-CG-C, 2015 WL 12995098, at *6 (S.D. Ala. Apr. 30, 2015) (finding that

   documents were readily accessible via another source when the non-party attached the

   documents from that source to his motion). But a different district court has also found no undue

   burden when a probability exists that a potentially duplicative search may unearth additional

   materials relevant to the main issues of the case. See Williams v. Sunbelt Rentals, Inc., No. 8:04-

   cv-1395-T27MSS, 2005 WL 8160097, at *3 (M.D. Fla. Oct. 12, 2005) (holding that the search




                                                    14
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 60
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      15 of 24 #: 9532



   was not a burden when it would only take a few hours and the previous search from another

   source turned up numerous missing pages).

          Here, Defendants note that Plaintiff Steven Barger was unable to explain discrepancies in

   his tax returns and told Defendants that his accountant and son could answer these questions.

   Plaintiff Steven Barger also could not explain questions regarding “suspect invoices that he and

   G. Barger’s company submitted to First Data.” (Doc. 9 at 6). In light of the probability of

   unearthing new, relevant material and Mr. Barger’s failure to allege any time or monetary burden

   in producing this discovery, this argument also fails.

              vi.     Improper purpose

          Mr. Barger argues that Defendants seek his deposition for an improper purpose. He fears

   that “First Data is trying to use the subpoenas to develop a case against me.” (Doc. 5 at 14).

   Whether the deposition of Mr. Barger and production of the requested documents results in a

   case against Mr. Barger is not a question for this court. Defendants subpoenaed Mr. Barger for

   his close relationship with his father, Plaintiff Steven Barger, and Plaintiff Steven Barger’s work

   for Mr. Barger’s consulting business, which has resulted in allegedly suspect invoices submitted

   to First Data. The court finds that the financial information and communications with Plaintiff

   Steven Barger requested is highly relevant to Defendants’ case. Therefore, this argument fails.

              vii.    Trade secrets

          Mr. Barger alleges that the information sought regarding his clients and billing rate from

   2010 to 2017 is a trade secret. He notes that “[t]here could be significant damages to my business

   if clients know I am revealing their information.” (Doc. 5 at 14).

          Under Rule 45, the court may quash or modify a subpoena if it requires “disclosing a

   trade secret or other confidential research, development, or commercial information.” Fed. R.



                                                   15
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 61
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      16 of 24 #: 9533



   Civ. P. 45(d)(3)(B)(i). The burden to establish that the information sought is a trade secret and

   the harm of its disclosure rests on the party seeking to avoid discovery. See Sams v. GA West

   Gate, LLC, 316 F.R.D. 693, 698 (N.D. Ga. 2016) (“The party resisting discovery must first

   establish that the information sought is a trade secret [or otherwise confidential] and then

   demonstrate its disclosure might be harmful.”). Once the movant meets this burden, “the burden

   shifts to the requesting party to show a ‘substantial need for the testimony or material that cannot

   be otherwise met without undue hardship and assures that the person to whom the subpoena is

   addressed will be reasonably compensated.’” Id. (quoting Gonzales v. Google, Inc., 234 F.R.D.

   674, 684 (N.D. Cal. 2006)). The court then applies a balancing test:

          [T]his Court must balance [Defendants’] need for discovery against the burden
          imposed upon [Mr. Barger], along with [his] interest in keeping the requested
          information confidential. Other factors this Court should consider are the
          relevance of the requests, the breadth of the request, the time period covered by
          the requests, and the particularity with which the documents are described. The
          status of a person as a non-party is a factor that weighs against disclosure.

   Matter of Subpoena Issued to Interconn Res., Inc., CV 3:06CV714, 2008 WL 11375414, at *2

   (N.D. Ala. Sept. 30, 2008) (quoting Fadalla v. Life Auto. Products, Inc., 258 F.R.D. 501, 504

   (M.D. Fla. 2007) (internal citations omitted)).

          A mere conclusory statement that information sought may contain a trade secret or could

   be harmful is insufficient. See Sams, 316 F.R.D. at 698 (“Movant’s conclusory statement that the

   subpoena is too broad and that ‘some’ of the responsive documents [may be confidential] does

   not come close to carrying its burden.”); AAL USA, Inc. v. Black Hall Aerospace, Inc., No. 2:16-

   cv-02090-KOB, 2018 WL 2463710, at *2 (N.D. Ala. Feb. 22, 2018) (finding that movant failed

   to establish information was confidential when it merely recited the subpoena requests). Here,

   Mr. Barger contends that turning over the identities of his clients and billing rates would harm

   his business, but provides no further details.

                                                     16
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 62
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      17 of 24 #: 9534



          Federal courts have held that customer lists and billing rates may be trade secrets,

   particularly when the holder of such information takes steps to maintain the confidentiality of

   that information. See Rimkus Consulting Grp., Inc. v. Cammarata, 688 F. Supp. 2d 598, 668

   (S.D. Tex. 2010) (finding that billing rates and client lists are confidential when the owner took

   steps to keep that information secret, even though the information previously was publicly

   available); Feldman v. Cmty. Coll. of Allegheny, 85 F. App’x 821, 827–28 (3d Cir. 2004). But

   see Peter Kiewet Sons’, Inc. v. Wall St. Equity Grp., Inc., No. 8:10CV365, 2011 WL 5075720, at

   *7 (D. Neb. Oct. 25, 2011) (holding that business documents exchanged with clients cannot be

   trade secrets when the party seeking to avoid discovery simply claims the information is

   confidential “without further substantiation,” and noting that “even if any of the information or

   documents sought are indeed confidential, the proper course of action is to enter into a protective

   agreement . . . not deny the requests altogether”). Mr. Barger has offered no evidence that his

   client lists are confidentially maintained and not publicly known.

          But even assuming that Mr. Barger’s customer lists and billing rates are trade secrets, Mr.

   Barger has failed to establish that disclosure would be harmful. In Fadalla v. Life Automotive

   Products, Inc., the court found that the party demonstrated disclosure of a client list was harmful

   when it required the party to breach its non-disclosure and secrecy agreements with its clients.

   See 258 F.R.D. at 506. While the court surmises that situations exist in which client identities

   and billing rates can be harmful if released, Mr. Barger has offered no evidence or argument that

   disclosing his business consulting clients or billing rate presents such a risk.

          Further, the court finds the “Stipulated Order Regarding Confidentiality of Discovery

   Material” jointly filed and ordered by Magistrate Judge Bloom in the underlying case is

   sufficient to protect against the leakage of any potentially confidential information. See (Doc. 23



                                                     17
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 63
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      18 of 24 #: 9535



   in 1:17-cv-04869-FB-LB). Therefore, because Mr. Barger has failed to establish that the

   information sought is a trade secret that if disclosed would result in harm, this argument fails.

              viii.   Wrong third party

          Mr. Barger contends that because the subpoenas seek information belonging to entities,

   namely Mr. Barger’s consulting limited liability company, he lacks the authority to turn over the

   documents. Subpoenas duces tecum command a person to “produce designated documents,

   electronically stored information, or tangible things in that person’s possession, custody, or

   control.” Fed. R. Civ. P. 45(a)(1)(A)(iii). A subpoena cannot require an individual to produce

   documents over which he lacks possession. See Learning Connections, Inc. v. Kaufman, Englett

   & Lynd, PLLC, 280 F.R.D. 639, 640 (M.D. Fla. 2012) (holding that a protective order was

   appropriate when the movant submitted an affidavit that she did not have possession of the

   documents, which the opposing side did not refute).

          Mr. Barger states that, because some of the documents requested are not in his possession

   but in that of his consulting business, he cannot produce those documents. Specifically, the

   documents requested under items 1 through 16 of the subpoena to Mr. Barger appear to be

   business records that likely are not in his individual possession. (Doc. 1-1 at 66–67). Defendants

   have offered no evidence or argument that these documents actually are within Mr. Barger’s

   possession or control. To the extent the documents requested in items 1 through 16 are in

   possession of the limited liability company, to which Defendants have also issued a subpoena

   seeking the same records, the court will DENY Defendants’ motion to compel the subpoena as to

   documents over which Mr. Barger does not have possession.




                                                    18
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 64
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      19 of 24 #: 9536



              ix.     Overbreadth and irrelevance

          Mr. Barger challenges the subpoena as being overbroad and irrelevant. Mr. Barger brings

   three specific challenges to relevancy and breadth of the requests. First, he argues that the

   documents requested involve an eight-year period and are disproportionate to the needs of the

   case and broader than necessary to determine Plaintiff Steven Barger’s monthly income prior to

   being hired by First Data. Second, he asserts that his contracts, agreements, and billing practices

   are irrelevant to the case, particularly those contracts before First Data hired Plaintiff Steven

   Barger and after First Data terminated Plaintiff Steven Barger. Third, Mr. Barger claims that the

   documentation of Plaintiff Steven Barger’s consulting expenses in connection with Mr. Barger’s

   consulting firm between 2010 and 2017 has “nothing to do with Plaintiff Barger’s income.”

          Rule 26 limits discovery to:

          nonprivileged matter that is relevant to any party’s claim or defense and
          proportional to the needs of the case, considering the importance of the issues at
          stake in the action, the amount in controversy, the parties’ relative access to
          relevant information, the parties’ resources, the importance of the discovery in
          resolving the issues, and whether the burden or expense of the proposed discovery
          outweighs its likely benefit.

   Fed. R. Civ. P. 26(b)(1). “Generally speaking, ‘relevance’ for discovery purposes is broadly

   construed.” Food Lion, Inc. v. United Food & Commercial Workers Intern. Union, AFL-CIO-

   CLC, 103 F.3d 1007, 1012 (D.C. Cir. 1997).

          In the underlying district court case in New York, Plaintiff Steven Barger alleges that

   Defendants wrongfully terminated him in violation of the Family Medical Leave Act and

   Americans with Disabilities Act, and he seeks millions of dollars in damages. See (Doc. 34 in

   1:17-cv-04869-FB-LB; Doc. 9 at 9 in 2:18-mc-01569-KOB). Defendants argue that the

   information sought “goes directly to Defendants’ defenses to [Plaintiff Steven Barger’s] claims

   for damages under an after-acquired evidence defense.” (Doc. 9 at 9).

                                                    19
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 65
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      20 of 24 #: 9537



          After-acquired evidence of an employee’s wrongdoing may mitigate damages owed for

   wrongful termination by the defendant. See McKennon v. Nashville Banner Publ’g Co., 513 U.S.

   352, 360 (1995) (“[W]e must consider how the after-acquired evidence of the employee’s

   wrongdoing bears on the specific remedy to be ordered.”).

          So, Defendants here seek to obtain information regarding Plaintiff Steven Barger’s

   activities when he worked as a consultant for Mr. Barger’s consulting firm. The information

   sought—including Barger Consulting Group’s tax returns, contracts with clients, invoices sent to

   clients, and process of determining consulting fees, in addition to Plaintiff Steven Barger’s

   expenses while he was consulting between 2010 and 2017—are highly relevant to Defendants’

   defense. Information regarding an employee’s wrongdoing is relevant “not to punish the

   employee, or out of concern ‘for the relative moral worth of the parties,’ but to take due account

   of the lawful prerogatives of the employer in the usual course of its business and the

   corresponding equities that it has arising from the employee’s wrongdoing.” McKennon, 513

   U.S. at 361 (quoting Perma Life Mufflers, Inc. v. Int’l Parts Corp., 392 U.S. 134, 139 (1968)).

          Federal courts are wary of allowing “fishing-expedition discovery” by employers to find

   evidence of wrongdoing. Premer v. Corestaff Servs, L.P., 232 F.R.D. 692, 693 (M.D. Fla. 2005).

   Instead, they “must have some preexisting basis to believe that after-acquired evidence exists

   before it can take on additional discovery.” Maxwell v. Health Ctr. of Lake City, Inc., No. 3:05-

   CV-1056-J-32MCR, 2006 WL 1627020, at *5 (M.D. Fla. June 6, 2006). But Defendants here are

   not on a fishing expedition. Plaintiff Steven Barger in his deposition gave rise to inferences of

   misconduct, and directed Defendants where to uncover more information.

          The court disagrees with Mr. Barger’s insistence that this information “has absolutely

   nothing to do with Plaintiff Barger’s employment by First Data . . . and his claim that First Data



                                                    20
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 66
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      21 of 24 #: 9538



   violated the FMLA and ADA when they terminated him.” (Doc. 5 at 16). Plaintiff Steven Barger

   represented that he left a “lucrative consulting” business to work for First Data, but he only

   received $16,210 in 2013 from that business. (Doc. 1-1 at 22). If Plaintiff Steven Barger

   misrepresented his success, and therefore his experience and qualifications, to First Data and

   First Data relied upon those misrepresentations, Plaintiff Steven Barger may have committed a

   wrongdoing that would mitigate First Data’s damages.

          In his deposition, Plaintiff Steven Barger indicated that he earned more than the income

   reported on his tax returns, but that the money “all went to the Barger Group, everything got paid

   to the Barger Group.” (Doc. 1-1 at 23). So, if Plaintiff Steven Barger in fact had a lucrative

   consulting practice, the business’s financial records—including its tax returns, financial

   statements, and invoices sent to clients—should reflect that success, and would explain away the

   discrepancy between Plaintiff Steven Barger’s comments about his income.

          But Plaintiff Steven Barger also failed to answer several important questions regarding

   his tax reports. For example, he was unable to explain why he included business expenses on his

   personal tax return to offset his income from the consulting practice. (Doc. 1-1 at 24–25).

   Specifically, he could not explain why the rent for his home office jumped from $1,500 to

   $22,900 for six months or why his income decreased from $77,000 in 2011 to under $20,000 in

   2012 and 2013, “other than the fact that [Plaintiff Steven Barger] started working . . . at the

   Barger Group.” (Id. at 27). Because of the discrepancies in the tax reporting relating Plaintiff

   Steven Barger to the Barger Consulting Group, analyzing the Barger Consulting Group’s broader

   financial records—including billing rates and contracts with clients to determine the actual

   income generated—may give a more accurate picture of the financial status of the company, and

   thus whether Plaintiff Steven Barger actually had a lucrative consulting business.



                                                    21
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 67
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      22 of 24 #: 9539



          Therefore, because the information sought seems highly relevant to Defendants’ after-

   acquired evidence defense, this argument, too, fails.

          Accordingly, the court will GRANT IN PART and DENY IN PART Defendants’ motion

   to compel. (Doc. 1). The court will GRANT the motion as to the information requested in items

   1 through 16 to the extent Mr. Barger possesses that information, and will GRANT the motion as

   to the information in items 17 and 19. The court will DENY the motion as to the information

   requested in items 1 through 16 to the extent Mr. Barger lacks possession over that information.

   The court will DEFER ruling on the motion to compel as to item 18 until it can determine

   whether the information sought is privileged.

          C. Barger Consulting Group

          In his “Reply to Opposition to Motions to Quash & for Protective Order,” Mr. Barger

   points out that Barger Consulting Group is not a real Alabama company. (Doc. 11). Mr. Barger

   owns The Barger Group LLC. (Doc. 14 at 4). After Mr. Barger notified Defendants of their

   naming mistake in his motion, Defendants promptly filed a Notice of Correction to amend the

   company name from Barger Consulting Group to The Barger Group LLC in each of its prior

   filings. (Doc. 12).

          Based on the information Defendants have sought since the beginning of this motion to

   compel, the court is certain that Defendants intended to serve a subpoena on The Barger Group

   LLC, not the similarly named nonexistent Barger Consulting Group. In their motion to compel,

   Defendants explained that they sought to depose Grant Barger’s company for which Plaintiff

   Steven Barger worked. (Doc. 1 at 2).




                                                   22
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 68
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      23 of 24 #: 9540



          But, because Defendants have not served a subpoena on The Barger Group LLC, the

   court cannot enforce the motion to compel against it. Therefore, the court must DENY the

   motion to compel as to Barger Consulting Group.

          D. Motions for Rule 11 Sanctions

          Mr. Barger also moved this court for Rule 11 sanctions against Defendants and defense

   counsel. Rule 11 allows the court to sanction an attorney, law firm, or party that presented to the

   court (1) information for an improper purpose, such as harassment or delay; (2) a claim, defense,

   or legal contention not supported by existing law or that was frivolous; (3) a factual contention

   without evidentiary support; or (4) a denial of factual contention without evidentiary support (or

   not specifically identified as being based on belief or lack of information). See Fed. R. Civ. P.

   13(b)–(c).

          “The goal of Rule 11 sanctions is to ‘reduce frivolous claims, defenses, or motions, and

   to deter costly meritless maneuvers.’” Massengale v. Ray, 267 F.3d 1298, 1302 (11th Cir. 2001)

   (quoting Donaldson v. Clark, 819 F.2d 1551, 1556 (11th Cir. 1987) (en banc)). The court

   determines whether Rule 11 sanctions are appropriate by considering “reasonableness under the

   circumstances.” Donaldson, 819 F.2d at 1556.

          While the court is impressed by defense counsel and Mr. Barger’s inability to cooperate

   on any matter, regardless of how small, the court sees no frivolous, meritless, or bad faith claim,

   defense, motion, or filing on behalf of Defendants. Therefore, the court will DENY both of Mr.

   Barger’s motions for Rule 11 sanctions. (Docs. 13 & 14).

      III. Conclusion

          For the reasons stated above, the court will GRANT IN PART and DENY IN PART

   Defendants’ motion to compel. (Doc. 1). The court will GRANT in full the motion against Mr.



                                                    23
Case 1:17-cv-04869-FB-LB  DocumentDocument
          Case 2:18-mc-01569-KOB   151-3 Filed
                                            17 08/13/21   Page 69
                                                Filed 12/14/18    of 116
                                                                Page     PageID
                                                                      24 of 24 #: 9541



   Morgan and DENY in full the motion against Barger Consulting Group. As to Mr. Barger, the

   court will GRANT the motion as to the information requested in items 1 through 16 to the extent

   Mr. Barger possesses that information, and will GRANT the motion as to the information in

   items 17 and 19 and as to the deposition. Mr. Barger shall appear for his deposition to be

   scheduled by defense counsel, while allowing Mr. Barger reasonable time to comply subject to

   Rule 45(d)(3)(A)(ii). The court will DENY the motion as to the information requested in items 1

   through 16 to the extent Mr. Barger lacks possession over that information.

          The court will DEFER ruling on the motion to compel regarding Mr. Barger’s claim of

   privilege as to the documents requested in item 18. Mr. Barger shall file a privilege log detailing

   which communications requested are protected by the attorney-client privilege on or before

   January 7, 2019. Failure to do so will result in waiver of Mr. Barger’s privilege, and the court

   will grant the motion to compel as to item 18.

          The court will DENY Mr. Barger’s motions for Rule 11 sanctions. (Docs. 13 & 14).

          The court will enter a separate Order consistent with this Memorandum Opinion.

          DONE and ORDERED this 14th day of December, 2018.



                                                 ____________________________________
                                                 KARON OWEN BOWDRE
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                    24
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 70 of 116 PageID #: 9542




                              EXHIBIT 7
      Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 71 of 116 PageID #: 9543

                                                                                                                   IN-VOICE
                                                                                                     Invoice No.                  Invoice Date                 Job No.

                          Planet Depos                                                                    244866
                                                                                                         Job Date
                                                                                                                                   11/13/2018
                                                                                                                                                 Case No.
                                                                                                                                                                   209179

                          NP �.1,k(' It Happen�
                                                                                                        10/15/2018           1:17-CV-04869-FB-LB

                                                                                                                                  Case Name
                                                                                                 Barger -v- First Data Corporation, et al.

            Gillian A. Cooper, Esquire
            Saul Ewing Arnstein & Lehr                                                                                           Payment Terms
            650 College Road East                                                                Due upon receipt
            Suite 4000
            Princeton, NJ 08540


  TRANSCRIPT WITH INDEX OF:
            Julie Kelly · XMEF                                                                                 256.00 Pages                                            1,011.20
                   Attendance                                                                                       5.00 Hours                                              225.00
                   Realtime                                                                                    192.00 Pages                                                 336.00
                   Rough ASCII                                                                                 192.00 Pages                                                 288.00
                   Exhibits                                                                                    244.00 Pages                                                  85.40
                   XMEF File                                                                                                                                                 95.00
                   Processing Fee                                                                                                                                            35.00
                   Shipping & Handling                                                                                                                                       35.00

                                                                                                               TOTAL DUE > > >                                       $2,110.60

  Due upon receipt and is not contingent on client payment.

                           ***AffiNTION***
  Please update your records with our new remittance address below:

                             PU\NET DEPOS, LLC
                               P.O. BOX 69136
                        BALTIMORE, MD 21264-9136

  For your convenience we now accept payments via wire transfer.
  Account Number: 1048289               Wire Routing Number: 055003528

TaxID:-
                                                         Please dewch bvnom por1io11 a11tl re tum with pay111e111.




 Gillian A. Cooper, Esquire                                                                   Invoice No.              244866
 Saul Ewing Arnstein & Lehr                                                                   Invoice Date             11/13/2018
 650 College Road East
 Suite 4000
                                                                                              Total Due                $0.00
 Princeton, NJ 08540




                                                                                              Job No.                  209179
Remit To:      Planet Depos, LLC                                                              BUID                     21-00T-R
               P.O. BOX 69136                                                                 Case No.                 1:17-CV-04869-FB-LB
               Baltimore, MD 21264-9136
                                                                                              Case Name                Barger -v- First Data Corporation, et al.
      Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 72 of 116 PageID #: 9544

                                                                                                                    INVOICE
                                                                                                        Invoice No,              Invoice Date                 Job No,

                         Planet Depos                                                                     244866

                                                                                                         Job Date
                                                                                                                                   11/13/2018

                                                                                                                                                Case No,
                                                                                                                                                                  209179



                                                                                                         10/15/2018           1: 17-CV-04869-FB-LB

                                                                                                                                  Case Name
                                                                                                 Barger -v- First Data Corporation, et al.

            Gillian A. Cooper, Esquire
            Saul Ewing Arnstein & Lehr                                                                                         Payment Terms
            650 College Road East
                                                                                                 Due upon receipt
            Suite 4000
            Princeton, NJ 08540


   We accept all major credit cards, subject to a 3% convenience fee.

   For billing questions, please email billing@planetdepos.com or call 888.433.3767. Invoice disputes must be brought to our attention within
   30 days of receipt. Thank you for your business.

                                                                                                                (-) Payments/Credits:                                 2,110.60
                                                                                                                ( +) Finance Charges/Debits:                                0.00
                                                                                                                (=)   New Balance:                                         $0,00




TaxID-

                                                          Please detach bouom porrion and rerurn ll'ith payme111.



 Gillian A. Cooper, Esquire                                                                   Invoice No.             244866
 Saul Ewing Arnstein & Lehr
                                                                                              Invoice Date            11/13/2018
 650 College Road East
 Suite 4000                                                                                   Total Due               $0.00
 Princeton, NJ 08540




                                                                                              Job No.                 209179
Remit To:     Planet Depos, LLC                                                               BU ID                   21-OOT-R
              P.O. BOX 69136                                                                  Case No.                1:17-CV-04869-FB-LB
              Baltimore, MD 21264-9136
                                                                                              Case Name               Barger -v- First Data Corporation, et al.
      Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 73 of 116 PageID #: 9545

                                                                                                                     INVOICE


     •
                                                                                                      Invoice No.                 Invoice Date                 Job No .


                         Planet Depos                                                                     238452
                                                                                                         Job Date
                                                                                                                                    10/3/2018
                                                                                                                                                 Case No.
                                                                                                                                                                   203552

                         Wr: Make It Happen·
                                                                                                         8/31/2018           1: 17-CV-0'1869-FB-LB

                                                                                                                                   Case Name

                                                                                                 Barger -v- First Data Corporation, et al.

            Gillian A. Cooper, Esquire
            Saul Ewing Arnstein & Lehr                                                                                           Payment Terms
            650 College Road Ea$t                                                                Due upon receipt
            Suite '1000
            Princeton, NJ 08540


  APPEARANCE
            Statement on the Record (Julie Kelly) - LEF
                  Appearance & Statement for the Record                                                                                                                     250.00
                  Waiting Time                                                                                                                                               50.00
                  Rough ASOI                                                                                       11.00 Pages                                               ,16.50
                  Exhibits                                                                                         12.00 Pages                                                4.20
                  LEF File                                                                                                                                                   95.00
                  Processing Fee                                                                                                                                             35.00
                  Shipping & Handling                                                                                                                                        35.00

                                                                                                                TOTAL DUE > > >                                       $485.70

  Due upon receipt and is not contingent on client payment.

                           ***ATTENTION***
  Please update your records with our new remittance address below:

                            PLANET DEPOS, LLC
                              P.O. BOX 69136
                       BALTIMORE, MD 21264-9136

  For your convenience we now accept payments via wire transfer.
  Account Number: 1048289               Wire Routing Number: 055003528

Tax ID:

                                                          Please de,acl, bullom ponio11 a11d re111m with payme//1.



 Gillian A. Cooper, Esquire                                                                    Invoice No.             238452
 Saul Ewing Arnstein & Lehr                                                                    Invoice Date            10/3/2018
 650 College Road East
 Suite 4000
                                                                                               Total Due               $0,00
 Princeton, NJ 085'10




                                                                                               Job No.                 203552
Remit To:      Planet Depos, LLC                                                               BUID                    21-00T-R
               P.O. BOX 69136                                                                  Case No.                1: 17-CV-04869-FB-LB
               Baltimore, MD 21264-9136
                                                                                               Case Name               Barger -v- First Data Corporation, et al.
      Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 74 of 116 PageID #: 9546


                                                                                                                       INVOICE
                                                                                                          Invoice No,              Invoice Date                 Job No.

                         Planet Depos                                                                       238452

                                                                                                           Job Date
                                                                                                                                     10/3/2018

                                                                                                                                                    Case No.
                                                                                                                                                                    203552



                                                                                                           8/31/2018            1: 17-CV-04869-FB-LB

                                                                                                                                    Case Name
                                                                                                   Barger -v- First Data Corporation,   et   al.

            Gillian A. Cooper, Esquire
            Saul Ewing Arnstein & Lehr                                                                                           Payment Terms
            650 College Road East
                                                                                                   Due upon receipt
            Suite 4000
            Princeton, NJ 08540


   We accept all major credit cards, subject to a 3% convenience fee.

   For billing questions, please email billing@planetdepos.com or call 888.433.3767. Invoice disputes must     be brought to our attention within
   30 days of receipt. Thank you for your business.

                                                                                                                  (-) Payments/Credits:                                  485. 70
                                                                                                                  (+)Finance Charges/Debits:                                  0.00
                                                                                                                  ( =) New Balance:                                          $0,00




TaxID:-

                                                          Please detach bottom portion and re/llrn ll'ith payrnellf.



 Gillian A. Cooper, Esquire                                                                     Invoice No.             238452
 Saul Ewing Arnstein & Lehr                                                                     Invoice Date            10/3/2018
 650 College Road East
 Suite 4000                                                                                     Total Due               $0,00
 Princeton, NJ 08540




                                                                                                Job No.                 203552
Remit To:     Planet Depos, LLC                                                                 BU ID                   21-OOT-R
              P.O. BOX 69136                                                                    Case No.                l: 17-CV-04869-FB-LB
              Baltimore, MD 21264-9136
                                                                                                Case Name               Barger -v- First Data Corporation, et al.
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 75 of 116 PageID #: 9547




                              EXHIBIT 8
   Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 76 of 116 PageID #: 9548

ST44 Rev. 04/18
Derived from A044 Rev. 04/18
                                          UNITED STATES DISTRICT COURT
                                           For the Eastern District of New York
                                                       INVOICE NO.: 20192953
                                                                                 MAKE CHECKS PAYABLE TO:
 Gary B. Eidelman                                                       ANTHONY D FRISOLONE, CSR, RDR, CRR
 Saul Ewing, LLP (Baltimore)                                            Official Court Reporter
 500 E. Pratt Street                                                    225 Cadman Plaza East
 Baltimore, MD 21202                                                    Room 370 North
 (410) 332-8975 Fax: (410) 332-8976                                     Brooklyn, NY 11201
 gary.eidelman@saul.com                                                 (718) 613-2487 Fax: (718) 613-2694
                                                                        AFrisolone@aol.com`
                                                                        Tax ID:
                                               DATE ORDERED:                              DATE DELIVERED:
      CRIMINAL                   CIVIL                         09-16-2019                                   09-24-2019
 In the matter of: 17-CV-4869, Steven B. Barger v First Data Corporation
 Trial ordered on an immediate delivery basis with word index.




                               ORIGINAL                         1ST COPY                          2ND COPY                TOTAL
 CATEGORY
                   PAGES        PRICE     SUBTOTAL     PAGES       PRICE    SUBTOTAL   PAGES       PRICE     SUBTOTAL    CHARGES
Ordinary
14-Day
Expedited
3-Day
Daily
Hourly                1087         7.98 8674.26                                                                            8674.26
Realtime
Misc.            All word index, 155 pages @ 7.98                                                     Misc. Charges        1236.90
                                                                                                             Subtotal      9911.16
                                                                                   Less Discount for Late Delivery
                                                                                                   Tax (If Applicable)
                                                                                          Less Amount of Deposit
                                                                                                        Total Refund
                                                                                                             Total Due     9911.16
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days, payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE:                                                                                DATE:

/s/ Anthony D. Frisolone                                                                                    10-02-2019
DISTRIBUTION:         TO PARTY (2 copies - 1 to be returned with payment)     COURT REPORTER           COURT REPORTER SUPERVISOR
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 77 of 116 PageID #: 9549




                               EXHIBIT 9
Case 1:17-cv-04869-FB-LB
  Oracle Internet Expenses AuditDocument 151-3 Filed 08/13/21 Page 78 of 116 PageID
                                                                                Page#:1 9550
                                                                                        of 2



                                          E x p e n s e s Audil


   Expenses Audit ,! E1q1tnH• Export ]
   Audit Eltp•ns• Report• 1 Mwage Expense Reports                                  Rea,ve Receipt Pad<age I Payments s..,rcl, i Maintain Audit List
   Semch by E,pense Report Number                                                     Go i M-:!!iK.!!'l,;     J.t

   L.'b Conf111nalion
         Yourworl< was succ,.,f\,lly saved.
   Expe,1se Report: CORP264227J2. Benllnr,J1, Kelhl A

                                                                                                                                                        • Rev•t j        $,8'11 j Report l of 40         N• I .J      Return
   • Indicates requirf!d fi•ld

   L::1.tfjgg
     General Infc,rmalion

                        Nan-., Benhordt. Knthi A                              Amount 1,358.78
                      Number 199386                                          Cum,ncy USO
           Report Submit Date 12-Dec-2010                                     F\lfl'Ose Level. cas:e
          Expense Report Dale 23-Aug-2018                                AllachmP.nls '{i_,m_
                              Site H n,.,

    Addlllonal lnfol h160011

         Did you use eTrips or first Data'• preferred travel agency ttJ book youi- 1ra•el? Yeo Was pre-appn,.al of expense(s) required to comply with the Anti-Bribery Policy? No
                            !Ad you use your tor,x,rate credit card 10 book your toa,el? Y u

    Audi! lnfolm tian

                        Nlllroel' of fblicy vlolat,ons o                                             0.iginal Receipts R><:kage Status Not R•quir"d
                Nurrber of E:.penses w1d1 violations o                                      Original Receipts P•ckage Recei•ed Date [
                                          A\, I 11M
                                                  , <on
                                      I ""t Aud,1 l By
                                                                                                                    R1>J>.l• t r,1 no t l u n b ,   I
                                    Lm U,xl,u.J By Kumar, S enlhll                                          111.t!l<"J 11,,c.,pu; St•tll< Received
                                         I jlOl1 dlU Paid                                            Imaged Receipts R«r;v,..J t m e ll·Dec-2018

                                     Re•iewed Ill'        Management                 Aultlappro•ed          Payables
                                     AP Status            Invoice Created            Paid                □ Partially   Paid     □ tbld
                                                                                                                                                                        Aud IL Always
   .i'TIP If you updat<a both the Ieiirbursem(!nt amount and e cha n g e rate on die ,ame ,.,.,nse liM, lnteinet Exp,,ns • wes 1ti., smaller of !he Iv.<> amounts • • the
           1mbur..enien t an'klunt

   Verify £1tpenses i Procen Exceptions                        Review Allocations : Re.view Tlllt , Approval Nobis (1) ,; Auditor Only Notes (D)

    g.11.2W
          . I wl              f\11
    t,
                                                                                                       Original Imaged
                           Polley                Expente              Amount Allowable Receipt Receipt Receipts Recoipt Receipt             Exj)enn
    Focu, Uno              Vlol llons           ,Type                 (USO) Amount 'Amount Verified Required Required Missing J1ulification Date                                                 Detail• Attachment.
          8 Al                                                        '1,3 .i'B
                     l     liooo                'i\1 +. J10,             7E7.H                  787.14                                                       Requi         b'ip 17·Ai,J·2018
                                                 &gl)J�.
                                                 F I!(                                                      □             □              0              a    t i i.>all!Opdk!
                                                                                                                                                             lnleiµlc1,rn
                                                                                                                                                                                                                   1t,i'
                                                                                                                                                             fa, con any
                    2      t/011tt              t,rf.,1,                 1350                    n.so:                                                       f\lrtc 1111li111! 17·/\11Q·20l.G
                                                  il,1 0l!JI!,                                              □             □              @              □    I1,;,c,,, 1 fno                       i:§1
                                                  l',,a                                                                                                      v,a deem
                    J     /lo                    •Mealo/Snacks           11.l!l                  11.19,                                                      8reak!a t at ::?l f . "2018
                                                 '. En-.,k,yee                                              D             □              □              □    aitrx,,'1                             ;i)
                                                 Travel
                    ·I    NoM                    •Mealo/Snacks           ll.68                   U.66                                                        lun'1,             21-f. -2018
                                                  - Employee                                                □            □               □              □
                                                  Travel
                    5     None                    Meals/Sn.ick<          35.56                  35.56                                                        dinner             21·ilug·1018
                                                  - Employee                                                □            □               □              □                                          iil
                                                  Travel
                    6     th:me                 ,Meal•/Snacks            10.(l'J                10.09                                                        C"flffL'e          22 •ilug ·2016
                                                •- frnployee                                                □            □               □              □
                                                'Travel
                    7     tfone                    ltt,il,vSn11r.kr      30.2J.                 30.22                                                        d,nn ,             21.•Ang-2018
                                                  · Emt)do1e                                                □            □               □              □
                                                  fo:1\il(!r
                 i:JB                             l!otd                31704                   317.04                                                        lfatel <Lill for l-/lng-2018




 https://ufoprdl 2.1 de.com/QA_HTML/OA.jsp?page =/oracle/apps/ap/oie/audit/webui./OIE ...                                                                                                                 10/14/2019
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 79 of 116 PageID
                                                                         Page#:2 9551
                                                                                 of 2
  Oracle Internet Expenses Audit



                                                                                          D            D             li1l            D      2
                                                                                                                                            : nights                                                    ]ju
                      8/1 None      f½itel         2-48.00                   Z4S.OO       D            D             li1l            D                      2Uog-2016
                      8/2 None      H:itrel f'a>    5 O                       ·IS.()-1                                                      Hotel stay for 21-,;,,g-2018
                                                                                          D            D             li1l            D      2- nights
                      8/3 None      Pa,l;ing        24.00                     24.00                                                         Hotel slay for 21-Alg-2018
                                                                                          D            D             D               D
                                                                                                                                            2 nights                                ii
             d9                                                              lHJS                                                           Car Jental on 23-f.t,g ·2018
    I                               Glr Rental     114.36
                                                                                          D           □              li1l            □      busi1,e$ (rip                           Jg
                         None       (a.- Rental     73.00                     73.00       D            D             li1l            D                      21 -A,g -2018           Ci
                         None       Car Rental      -41.36                    ·U 36                                                         Jndudes Fuel 23-kg-2018
                                    Tax                                                   □           □              li1l            □      Servke r and                            Lil
                                                                                                                                            taxes
                 10      11o,..,,   Parl<ing       28   co                    woo                                                           5hort tarm      21 ·Alg ·2018
                                                                                                      D              D               D      Jli!1i.ing at                           :J
                                                                                                                                            airport



                                                                                                                                  . - •V rl _J
                                                                                                                                                  _! e_J    Repo1t 1 of O -�-t!_t_j                     Return
                                                     E.-cpenses .A.ud,t r:..xpe-r1se--:; E'.>;pcJI lk,ro   LogOlll       Prt-ft!re11(.e.S
    PtiVdVi Sl(ilWl l                                                                                                                                           \��,-.i;,:-C. •
                                                                                                                                                                              i:: 2rx!f>. �
                                                                                                                                                                                          l w:�i /•Ji :i:j1btrim\/'IX.l




 https://ufoprdl 2.1 de.com/QA_ HTML/OA.jsp?page = /oracle/apps/ap/oie/audit/webui/OIE...                                                                                                10/14/2019
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 80 of 116 PageID #: 9552
                                                                                                                                                     Page 1 of 6

                     GLOBAL
                     BUSINESS TRAVEL
                                                                                                                  Generated: 17 August 2018 20: 11 GMT

      Invoice Booking Reference LWCBMA
     TriplD-31324108450
     Passenger Name(s)
     BEN HARDT/KATHI                                                                   Agent RC
                                                                                       American Express Global Business Travel
                                                                                       15100 NW67th Ave.
                                                                                       Suite 300
                                                                                       Miami Lakes, FL, 33014
                                                                                       Phone: +1 (669) 272-1548




     Thank you for booking your trip with us.

     All of your travel arrangements can be found on the following pages of this itinerary.

     Please check your travel details IMMEDIATELY to make sure they are correct. If your travel arrangements are
     NOT ACCURATE, please contact American Express Global Business Travel WITHIN 24 HOURS OF
     PURCHASE for regular transactions, or BY MIDNIGHT ON THE SAME DAY OF PURCHASE FOR
     EXCHANGE TRANSACTIONS, in order to avoid potential airline change fees.

     To access your trip details online, visit _bltps://mytdps.amexgbt.com

     We hope you have a pleasant trip.




    Prior to booking, please review your company's corporate travel policy in detail or check with your travel manager to ensure the booking is in compliance
    with your company's corporate travel policy.

    Fulfilment of this offer or service will be managed by the advertiser. If you do not wish to receive marketing on your itinerary in the future, you can change
    your preferences by opting-out in your travel portal; I.Jil .t/JJJY.lrlruLllillllMllllJlrull




    GBT US LLC d/b/a American Express Global Business Travel
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 81 of 116 PageID #: 9553
                                                                                                                                Page 2 of6

     BIL LING CODE                                    199386-001
     Invoice Information
     Invoice Date              17 August 2018
     Invoice                   0044721
     Dossier/ Booking          LWC8MA-1V
     Number

     Invoice Details                                                                  Charges
     Ticket Number             0067191961722                                          Ticket Base Fare                                691.20
     Airline Name              DELTA AIR LINES INC                                    Ticket Tax Fare                                  95.94
     Passenger Name            BENHARDT/KATHI                                         Total (USDj Ticket Amount                       787.14
     Flight Details            21 Aug 2018 DEL TA AIRLINES                            Online Ticket Fee                                13.50
                               13720 Class
                                                                                      Total                                           800.64
                               CHARLOTTE,NC/DETROIT/METRO,MI
                               21 Aug 2018 DELTA AIRLINES
                               5294Q Class
                               DETROIT/METRO,MI/OMAHA,NE
                               23 Aug 2018 DELTA AIRLINES
                               62760 Class
                               OMAHA,NE/DETROIT/METRO,MI
                               23 Aug 2018 DELTA AIRLINES
                               0526Q Class
                               DETROIT/METRO,MI/CHARLOTTE,NC
     Credit Card Information
     Charged to Card                     AX XXXXXXXXXXX2005                                                                            13.50
     Charged to Card                     AX XXXXXXXXXXX2005                                                                          787.14

     Payment Details
                                                        Charged by American Express Global Business Travel                            13.50
                                                        Charged by Airline                                                           787.14
                                                       Total Invoice C h a r g e                           USO                       800.64

    Tuesday 21 August 2018
      06:00      AM     Charlotte (CLT) t o Detroit ( D T W )
                       Airline Booking Ref: G3PSUV
                       Carrier: Delta Air Lines Inc      Flight: DL 1372 Status: Confirmed
                       Operated By: Delta Air Lines Inc
                       Origin: Charlotte, NC, Charlotte Douglas Intl Arpt (CL T)
                       Departing:Tuesday 21 August 2018 at 06:00 AM        Departure Terminal: Not Applicable
                       Destination: Detroit, Ml, Detroit Metro Wayne Cnty Arpt (DTW)
                       Arriving:Tuesday 21 August 2018 at 07:50 AM       Arrival Terminal: EM
                       Additional Information

                       Class: Economy                                 Distance: 503 Miles       Estimated Time: 01 hour SO minutes
                       Aircraft Type: Boeing 717                      Seat: 26A
                       Meal Service: Not Applicable
                       Frequent Flyer Number: Not Applicable
                       Number of Stops: 0




    GBT US LLC d/b/a American Express Global Business Travel
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 82 of 116 PageID #: 9554
                                                                                                                                      Page 3 of 6

       08:30      AM Detroit (DTW) to Omaha (OMA)
                        Airline Booking Ref: G3PSUV
                        Carrier: Delta Air Lines Inc       Flight: DL 5294 Status: Confirmed
                        Operated By: Endeavor Air Oba Delta Connection
                        Origin: Detroit, Ml, Detroit Metro Wayne Cnty Arpt (DTW)
                        Departing:Tuesday 21 August 2018 at 08:30 AM                     Departure Terminal: EM
                         Destination: Omaha, NE, Eppley Airfield (OMA)
                        Arriving: Tuesday 21 August 2018 at 09:36 AM                   Arrival Terminal: Not Applicable
                        Additional Information
                        Class:   E.conomy                             Distance: 655   Miles          Estimated Time: 02 hours   06 minu1es
                        Aircraft Typ11: Canadair Regional Jet 900     Seat:   14A
                        Meal Service:     No meals
                        Frequent Flyer Number:       Not Applicable
                        Number of Stops:     o

      09:36      AM Avis Rent A Car
                        Pickup:
                                  Location: 4501 Abbott Dr, Omaha, Ne Us, 68110-2633, Terminal 3
                                  Date and Time:Tuesday 21 AugLtst 2018 at 09:36 AM
                                  Phone: 402-422-6480
                        Drop Off:
                                  Location:4501 Abbott Dr, Omaha, Ne Us, 68110-2633, Terminal 3
                                  Date and Time: Thursday 23 August 2018 at 06: 15 AM
                                  Phone: 402-422-6480
                        Car Type: Full Size 2/4 Door Automatic Air
                                  Rate: USD 36.50 per day                             Mileage: Unlimited
                                  Extra Day: Not Applicable
                                  Extra Hour: USO 27.39 per day
                                  Approximate Total Rate: USO 106.11 additional local taxes and insurance costs may apply
                                  Reference Number: 29785743US1 PEXP         Status: Confirmed
                        Additional Information
                        Memben.hlp ID:     4LP41X                              Corporate Id:   A455000
                        Special Requests:    Not Applicable                    Special   lnfonnatlon: Not Applicable

                        HYATT PLACE OMAHA/DOWNTOWN-OLD MARK
                       Address: 540 South 12th Street, Omaha, NE, 68102, US
                                  Phone: (1) 402-513-5500               Fax: (1) 402-513-5519
                       Check In Date: Tuesday 21 August 2018
                       Check Out Date: Thursday 23 August 2018
                       Number Of Nights: 2
                                  Rate: USO 124.00 per night may be subject to local taxes and service charges
                                  Guaranteed to: AX XXXXXXXXXXX2005
                                  Reference Number: HY0010689413           Status: Confirmed                 Number Of Rooms: 1
                       Additional Information
                       Membership     ID: Not Applicable                        Corporate Id:   CR63127
                       24HRS PRIOR TO CHECKIN TO AVOID 1NT FEE




    GBT US LLC d/b/a American Express Global Business Travel
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 83 of 116 PageID #: 9555
                                                                                                                              Page 4 of 6

     Thursday 23 August2018
      06:15      AM     Omaha (OMA) to Detroit (DTW)
                        Airline Booking Ref: G3PSUV
                        Carrier: Delta Air Lines Inc     Flight: DL 6276 Status: Confirmed
                        Operated By: Gojet Airlines Oba Delta Connection
                        Origin: Omaha, NE, Eppley Airfield (OMA)
                        Departing: Thursday 23 August 2018 at 06:15 AM             Departure Terminal: Not Applicable
                        Destination: Detroit, Ml, Detroit Metro Wayne Cnty Arpt (DTW)
                        Arriving: Thursday 23 August 2018 at 09: 13 AM             Arrival Terminal: EM
                        Additional Information
                        Class: [economy                             Distance: 655 Miles       Estimated Time: 01 hour 58 minutes
                        Aircraft Type: Canadair F<egional Jet 700   Seat: 14D
                        Meal Service: No meals
                        Frequent Flyer Number: Not Applicable
                        Number o f Stops: O

      10:05      AM     Detroit (DTW) to Charlotte (CLT)
                        Airline Booking Ref: G3PSUV
                        Carrier: Delta Air Lines Inc       Flight: DL 526 Status: Confirmed
                        Operated By: Delta Air Lines Inc
                        Origin: Detroit, Ml, Detroit Metro Wayne Cnty Arpt (DTW)
                        Departing:Thursday 23 August 2018 at 10:05 AM              Departure Terminal: EM
                        Destination: Charlotte, NC, Charlotte Douglas Intl Arpt (CL T)
                        Arriving:Thursday 23 August 2018 at 11 :57 AM              Arrival Terminal: Not Applicable
                        Additional Information
                        Class: Economy                              Distance: 503 Miles       Estimated Timi,: O1 hour 52 mim1tes
                        Aircraft Type: Boei11g 717                  Soat: 27A
                        Meal Service: Not Applicable
                        Frequent Flyer Number: Not Applicable
                        Number of Stops: O

    Additional Messages


    This Reservation Was Booked By
    American Express Global Business Travel.
    FOR 24X7 Travel Reservations Please Call 1-669-272-1548

    For Fdc Travel Program Questions/Suggestions
    And Feedback - Please Contact
    Globaltravelfirstd ata. Com
    Reservation Specific Questions Should Continue
    To Be Directed To The Amex Gbt Travel Team.

    Faa Requires A Valid Government Issued Photo Id Your
    American Express Itinerary And A Boarding Pass
    Present At Security And All Check In Points.

    Changes And Reissues Of Non-Refundable Tickets Are
    Subject To A Fee-Plus Fare Difference If The Original
    Fare Restrictions Are Not Met.




    GBT US LLC d/b/a American Express Global Business Travel
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 84 of 116 PageID #: 9556
                                                                                                                        Page 5 of 6


     First Data Requires All Travelers To Request Physical
     Access To Any First Data Facilities You Intend To
     Visit During Your Trip. You Can Access The Request
     Form Via Https://Sharepoint.1 dc.Com/Sites/Esrc/lscdsc
     /Support/Pages/Support.Aspx Please Direct Any
     Questions Or Issues To Badegrequest*Firstdata.Com

     Check Online For Hotel Cancel Policies To Avoid
     No Show Charges To Your Corporate Card.

     Info Security Policy - Urgent
     All China/Russia-Bound Travelers Require Svp
     Approval And To Submit To A Pre/Post Trip
     Briefing From Joint Security Operations Center.
     Travelers Must Call Jsoc At 1-800-368-1000 Available
     24/7 International Or Domestic
     Email: Jsocfirstdata.Com
     To Schedule A Pre/Post Trip Briefing.

     It Is First Data Policy If An Employee Travels
     For More Than Fourteen Total (14) Days During A
     Calendar Year To A Non-Primary Work State They
    Are Required To Report Such Information. This
     Should Be Done Using The Forecast Of Estimated
     Days Worked By State Form Which Is Available
    Online At
     Firstweb/Hr/Money Matters/Us Taxes/Forecast
    Of Estimated Days Worked By State Form
    This Information Will Allow For Increased
    Accuracy In State Income Tax Withholding And
    Reporting.
    Lowest Fare Offered 749.86
    ***Ticket Is Non Refundable***
    Non Refundable Tickets Require
    Changes/Cancellations Prior To
    Original Date/Time Of Departure
    If Not The Ticket May No Longer Have Value
    • .Jrl(••" ••••w••11•11ow.lt11*"'•..,....••**...,•,l,-¼-••*"'""'•*11""

    Please Be Advised That Certain Mandatory Hotel-Imposed
    Charges Including But Not Limited To Daily Resort Or
    Facility Fees May Be Applicable To Your Stay And Payable
    To The Hotel Operator At Check-Out From The Property
    You May Wish To Inquire With The Hotel Before Your Trip
    Regarding The Existence And Amount Of Such Charges.


    First Data requires all travelers to request physical access to any First Data facilities you intend to visit during
    your trip. You can access the request form via
    b_ttps:/Jsharepolnt.1 dc.com/sitesres.rc.li.s .d.ic./SupporUP _g.esLS\.!Qnorl.a$JllC. Please direct any questions or issues
    to .6.a.d9 i.e J@flr.fil m



    IMPORTANT INFORMATION
    For important information regarding your booking, in particular, in relation to the conditions applying to your booking,
    managing your booking and travel advisory, please refer to �exglobalbusjnesstraveJ,com/booking-into.




    GBT US LLC d/b/a American Express Global Business Travel
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 85 of 116 PageID #: 9557
                                                                                                              Page 6 of 6

     American Express Global Business Travel (GBT) is a joint venture that is not wholly-owned by American Express Company
     or any of its subsidiaries (American Express). American Express Global Business Travel, American Express and the
     American Express logo are trademarks of American Express, and are used under limited license.




    GBT US LLC d/bla American Express Global Business Travel
             •·                                                    b4Uof
       Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 86  ::5outh
                                                                          11612th Street #: 9558
                                                                               PageID
                                                                                                                     Omaha, NE 68102
                                                                                                                     Tel: 402-513-5500
HYATT                                                                                                                Fax: 402-513-5519
     PLACE'"


INVOICE

Kathi Benhardt
                                                                                                                     Room No.         0722
                                                                                                                     Arrival          08-21-18
                                                                                                                     Departure        08-23-18
Confirmation No.                1068941301                                                                           Folio Window 1
Group Name                                                                                                           Folio No.        164198
Booking No.                     LWC8MA
Date                       Description                                                                                           Charges           Credits

 08-21-18                  Guest Room                                                                                              124.00
 08-21-18                  Occupancy Tax 5.5%                                                                                        6.82
 08-21-18                  State Tax 5.5%                                                                                            7.20
 08-21-18                  City Tax 1.5%                                                                                             1.96
 08-21-18                  Lodging Tax 5%                                                                                            6.54
 08-21-18                  Parking Overnight - Self                                                                                 12.00
 08-22-18                  Guest Room                                                                                              124.00
 08-22-18                  Occupancy Tax 5.5%                                                                                        6.82
 08-22-18                  State Tax 5.5%                                                                                            7.20
 08-22-18                  City Tax 1.5%                                                                                             1.96
 08-22-18                  Lodging Tax 5%                                                                                            6.54
 08-22-18                  Parking Overnight - Self                                                                                 12.00
 08-23-18                  American Express                                     XXXXXXXXXXXX2005 XX/XX                                              317.04


                                                                     Total                                                        317.04            317.04

Guest Signature                                                      Balance                                                         0.00
I agree that my liability for this bill ls nol waived and I agree
lo ba held personally liable In lhe event that the Indicated                          WE HOPE YOU ENJOYED YOUR STAY WITH US!
person, company or association fails to pay for any part or
the full amount of these charges.

                                                                     Thank you for choosing Hyatt Place Omaha Downtown Old Market. Our goal is to
World of_,!i}'.att Summa                                             provide every guest with an exceptional stay, and we are interested in any comments
                                                                     regarding your visit.
No Membership to be credited
                                                                      Please remit payment to:
Join World of Hyatt today and start                                   Hyatt Place Omaha Downtown Old Market
earning points for stays, dining and more.                            540 South 12th Street
Visit www.worldothyatt.com                                          . Omaha, NE 68102
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 87 of 116 PageID
                                                                         Page#:19559
                                                                                of 2




         Report N a m e                                              Cagwin Barger Trial New York




        Employee
        Et'l)loyee Name                  Cagwin, Matthew L.
        Et'l)loyee ID:                   245407




        Report Header
        PoUcy:                           �FDC US Expense Policy
        Business Purpose:                Barger Trial New York
        Report Id:                       810C7FC10B344E20977D
        Receipts Received:               Yes
        Report Date :                    09/19/2019
        Approval Status:                 Approved
        Payment Status :                 Payment Confirmed
        Currency:                        US, Dollar




        Transaction       Expense Type                Business        Vendor                   City o f    Payment    Amount
        Date                                          Purpose                                  Purchase    Type
                          Airfare Agency
                                                      Barger Trial                                         American
        09/19/2019        Baggage and I/IAfi                          DEL TA AIR LINES         Atlanta                $553.10
                                                      New York                                             Express
                          fees
                          Airfare Agency
                                                      Barger Trial    AMERICAN                             American
        09/19/2019        Baggage and I/IAfi                                                   Phoenix                $13.50
                                                      New York        EXPRESS TKT FEE                      Express
                          fees
                                                      Barger Trial    MARRIOTT 337U0                       American
        09/21/2019        Hotel                                                                New York               $438.96
                                                      New York        BROOKLYN                             Express


       H llUIIIO          I 1&101                     RaraerIna!
                                                      New York
                                                                       HILTON
                                                                      l!i�OOIIL 114 11!!!1i0   I dlbiilb   Aroedsao
                                                                                                           Express
                                                                                                                      o :so.re
                                                                       YORK
                          Meals Snacks                Barger Trial    ROCCOS TACO &                        American
       09/19/2019                                                                              New York               $31.40
                          Employee Travel             New York        TEQUILA BA                           Express
                                                      Barger Trial    ABM ATLANTA                          American
       09/20/2019         Parking                                                              Atlanta                $38.00
                                                      New York        AIRPORT 0796                         Express
                                                      Barger Trial                             San         American
       09/19/2019         Taxi/Shuttle                                UBER                                            $57.39
                                                      New York                                 Francisco   Express




 https://www.concmsolutions.com/Expense/Client/p1int_ cpr.asp7type = l 021 &opt=PAR_R...                              10/11/2019
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 88 of 116 PageID
                                                                         Page#:2 9560
                                                                                 of 2




        Company Disbursements

        Amomt Due Employee:       $0.00
        Amount Due Company Card: $1,539.05
        Total Paid By Company:    $1,539.05

        Employee Disbursements

        Amo1.nt Due Company Card From Employee: $0.00
        Total Paid By Employee:                 $0.00




 https://www.concursolutions.com/Expen')e/Client/print_cpr.asp?type= l 021 &opt=PAR_R... 10/11/2019
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 89 of 116 PageID #: 9561




                 MARRIOTT                                                             NEW YORK MARRIOTT BROOKLYN                                                                                                             G U E S T FOLIO


                591                  CAGWIN/MATTHEW/L                                                     365,00                  09/20/19                                DUPLICATE               9:07              48940
              ROOM                    NAME                                                                 RATE                      DEPAAT                 TIME                                                    ACCT#
              KNG                                                                                                                 09/19/19
              TYPe                                                                                                                   AARIVE                 TIME


              ROOM                                                                                      AXXXXXXXXXXXXX2006                                                                                          MB#:
                                       ADDRe8S                                                             PAYMENT
              CLERK
             DATE                                       REFERENCES                                                        CHARGES                                CREDITS                                     BALANCES DUE
          09/19                TE;LECOMM       BASE HSIA                                                                                  14,95
          09/19                STATE TA        BASEHSIA                                                                                    1.33
          09/19                NYC UTAX        BASEHSIA                                                                                      ,35
          09/19                TELECOMM        BASEPHON                                                                                      ,00
          09/19                ROOM-TR          591, 1                                                                                   365,00
          09/19                STATETAX         591, 1                                                                                    32,39
          09/19                CITYTAX          591 1                                                                                     21.44
          09/19                CCC TAX         OCCTAX                                                                                      2.00
          09/19                NYS TAX         NYSTAX                                                                                      1.50
          09/20                CCARD-AX        ROOM C/0                                                                                                                        438,96
                             AXXXXXXXXXXXXX2006
                                                                                                                                                                                                                                  ,00




                                                   NEW YORK MARRIOTT BROOKLYN
                                                   333ADAMS ST
                                                   BROOKLYN NY 11201


              MARRIOTT
                                          Treat yourself to the comfort of Marriott Hotels in your home. Visit ShopMarrlott.com.
Th� ,111,111001 IJ vour on!), r,e,,Jpl, You hol'I •oreed 10 p , , In c u h or by ,pp,.wd p<reonol <l>ld< or to oulMrll.o u, lo <11•,v• youra,d� cord for tU omoonts cno111od lo you, Th• ,mount, 1hawn 11' tho crtdk Mlurflll oppG1i11 tny Ct><i! card
entry lo tho rcfe,wne, oohamn 1boYo: wll be c:Jtargtd 10th• crecs11 u m numbtt 1111 toM •boY'I. (fha m d � u r a CGl'n{J1n� wN boU    l In lht 1.1111
                                                                                                                                                    i 1r rNAnr,J II lor n)' t'IUon 1h1 tn1dh cud comp•�� d o u n01 m i t t pnyrntn1 on ui.1,11«:ciufMt yoi.J w.lr
" " ' ' u, oudl ,mounl, II you . , . di,. .. blilod, h lh own! poyma"' la " ' I mod• wkhn 2S a,y, aJ\er c/lecl,-OU� you wMI ..... " ' 1n11re11 rrom lhl th•do.•o•I d110 on 1ny unpold ' " " " ' " I II lho rel, ol l.611 por """\)\ C,.NN\JAL AAlE 1911), •r lh•
m11ffm,,n all�td tiV l•w• ptu1 IJ\o , . . 1out111 coit at coUcdJon 1 m:lu:chr,g 1ttom1y lees.
      Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 90 of 116 PageID #: 9562

                                                                                                                                                     Page 1 of 4

                 GLOBAL
                 BUSINESS TRAVEL
                                                                                                            Generated: 19 September 2019 12:31 GMT

  Invoice Booking Reference N8835F
 Trip ID -31404536307
  Passenger Name(s)
 CAGWIN/MA TTHEW L                                                                   Agent OT
                                                                                     American Express Global Business Travel
                                                                                     Phone: +1 (669) 272-1548



 Thank you for booking your trip with us.

 All of your travel arrangements can be found on the following pages of this Itinerary.

 Please check your travel details IMMEDJATELY to make sure they are correct. If your travel arrangements are
 NOT ACCURATE, please contact American Express Global Business Travel WITHIN 24 HOURS OF
 PURCHASE for regular transactions, or BY MIDNIGHT ON THE SAME DAY OF PURCHASE FOR
 EXCHANGE TRANSACTIONS, in order to avoid potential airline change fees.

To access your trip details on line, visit htlps://mytrips.amexgbt.com

We hope you have a pleasant trip.




                                                                                    1
                       :•)Rewards Gain all the benefits of Elite status In ju:;t fivelile
                                  Jihsl     truck     lo   Plat      inun1        l         slalus!
                                                                                      nights - whether your next stay
                          Club                   is at a Holiday Inn, Crowne Plaza or lnterOontlnental.


Prior lo booking, please review your company's corporate travel policy In detail or clleck wllll your travel manager to ensure tllo booking is in compliance
witll your company's corporale lravel policy.

Fulfilment of H1ls offer or service will be managed by tile advertiser, If you do not wist, to receive marketing on your itinerary In tile future, you can cllange
your preferonces by opting-out In your travel portal; tiJ!ri.s;J[rny!rJlll!.&U1illlu!1i.i.;QJn
   Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 91 of 116 PageID #: 9563

                                                                                                                             Page 2 of 4

BILLING CODE                                      245407-0300
Invoice Information
Invoice Date              19 September 2019
Invoice                   0068280
Dossier/ Booking          N8835F-1V
Number

Invoice Details                                                                    Charges
Ticl<et Nu111b0r          0067406686957                                            Ticket Base Fare                                487.92
Airline Name              DELTA AIR LINES INC                                      Ticket Tax Fare                                  65.18
Passenger Name            CAGWIN/MATTI-IEW L                                       Total (USO) Ticl,et Amount                      553.10
Flight Details            19 Sep 2019 DEL TA AIRLINES                              Online Ticket Fee                                13.50
                          1586 K Class
                                                                                   Total                                           566.60
                          ATLANTA,GA/NEW YORK/LGA,NY
                          20 Sep 2019 DELTA AIRLINES
                          2778 K Class
                          NEW YORK/LGA,NY/ATLANTA,GA
Credit Card Information
Charged to Card                      AX XXXXXXXXXXX2006                                                                             13.50
Charged to Carel                     AX XXXXXXXXXXX2006                                                                            553.10

Payment Details
                                                     Charged by American Express Global Business Travel                             13.50
                                                     Charged by Airline                                                            553.10
                                                     Total Invoice Charge                               USD                    566.60
Thursday 19 September 2019
01:30     PM Atlanta (ATL) to New York (LGA)
                  Airline Booking Ref: JJMXSP
                  Carrier: DEL TA AIR LINES INC Flight: DL 1586 Status: Confirmed
                  Operated By: DELTA AIR LINES INC
                  Origin: Atlanta, GA, Hartsfield Jackson Intl Arpt (ATL)
                  Departing: Thursday 19 September 2019 at 01 :30 PM Departure Terminal: S
                  Destination: New York, NY, La Guardia {LGA)
                  Arriving: Thursday 19 September 2019 at 03:42 PM                Arrival Terminal: D
                  Additional Information
                  Class: ECONOMY                                   Distance: 767 Miles       Estimated Timo: 02 hours 12 minutes
                  Aircraft Type: Airbus lndustrie A321             Seat: 17A
                  Meal Service: No meals

                  Frequent Flyer Number: DL2247477066
                  Number of Stops: 0
    Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 92 of 116 PageID #: 9564


                                                                                                                        Page 3 of 4

                 MARRIOTT AT BROOKLYN BRIDGE
                 Address: 333 ADAMS ST, Brooklyn, NY, 11201, US
                       Phone: (1718} 2467000           Fax: (1718) 2460563
                 Check In Date: Thursday -f9 September 20'19
                 Check Out Date: Friday 20 September 2019
                 Number Of Nights; ·1
                          Rate: USD 365,00 per night may be subject to local laxes and service charges
                          Guaranteed to: AX XXXXXXXXXXX2006
                          Reference Number: 83396525               Status: Confirmed                 Number Of Rooms: 1
                 Additional Information
                 Membership ID: Nol Ap[)licable                      Corporate Id: FDC
                 PERMITTED UP TO 03 DAYS BEFORE ARRIVAL
 Friday 20 September 2019
 07:00     PM New York (LGA) to Atlanta (ATL)
                 Airline Booking Ref: JJMX5P
                 Carrier: DEL TA AIR LINES INC Flight: DL 2778 Status: Confirmed
                 Operated By: DEL TA AIR LINES INC
                 Origin: New York, NY, La Guardia (LGA)
                 Departing: Friday 20 September 2019 at 07:00 PM          Departure Terminal: D
                 Destination: Atlanta, GA, Ha1isfield Jackson Intl Arpt (ATL)
                 Arriving: Friday 20 September 2019 at 09:30 PM      Arrival Terminal: S
                Additional Information
                 Class: ECONOMY                           Dlsta11ce: 767 Miltis          Estimated Time: 02 hours 30 minutes
                Aircraft Type: Airbus lnduslrle A321      Seat:32C
                Meal Service: No meals
                Frequent Flyer Number: DL2247477066
                Number of Stops: O

Additional Messages


FOR 24X7 Travel Reservations Please Call 1-669-272-1548

Faa Requires A Valid Government Issued Photo Id Your
American Express Itinerary And A Boarding Pass
Present At Security And All Check In Points.

Changes And Reissues Of Non-Refundable Tickets Are
Subject To A Fee-Plus Fare Difference If The Original
Fare Restrictions Are Not Met.



0
   *Ticket Is Non Refundable ... *
Non Refundable Tickets Require
Changes/Cancellations Prior To
Original Date/Time Of Departure
If Not The Ticket May No Longer Have Value
Check Online For Hotel Cancel Policies To Avoid
No Show Charges To Your Corporate Card
    Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 93 of 116 PageID #: 9565


                                                                                                                     Page 4 of 4

Please Be Advised That Certain Mandatory Hotel-Imposed
Charges Including But Not Limited To Daily Resort Or
Facility Fees May Be Applicable To Your Stay And Payable
To The Hotel Operator At Check-Out From The Property.
You May Wish To Inquire With The Hotel Before Your Trip
Regarding The Existence And Amount Of Such Charges.
First Data requires all travelers to request physical access to any First Data facilities you intend to visit during
your trip. You can access the request form via
h1.U;lli.J/.&1mpolnl.1c!c.qm1/sltes./esrc/iscrlsc/SuQ.P.Q.ctLf.?..a ".s/SLJ.p_RQ.d.r1s . Please direct any questions or Issues
to      lgoRequcsl@firstdatc.com




IMPORTANT INFORMATION
For lrnpo,'tant Information regarding your booking, In parllcular, in relation to the conditions applying to your booking,
man glng your booking and travel advisory, please refer lo www.amexglobalbu inesstraveLoorn/booklng-info.

American Express Global Business Travel (GBT) is a joint venture that Is not wholly-owned by American Express Company
o any of Its subsidiaries (An erlcan Express). American Express Global Busines" Travel, American Express and the
American Express logo are trademarks of American Express, and are used under limited license.
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 94 of 116 PageID
                                                                         Page#:1 9566
                                                                                 of 2




        Report N a m e :                                                 September Expenses (09/01/2019)




        Employee
        En-.,loyee Name                   Stamey, Jusiin D.
        En-.,loyee 10:                    225163




        Report Header

        Policy:                          •FDC US Expense Policy
        Business Purpose :               Barger Trial
        Report Id:                       05CF7B5F0888405AA2DC
        Receipts Received:               Yes
        Report Ollfe :                   09/18/2019
        Approval Status:                 Approved
        Payment Status :                 Sent for Payment
        Currency:                        US, Dollar




       Transaction         Expense Type                 Business          Vendor              City of      Payment    Amount
       Cate                                             Purpose                               Purchase     Type

       0912blib I9         AtrtareAoecox
                           Baggage and Wli fees
                                                        8@§61 111&1       b@itd               Jtb&lil&     Amnrieao
                                                                                                           Express
                                                                                                                      9£1!9.M

       eo,tsJ.O10        Nrtare02s1
                         Baggage ,m        h fees       6::: §Cl ,Ital
                                                                           iW8('Rf;,FEE       Pl:sc::il
                                                                                                           American
                                                                                                           6$ress
                                                                                                                      H D Oil

                           Airfare Agency                                                                  American
       09/18/2019                                       Barger Trial      Delta               Attanla                 $553.10
                           Baggage and 1/\Afi fees                                                         Express

                           Airfare Agency                                 AMERICAN                         American
       09/18/2019                                       Barger Trial                          Phoenix                 $13.50
                           Baggage and 1/\Afl fees                        EXPRESS TKT FEE                  Express
                                                                                                           American
       09/20/2019          Hotel                        BargerTrtal       TILLARY HOTEL       Great Neck              $220.69
                                                                                                           Express
                                                                          ABM ATLANTA                      American
       09/20/2019          Parking                      Barger Trial                          Atlanta                 $38.00
                                                                          AIRPORT 0796                     Express

                                                                                              San          American
       09/19/2019        Taxi/Shuttle                   Barger Trial      UBER                Francisco    Express
                                                                                                                      $50.94




 https://www.concursolutions.com/Expense/ClienUp1int_cpr.asp?type= l 02 l&opt= PAR_R... 10/11/2019
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 95 of 116 PageID
                                                                         Page#:2 9567
                                                                                 of2




        Company Disbursements

        Amount Due Employee :     $0.00
        Amount Due Company Cm--d: $1,191.61
        Total Paid By Company:    $1,191.61

        Employee Disbursements

        Amount Due Company Cwd From Employee : $0.00
        Total Paid By Employee:                $0.00




 https://www.concursolutions.com/Expense/Client/p1int_cpr.asp7type= l 02l &opt=PAR_R... 10/11/2019
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 96 of 116 PageID #: 9568
                                                                                                                                                     Page 1 o f 4

                    GLOBAL
                    BUSINESS TRAVEL
                                                                                                             Generated: 18 S e p t e m b e r 2 0 1 9 16:57 G M T


     Invoice Booking Reference X558WE
     Trip ID - 32004026702
     Passenger Name(s)
     STAMEY/JUSTIN D                                                                  Agent OT
                                                                                      American Express Global Business Travel
                                                                                      Phone: +1 (669) 272-1548




     Thank you for booking your trip with us.

     All of your travel arrangements can be found on the following pages of this itinerary.

     Please check your travel details IMMEDIATELY to make sure they are correct. If your travel arrangements are
     NOT ACCURATE, please contact American Express Global Business Travel WITHIN 24 HOURS OF
     PURCHASE for regular transactions, or BY MIDNIGHT ON THE SAME DAY OF PURCHASE FOR
     EXCHANGE TRANSACTIONS, in order to avoid potential airline change fees.

     To access your trip details online, visit https://mytrips.amewbtcom

     We hope you have a pleasant trip.




        IHG.,
                                       Ntsl /rue/; lo JJ/ul inu1n Hlile slut us.1
                              Rewards Gciin
                              Club            all th,: benefits o f Elite status 1n just five nights - whether your next stay
                                      1s <1t a Hc,liday Inn. Crowne Pia;,:;; or !nterContinental



    Prior to booking, please review your company's corporate travel policy in detail or check with your travel manager to ensure the booking is in compliance
    with your company's corporate travel policy.

    Fulfilment of this offer or service will be managed by the advertiser, If you do not wish to receive marketing on your itinerary in the future, you can change
    your preferences by opting-out in your travel portal; bl.!Jl.�.://.myJri�.�.mw,.�g!l.t...1;.9.m




    © 201 B GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 97 of 116 PageID #: 9569
                                                                                                                                         Page 2 of 4

     BIL LING CODE                                      225163-0300
     Invoice Information
    Invoice Date                18 September 2019
    Invoice                     0068206
    Dossier/ Booking            X558WE-1V
    Number
    Invoice Details                                                                           Charges
    Ticket Number               0067406686906                                                 Ticket Base Fare                                  487.92
    Airline Name                DELTA AIR LINES INC                                           Ticket Tax Fare                                    65.18
    Passenger Name              STAMEY/JUSTIN D                                               Total (USD) Ticket Amount                         553.10
    Flight Details              19 Sep 2019 DELTA AIRLINES                                    Online Ticket Fee                                  13.50
                                2524K Class
                                                                                              Total                                             566.60
                                ATLANTA,GA/NEW YORK/LGA,NY
                                20 Sep 2019 DELTA AIRLINES
                                2769K Class
                                NEW YORK/LGA,NY/ATLANTA,GA
    Credit Card Information
    Charged to Card                        AX XXXXXXXXXXX1003                                                                                    13.50
    Charged to Card                        AX XXXXXXXXXXX1003                                                                                   553.10

    Payment Details
                                                           Charged by American Express Global Business Travel                                    13.50
                                                           Charged by Airline                                                                   553.10
                                                           Total Invoice Charge                                      USO                    566.60
    Thursday 19 September 2019
     12:30       PM Atlanta (ATL) to New York (LGA)
                        Airline Booking Ref: HHXNQ9
                        Carrier: DEL TA AIR LINES INC Flight: DL 2524 Status: Confirmed
                        Operated By: DEL TA AIR LINES INC
                        Origin: Atlanta, GA, Hartsfield Jackson Intl Arpt (ATL)
                        Departing:Thursday 19 September 2019 at 12:30 PM Departure Terminal: S
                        Destination: New York, NY, La Guardia (LGA)
                        Arriving:Thursday 19 September 2019 at 02:42 PM Arrival Terminal: D
                        Additional Information
                        Class: ECONOMY                                       Distance: 767 Miles          Estimated Time: 02 hours 12 minutes
                        Aircraft Type: Airbus lndustrie A321                 Seat: 16B
                        Meal Service: No meals
                        Frequent Flyer Number: DL9058935223
                        Number of Stops: o




   C
   I J 2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 98 of 116 PageID #: 9570
                                                                                                                                                                 Page 3 of 4

                                             THE TILLARY HOTEL -FKA DAZZLER
                                             Address: 85 Flatbush Avenue Extension, Brooklyn, NY, 11201, US
                                                   Phone: (1) 718-3299537          Fax: (1) 718-3299538
                                             Check In Date: Thursday 19 September 2019
                                             Check Out Date: Friday 20 September 2019
                                             Number Of Nights: 1
                                                            Rate: USD 191 20 per night may be subject to local taxes and service charges
                                                            Guaranteed to: AX XXXXXXXXXXX1003
                                                            Reference Number: 482189769              Status: Confirmed                 Number Of Rooms: 1
                                            Additional Information
                                            Membership ID: Not Applicable                                           Corporate Id: AMEXEXPPEHP
                                            RESERVATIONS MUST BE CANCELLED 24 HOURS PRIOR
      Friday 20 September 2019
        08:00                  PM New York (LGA) to Atlanta (ATL)
                                            Airline Booking Ref: HHXNQ9
                                            Carrier: DELTA AIR LINES INC Flight: DL 2769 Status: Confirmed
                                            Operated By: DEL TA AIR LINES INC
                                            Origin: New York, NY, La Guardia (LGA)
                                            Departing: Friday 20 September 2019 at 08:00 PM                             Departure Terminal: D
                                            Destination:Atlanta, GA, Hartsfield Jackson Intl Arpt (ATL)
                                            Arriving: Friday 20 September 2019 at 10:32 PM                              Arrival Terminal: S
                                            Additional Information
                                            Class: ECONOMY                                              Distanc&: 767 Mile�        Estimat&d Time: 02 hows 32 minutes
                                            Aircraft Type: l1irbus lnduslrie A.321                      Seat: 32F
                                            Moal Servic&: No rneals
                                            Frequent Flyer Number: DL9058935223
                                            Number of Stops: 0

     Additional Messages


     FOR 24X7 Travel Reservations Please Call 1-669-272-1548

    Faa Requires A Valid Government Issued Photo Id Your
    American Express Itinerary And A Boarding Pass
    Present At Security And All Check In Points.

    Changes And Reissues Of Non-Refundable Tickets Are
    Subject To A Fee-Plus Fare Difference If The Original
    Fare Restrictions Are Not Met.




    ***Ticket Is Non Refundable***
    Non Refundable Tickets Require
    Changes/Cancellations Prior To
    Original Date/Time Of Departure
    If Not The Ticket May No Longer Have Value
    Check Online For Hotel Cancel Policies To Avoid
    No Show Charges To Your Corporate Card
    -•1'-ti""'·tt-•w,..,•.-W•• ...... .....,.... ,._..,_.    • .,,.,,,,/li.,,                 ,.***••
                                                                                ...............




    © 2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 99 of 116 PageID #: 9571
                                                                                                                                  Page 4 of 4

     Please Be Advised That Certain Mandatory Hotel-Imposed
     Charges Including But Not Limited To Daily Resort Or
     Facility Fees May Be Applicable To Your Stay And Payable
     To The Hotel Operator At Check-Out From The Property.
     You May Wish To Inquire With The Hotel Before Your Trip
     Regarding The Existence And Amount Of Such Charges.
     First Data requires all travelers to request physical access to any First Data facilities you intend to visit during
     your trip. You can access the request form via
                                                                                                          Please direct any questions or issues
     111.\n.s.:U.�bfile.r.io.io.Ud_Q"f:.9.tllfsii.e�{�ii:@$_G.t1.�GLfa!P.P.9dl.E?.g.e_§§YRP.O_r:t,.;;i§_p,K.
     to 8.adg_e.Re.q�1� @11rs d�tla,gpm,



     IMPORTANT INFORMATION
     For important information regarding your booking, in particular, in relation to the conditions applying to your booking,
     managing your booking and travel advisory, please refer to www,amexglobalbusinesstravel com/booktog-info,

     American Express Global Business Travel (GBT) is a joint venture that is not wholly-owned by American Express Company
     or any of its subsidiaries (American Express). American Express Global Business Travel, American Express and the
     American Express logo are trademarks of American Express, and are used under limited license.




    CCI2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 100 of 116 PageID
                                                                        Page 1 of#:3
                                    9572




        Report Name                                               Travel to New York- Barger Tria




       Employee
       Errployee Name                  Voycheske, Jennifer L
       Errployee IO :                  175635




       Report Header
       Policy:                        �FDC US Expense Policy
       Business Purpose :             Testify at Barger Trial
       Report Id:                      F9FE8D57D4A743CDB0B2
       Receipts Received:             Yes
       Report Date :                  09/27/2019
       Approwl Status:                Approved
       Payment Status :               Sent for Payment
       Currency:                      US, Dollar




       Transaction      Expense Type               Business        Vendor                City of       Payment    Amount
       Date                                        Purpose                               Purchase      Type
                        Airfare Agency
                                                   Testify at      AMERICAN                            American
       09/18/2019       Bag gage and VVifi                                               Phoenix                  $13.50
                                                   Barger Trial    EXPRESS TKT FEE                     Express
                        fees
                        Airfare Agency
                                                   Testify at                                          American   $521.49
       09/18/2019       Bag gage and VVifi                         Delta                Atlanta
                                                   Barger Trial                                        Express
                        fees
                        Airfare Agency                                                                 American
                                                   Testify at      AMERICAN                                       $13.50
      09/18/2019        Baggage and \Mfi                                                 Phoenix
                                                   Barger Trial    EXPRESS TKT FEE                     Express
                        fees
                                                   Testify at                                          American
      09/23/2019        Hotel                                      MILLENIUM HILTON     New York                  $871.21
                                                   Barger Trial                                        Express

      09J21120 I9       I \Otel                    IesUCY at       MARBIRD 337Up        ldt4J 1110:k   Amadcan    $5.15
                                                   Barger Trial    BROOKLYN                            Express
                        Meals Snacks               Testify at      CIBO EXPRESS                        American
      09/22/2019                                                                        Flushing                  $23.17
                        Employee Travel            Barger Trial    RETAILC                             Express
                        Meals Snacks               Testify at                                          American
      09/22/2019                                                   VOYAGE BAKERY        Flushing                  $2.00
                        Employee Travel            Barger Trial                                        Express




https://www.concursolu1ions.com/Expern;e/Client/p1i.nt_cpr.asp?type= l 02 l&opt= PAR_R... 10/11/2019
                                                                        Page 2 of
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 101 of 116 PageID  #:3
                                    9573


        09/22/2019    Meals Snacks               Testify at     COTTO MARKET      Flushing    American   $8.20
                      Employee Travel            Barger Trial                                 Express

        09/20/2019    Meals Snacks               Testify at     BAYWAY                        American
                                                                                  Flushing               $1.52
                      Employee Travel            Barger Trial   COURTHOUSE CAFE               Express
                      Meals Snacks               Testify at                                   American
       09/20/2019                                               KRACKY MCGEE'S    Omaha                  $9.67
                      Employee Travel            Barger Trial                                 Express

        09/21/2019                               Testify at                                   American
                      Parking                                   OMAHA AIRPORT     Omaha                  $48.00
                                                 Barger Trial                                 Express
                                                 Testify at                       San         American
       09/21/2019     Taxi/Shuttle                              UBER                                     $16.87
                                                 Barger Trial                     Francisco   Express

       09/21/2019     Taxi/Shuttle               Testify at                       San         American
                                                                UBER                                     $59.05
                                                 Barger Trial                     Francisco   Express

       09/20/2019     Taxi/Shuttle               Testify at                       San         American
                                                                UBER                                     $13.33
                                                 Barger Trial                     Francisco   Express
                                                 Testify at                       San         American
       09/20/2019     Taxi/Shuttle                              UBER                                     $3.08
                                                 Barger Trial                     Francisco   Express
                                                 Testify at                       San         American
       09/20/2019     Taxi/Shuttle                              UBER                                     $5.13
                                                 Barger Trial                     Francisco   Express
                                                 Testify at                       San         American
       09/20/2019     Taxi/Shuttle                              UBER                                     $18.47
                                                 Barger Trial                     Francisco   Express

       09/20/2019     Taxi/Shuttle               Testify at                       San         American
                                                                UBER                                     $16.10
                                                 Barger Trial                     Francisco   Express

       09/20/2019     Taxi/Shuttle               Testify at                       San         American
                                                                UBER                                     $5.13
                                                 Barger Trial                     Francisco   Express
                                                 Testify at                       San         American
       09/19/2019     Taxi/Shuttle                              UBER                                     $16.81
                                                 Barger Trial                     Francisco   Express
                                                 Testify at     VTS INDEPENDENT               American
       09/19/2019     Taxi/Shuttle                                                Astoria                $50.38
                                                 Barger Trial   DRIVERS                       Express
                                                 Testify at                       San         American
       09/19/2019    Taxi/Shuttle                               UBER                                     $5.13
                                                 Barger Trial                     Francisco   Express




       Company Disbursements

       Amount Due Employee :         $0.00
       Amount Due Company Card: $1,726.89
       Total Paid By Company:        $1,726.89

       Employee Disbursements

       AmolA'lt Due Company Card From Employee: $0.00
      Total Paid By Employee:                           $0.00




https://www.concursolutions.com/Expense/C1ient/p1int_ cpr.asp?type = l 021 &opt= PAR_R... 10/11/2019
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 102 of 116 PageID  #:3
                                                                        Page 3 of
                                    9574




https://www.concursolutions.com/Expense/Client/print_cpr.asp?type = l 02 l&opt= PAR_R.. 10/11/2019
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 103 of 116 PageID #:
                                    9575                              Page 1 of 5

                  GLOBAL
                  BUSINESS TRAVEL
                                                                                                           Generated: 18 September 2019 18:04 GMT

   Invoice Booking Reference WBP344
   Trip ID -31954563844
   Passenger Name(s)
   VOYCHESKE/JENNIFER L                                                              Agent OT

                                                                                     American Express Global Business Travel
                                                                                     Phone: +1 (669) 272-1548




   Thank you for booking your trip with us.

  All of your travel arrangements can be found on the following pages of this itinerary.

   Please check your travel details IMMEDIATELY to make sure they are correct. If your travel arrangements are
   NOT ACCURATE, please contact American Express Global Business Travel WITHIN 24 HOURS OF
   PURCHASE for regular transactions, or BY MIDNIGHT ON THE SAME DAY OF PURCHASE FOR
   EXCHANGE TRANSACTIONS, in order to avoid potential airline change fees.

  To access your trip details online, visit https://mytrips,amexgbt com

  We hope you have a pleasant trip.




                                                  Ntsl /rue/; lu J 1/uliw.1n 1]Jite :·dull/.·.'
                                                  Cain all th•� I. ;;ttellt·:, ol Eli e status 1n JUf.l five ni�Jht5 - wherher ye ur next ,t,w
                                                  i� ,:,ta Holiday hm. C:rol'me Pl;c or JnrerCont1nentaL


  Prior to booking, please review your company's corporate travel policy in detail or check with your travel manager to ensure the booking is in compliance
  with your company's corporate travel policy.

  Fulfilment of this offer or service will be managed by the advertiser. If you do not wish to receive marketing on your itinerary in the future, you can change
  your preferences by opting-out in your travel portal; httn.I:.1/my.trim.•mil.(lX!lt!L,9.m




 © 2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 104 of 116 PageID #:
                                    9576                              Page 2 of 5

   Bil I ING CODE                                      175635-0110
   Invoice Information
   Invoice Date                18 September 2019
   Invoice                     0068218
   Dossier/ Booking            WBPJ44-1V
   Number

   Invoice Details                                                                          Charges
   Ticket Number              0067406686913                                                 Ticket Base Fare                                  822.30
   Airline Name               DELTA AIR LINES INC                                           Ticket Tax Fare                                   107.67
   Passenger Name             VOYCHESKE/JENNIFER L                                          Total (USO) Ticket Amount                         929.97
   Flight Details             22 Sep 2019 DEL TA AIRLINES                                   Online Ticket Fee                                  13.50
                              1098 B Class
                                                                                            Total                                             943.47
                              OMAHA,NE/A TLANTA,GA
                              22 Sep 2019 DELTA AIRLINES
                              1286 B Class
                              ATLANTA,GA/NEW YORK/LGA,NY
                              24 Sep 2019 DELTA AIRLINES
                              2149 B Class
                              NEW YORK/LGA,NY/MINNEAPOLIS/ST
                              PAUL
                              24 Sep 2019 DELTA AIRLINES
                              3941 B Class
                              MINNEAPOLIS/ST PAUUOMAHA,NE
   Credit Card Information
   Charged to Card                       AX XXXXXXXXXXX1003                                                                                    13.50
   Charged to Card                       AX XXXXXXXXXXX1003                                                                                   929.97

   Payment Details
                                                         Charged by American Express Global Business Travel                                    13.50
                                                         Charged by Airline                                                                   929.97
                                                         Total Invoice C h a r g e                                 USO                    943.47

  Sunday 22 September 2019
    05:48       AM     O m a h a ( O M A ) t o Atlanta (ATL)
                       Airline Booking Ref: HBP4Q8
                       Carrier: DEL TA AIR LINES INC Flight: DL 1098 Status: Confirmed
                       Operated By: DELTA AIR LINES INC
                       Origin: Omaha, NE, Eppley Airfield (OMA)
                       Departing: Sunday 22 September 2019 at 05:48 AM Departure Terminal: Not Applicable
                       Destination: Atlanta, GA, Hartsfield Jackson Intl Arpt (ATL)
                       Arriving: Sunday 22 September 2019 at 09:05 AM      Arrival Terminal: S
                       Additional Information
                       Class: ECONOMY                                      Distance: 839 Miles          Estimated Time: 02 hours 17 minutes
                       Aircraft Type: McDonnell Douglas MD-90              Seat: !GE
                       Meal Service: No meals
                       Frequent Flyer Number: Dl.9475319969
                       Number of Stops: O




  10 2018 GBT Travel Services UK Limited dlblal American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 105 of 116 PageID #:
                                    9577
                                                                                                                                          Page 3 of 5

    10:30       AM Atlanta (ATL) to New York (LGA)
                       Airline Booking Ref: HBP4Q8
                       Carrier: DELTA AIR LINES INC Flight: DL 1286 Status: Confirmed
                       Operated By: DELTA AIR LINES INC
                       Origin: Atlanta, GA, Hartsfield Jackson Intl Arpt (ATL)
                       Departing: Sunday 22 September 2019 at 10:30 AM     Departure Terminal: S
                       Destination: New York, NY, La Guardia (LGA)
                       Arriving: Sunday 22 September 2019 at 12:40 PM      Arrival Terminal: D
                       Additional Information
                       Class: ECONOMY                                      Distance: 767 Miles             Estimated Time: 02 hours 1O minutes
                       Aircraft Type: Airbus lndustrie A321                Seat: 20F
                       Meal Service: No meals
                       Frequent Flyer Number: Dl9475319969
                       Number of Stops: O

                       MARRIOTT AT BROOKLYN BRIDGE
                       Address: 333 ADAMS ST, Brooklyn, NY, 11201, US
                             Phone:(1718) 2467000               Fax:(1718) 2460563
                       Check In Date: Sunday 22 September 2019
                       Check Out Date:Tuesday 24 September 2019
                       Number Of Nights: 2
                             Rate: USO 365.00 per night may be subject to local taxes and service charges
                             Guaranteed to: AX XXXXXXXXXXX1003
                             Reference Number: 81487704               Status: Confirmed                 Number Of Rooms: 1
                      Additional Information
                      Membership ID: Not Applicable                                    Corporate Id: FDC
                      PERMITTED UP TO 03 DAYS BEFORE ARRIVAL
  Tuesday 24 September 2019
      12:00 PM New York (LGA) to Minneapolis (MSP)
                      Airline Booking Ref: HBP4Q8
                      Carrier: DELTA AIR LINES INC Flight: DL 2149 Status: Confirmed
                      Operated By: DEL TA AIR LINES INC
                      Origin: New York, NY, La Guardia (LGA)
                      Departing:Tuesday 24 September 2019 at 12:00 PM Departure Terminal: D
                      Destination: Minneapolis, MN, Minneapolis St Paul Intl (MSP)
                      Arriving: Tuesday 24 September 2019 at 02:06 PM Arrival Terminal: 1
                      Additional lnfonnation
                      Class: ECONOMY                                      Distance: 1034 Miles             Estimated Time: 03 houra 06 minutes
                      Aircraft Type: Airbus lndustrie A319                Seat: 15F
                      Meal Service: Rerreshrnents to Purchase
                      Frequent Flyer Number: DL9475319969
                      Number of Stop&: O




 C
 I >2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 106 of 116 PageID #:
                                    9578                              Page 4 of 5

    03:35       PM Minneapolis (MSP) to Omaha (OMA)
                      Airline Booking Ref: HBP4Q8
                      Carrier: DELTA AIR LINES INC Flight: DL 3941 Status: Confirmed
                      Operated By: SKYWEST OBA DELTA CONNECTION
                      Origin: Minneapolis, MN, Minneapolis St Paul Intl (MSP)
                      Departing:Tuesday 24 September 2019 at 03:35 PM Departure Terminal: 1
                      Destination: Omaha, NE, Eppley Ailiield (OMA)
                      Arriving: TL1esday 24 September 2019 at 04:55 PM   Arrival Terminal: Not Applicable
                      Additional Information

                      Class: ECONOMY                                      Distance: 2G3 Miles          Estimated Time: 01 hour 20 minutes
                      Aircraft Type: Canadair Regional Jel 900            Soat: 120
                      Meal Service: Nol Applicable
                      Frequent Flyer Number: DL9475319969
                      Number of Stops; 0

   Additional Messages


   FOR 24X7 Travel Reservations Please Call 1-669-272-1548

  Faa Requires A Valid Government Issued Photo Id Your
  American Express Itinerary And A Boarding Pass
  Present At Security And All Check In Points.

  Changes And Reissues Of Non-Refundable Tickets Are
  Subject To A Fee-Plus Fare Difference If The Original
  Fare Restrictions Are Not Met.




  ***Ticket Is Non Refundable•••
  Non Refundable Tickets Require
  Changes/Cancellations Prior To
  Original Date/Time Of Departure
  If Not The Ticket May No Longer Have Value
  Check Online For Hotel Cancel Policies To Avoid
  No Show Charges To Your Corporate Card

  Please Be Advised That Certain Mandatory Hotel-Imposed
  Charges Including But Not Limited To Daily Resort Or
  Facility Fees May Be Applicable To Your Stay And Payable
  To The Hotel Operator At Check-Out From The Property.
  You May Wish To Inquire With The Hotel Before Your Trip
  Regarding The Existence And Amount Of Such Charges.
  First Data requires all travelers to request physical access to any First Data facilities you intend to visit during
  your trip. You can access the request form via
  httos://shat:eQQ.intMc...c.pm/siles/esrc/jscdsc/SL1pport/Pag RQct..a.s.gx.    Please direct any questions or issues
  to ,B.a(jg_ 1cstdata.com




 IMPORTANT INFORMATION
  For important information regarding your booking, in particular, in relation to the conditions applying to your booking,
  managing your booking and travel advisory, please refer to _W.\tl'_W.,.fil1lfil<9JQ!;>_alb..1.s.i.o.e..s.stravel.corn/p_QQkingtnt2,.

  American Express Global Business Travel (GBT) is a joint venture that is not wholly-owned by American Express Company
  or any of its subsidiaries (American Express). American Express Global Business Travel, American Express and the


 © 2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 107 of 116 PageID #:
                                    9579                              Page 5 of 5

   American Express logo are trademarks of American Express, and are used under limited license.




   2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 108 of 116 PageID #:
                                    9580
                                                                                                                                                   Page 1 of 4

                  GLOBAL
                  BUSINESS TRAVEL
                                                                                                           Generated: 18 September 2019 21 :55 G M T

   Invoice Booking Reference JRGRHU
   Trip ID -31194989106
   Passenger Name(s)
   VOYCHESKE/JENNIFER L                                                             Agent OT
                                                                                    American Express Global Business Travel
                                                                                     Phone: +1 (669) 272-1548




   Thank you for booking your trip with us.

   All of your travel arrangements can be found on the following pages of this itinerary.

   Please check your travel details IMMEDIATELY to make sure they are correct. If your travel arrangements are
   NOT ACCURATE, please contact American Express Global Business Travel WITHIN 24 HOURS OF
   PURCHASE for regular transactions, or BY MIDNIGHT ON THE SAME DAY OF PURCHASE FOR
   EXCHANGE TRANSACTIONS, in order to avoid potential airline change fees.

   To access your trip details online, visit htt.ps://mytrips amexgbt.com

   We hope you have a pleasant trip.




                                                  Nist true/. l o l'luli1111111 h'lite slu/us.'
                                                  1.,11ln all the h1me its ,A Eht{' $tatus n j1Jst 1v"   nights - v.hethes   your next ,;tay
                                                  I& at a Holiday Inn. Crc,wne Plaza or lntFl r.,-,nl.lnental.


  Prior to booking, please review your company's corporate travel policy in detail or check with your travel manager to ensure the booking is in compliance
  with your company's corporate travel policy.

  Fulfilment of this offer or service will be managed by the advertiser. If you do not wish to receive marketing on your itinerary in the future, you can change
  your preferences by opting-out in your travel portal; h.\l!).,,;//.myJrips.�.mtixsiP.LG9ITI.




  eel 2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 109 of 116 PageID #:
                                    9581                              Page 2 of 4

   BIL LING CODE                                      175635-0110
   Invoice Information
   Invoice Date                18 September 2019
   Invoice                     0068244
   Dossier/ Booking            JRGRHU-1V
   Number

   Invoice Details                                                                          Charges
   Ticket Number              0067406686931                                                 Ticket Base Fare                                  458.50
   Airline Name               DELTA AIR LINES INC                                           Ticket Tax Fare                                    62.99
   Passenger Name             VOYCHESKE/JENNIFER L                                          Total (USO) Ticket Amount                         521.49
   Flight Details             19 Sep 2019 DELTA AIRLINES                                    Online Ticket Fee                                  13.50
                              4072K Class                                                   Total                                             534.99
                              OMAHA,NE/NEW YORK/LGA,NY
                              21 Sep 2019 DELTA AIRLINES
                              3574L Class
                              NEW YORK/LGA,NY/OMAHA,NE
   Credit Card Information
   Charged to Card                       AX XXXXXXXXXXX1003                                                                                    13.50

   Charged to Card                       AX XXXXXXXXXXX1003                                                                                   521.49

   Payment Details
                                                         Charged by American Express Global Business Travel                                    13.50
                                                         Charged by Airline                                                                   521.49
                                                         Total Invoice Charge                                      USD                    534.99

  Thursday 19 September 2019
    06:01       AM Omaha (OMA) to New York (LGA)
                       Airline Booking Ref: HQA98D
                       Carrier: DEL TA AIR LINES INC Flight: DL 4072 Status: Confirmed
                       Operated By: SKYWEST OBA DEL TA CONNECTION
                       Origin: Omaha, NE, Eppley Airfield (OMA)
                       Departing:Thursday 19 September 2019 at 06:01 AM Departure Terminal: Not Applicable
                       Destination: New York, NY, La Guardia (LGA)
                       Arriving:Thursday 19 September 2019 at 10:00 AM                     Arrival Terminal: D
                       Additional Information

                       Class: ECONOMY                                      Distance: 1166 Miles         Estimated Time: 02 hours 59 minutes
                       Aircraft Type: EMBRAER 175 JET                      Seat: Not Assigned
                       Meal Service: Refreshments to Purchase
                       Frequent Flyer Number: Dl.9475319969
                       Number of Stops: 0




  C0 2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 110 of 116 PageID #:
                                    9582                              Page 3 of                                                                4

                        MILLENNIUM HILTON NEW YORK DWNTWN
                        Address: 55 Church Street, New York, NY, 10007, US
                              Phone:(1) 212-693-2001          Fax:(1) 212-571-2316
                        Check In Date: Thursday 19 September 2019
                        Check Out Date: Saturday 21 September 2019
                        Number Of Nights: 2
                                 Rate: USO 343.17 per night may be subject to local taxes and service charges
                                 Guaranteed to: AX XXXXXXXXXXX1003
                                 Reference Number: 313843□528NON          Status: Confirmed                 Number Of Rooms: 1
                                                    SMKING CONF
                       Additional Information
                       Membership JD: 240177937                                        Corporate Id: N0147111
                       CXL 3 DAYS PRIOR TO ARRIVAL


   Saturday 21 September 2019
    12:20       PM New York (LGA) to Omaha (OMA)
                       Airline Booking Ref: HQA98D
                       Carrier: DEL TA AIR LINES INC Flight DL 3574 Status: Confirmed
                       Operated By: SKYWEST OBA DEL TA CONNECTION
                       Origin: New York, NY, La Guardia (LGA)
                       Departing:Saturday 21 September 2019 at 12:20 PM Departure Terminal: D
                       Destination: Omaha, NE, Eppley Airfield (OMA)
                       Arriving: Saturday 21 September 2019 at 02:36 PM                    Arrival Terminal: Not Applicable
                       Additional Information

                       Class: ECONOMY                                      Dlstanc1>: 1I G6 Miles       Estimated Time: 03 hours I G minutes
                       Aircraft Type: EMBRAER 175 JET                      Seat: 18D
                       Meal Service: Refreshments to Pu,chase
                       Frequent Flyer Number: DL94753'199G9
                       Number of Stops: o

  Additional Messages


   FOR 24X7 Travel Reservations Please Call 1-669-272-1548

  Faa Requires A Valid Government Issued Photo Id Your
  American Express Itinerary And A Boarding Pass
  Present At Security And All Check In Points.

  Changes And Reissues Of Non-Refundable Tickets Are
  Subject To A Fee-Plus Fare Difference If The Original
  Fare Restrictions Are Not Met.




  ***Ticket Is Non Refundable***
  Non Refundable Tickets Require
  Changes/Cancellations Prior To
  Original DatefTime Of Departure
  If Not The Ticket May No Longer Have Value
  Check Online For Hotel Cancel Policies To Avoid
  No Show Charges To Your Corporate Card




  © 2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 111 of 116 PageID #:
                                    9583
                                                                                                                      Page 4 of 4


   Please Be Advised That Certain Mandatory Hotel-Imposed
   Charges Including But Not Limited To Daily Resort Or
   Facility Fees May Be Applicable To Your Stay And Payable
   To The Hotel Operator At Check-Out From The Property.
   You May Wish To Inquire With The Hotel Before Your Trip
   Regarding The Existence And Amount Of Such Charges.
   First Data requires all travelers to request physical access to any First Data facilities you intend to visit during
   your trip. You can access the request form via
   httpsJ/s.b1.m m.o iotJ d.c.,c.orn/sHes/ esr.c/ i$C.d.sc/ $ urmort/Page$/$upp_grt.aspx. Please direct any questions or issues
   to .B.adge B eqwe.st@fi rstrti;l_ta.,c.om




   IMPORTANT INFORMATION
   For important information regarding your booking, in particular, in relation to the conditions applying to your booking,
   managing your booking and travel advisory, please refer to .I.QR                 .lll&itl.Mfil!R illl!:l.9.Q.Jslng-info.
   American Express Global Business Travel (GBT) is a joint venture that is not wholly-owned by American Express Company
   or any of its subsidiaries (American Express). American Express Global Business Travel, American Express and the
   American Express logo are trademarks of American Express, and are used under limited license.




  (0 2018 GBT Travel Services UK Limited d/b/a/ American Express Global Business Travel. All rights reserved
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 112 of 116 PageID #:
                                    9584




                           EXHIBIT 10
Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 113 of 116 PageID #:
                                    9585




                                                                                                             YOU CM/ fJ(J'// l@'r A IIECCIPT fJ I ff4E h ,\
                                                                                                             I\V',ltNI Cotffllt:!ATID FOP. ·1au, RECCRI>.
                                                                                                              SAVr.      •M,lr Tlf,IC AIH> EFFORT J\tlO PAY
                    Q1J,trat11ood8ub11<111n• StlYI... lno.                                                        THIS 11/tOICE ONLfN l VOii 'MY USf
                  P.O. Box 2248 • Union, N w Jttscy 070IIJ                                                     VI!,/\ 1,1ASTrnCAIW, ,lMERIC,\N EXPRESS,


                                                                                                        mmrm
                        (908) &a7-00!;8 {300) 672-19$2                                                         Di!JC,O\lt n OR ('/f.N f.-'/\YPAI ,\CCOUN1'1
                   Fn:.; (00$) 0811,08$ T• IO :12-2ll);)4l)S
                               wwwiS.rvod.t.oo,


                                                                                                       11mw11                           Ba.lch # 10452



                                                                                                                             INVOICE
                    SAUL EW)NO ARNSTEIN & LEHR-PRINCETON
                            GARY B. EIDELMAN. ESQ.                                                      INVOICE II: ----2018090SU..J.820
                      650 COLLE()(: ROAD, EAST SUITE "4000                                              AMOUN'f DUE:.      $00.00    .)
                           PRINCETON NJ 06540-6603                                                      DUE DA'rE:    -   ·10/1812018'



       WE RESERVE THE RIGHT TO CHARGE 18% APR INTEREST j0,049315'/4 DPR PAST TiiE DUE OATEl ON ALL UNPAID BALANCES.
     Teer along lhe perfornlioo end keep tho middle atub !or your mcordsl Relum the bottom 6hlll wllh your payment. Thank you for your bu fne,sl
       AMOUNT DUE: $ .00              INVOICE#: 20180905111820             It-NOICE DATE: 9/1812018
       ATTORNEY:                      GARV 8. ElOEIMAN. ESQ.
       FIRM:                          $AUL f::"WlNG ARNSTEIN & LEHR-PRINCETON
       PLAINTIFF:                     STE.VEN 8. BARGER
       OEFENDANT:                     FIRST DATA CORPORATION, ET AL
       OOCKET#:                       1 H CV 04069 FB LB                           CLAIM#:
       ENTITYSERVEO:                  GRANT BARGER
       SERVED WITA:                   [ETTER. SUBPOENA TO TESTIFY, EXHIBIT
       SERVED DATE:                   9181Z018                    COURT DATE:                     11/1712018

      ATTENDANCE FEE:                          $55.00                 PAYMENT SENT ON:                   I_LIILL.Jil_Lf
      BULK SERVICE FEE:                        $35.00
      MILEAGE FEE:                             $0.00                  AMOUNT PAID:                       LLI, I_LLl. LLI
      PRIORITY FEE:                            $0.00
      PICKi.JP ff;E;                           $0.00                        I )CI-IECK
      INCORRECT ADORE,$$ FEE:                  $0.00                        I1\ltSA
      POSTAL FORWARDING FEE:
      CASH ATTACHED:
      WAIT TIME
                                               $0.00
                                               $0.00
                                              $0.00
                                                                             I  MASTERCAAD
                                                                            I DISCOVER
                                                                            I I AMERICAN EXPRESS
      NOTARY/MISC. FEE:                       $000                          CARD/CMECKf: L L L I     I I I     I I   LLLLLLU-LI
      TOTAL:                                  $110.00
   · rear along tile pertor11t10n an<t keep 1he middle &lub foryovr records! Ret     tho bollom stub wilh your peymont. Tlll!nk you for y()Ur business!       •<

         v o u R STATEMENT o F A l u UNPA10·1Nvo1cEs·cAN s e v 1 e w o ONLINE ANYTIME WITH YOUR FIRM 10

                 SAUL EWING ARNSTEIN & LEHR-PRINCETON                                  INVOICE#;                     20180905111820
                   eso COLLEGE ROAD. EAST SUliE 4000                                   AMOUNT DUE:                   $90,00
                        PRINCETON NJ 085'10-6603                                       DUE DATE,                     10/1812018

           For the fastest resolution 10 your billing Inquiry, emaU us at              ( !CHECK
                              8l11lne@S•n1vd.com
                                                                                      1 IVlf• I )M.,..erCard I 101,"""" I JAmorlcenE,q,les•

                   GUARANTEED SUBPOENA SERVICE. INC.                                  CARDl:LLLI f I I I I               I l-LLLU.J
                          WWW.$1':RVED.COM                                            El<PIRATION, LJ_J / L U
                             P.O. BOXU48
                            UNION, NJ 07063                                           SfONATlJRE: _ _ _ _ _ _ _ _ _ _                   _


       1111111111111111111111111111111
                20180905111820                                                               • • • To Pay Online Go l o "My Account" ....
     Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 114 of 116 PageID #:
                                         9586

Priority+ Legal Services, Inc.
Legal Legs, LTD.
                                                                                                                   Invoice
PO J3ox 540                                                                                      Date              Invoice#
Rcisterstown, MD 21136




                                                -
                                                                                               5/24/2018            77776

       E-Mail                     Priorityplus@aol.com
      Phone#                   Fax#         Federal Tax ID Number

   443-277-6 I 80        410-558-6565                                                             Ordered By:

  Bill To
Saul Ewing L L P                                                                               Kimberly Crampton
500 E. Pratt Street
Baltimore, MD 21202




                      Plaintiff                                   Defendant                Client/Maller#             Terms

                      Barger                             First Data Corporation, ct al.                               Net 30


                          Description                                 Subject of Service       Rate                   Amount

OUT OF STATE PROCESS SERVICE                                       Julie Kelly                          185.00                 185.00




     Please note that our phone number
       have changed. The phone is now
      443-277-6180 and the Fax is now
               410-558-6565.

            Wc now accept MasterCard,
                 Visa & Discover.




PLEASE INCLUDE THE INVOICE NUMBER ON ALL CHECKS TO INSURE PROPER
CREDIT TO YOUR ACCOUNT.                                                                        Total                           $185.00
    Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 115 of 116 PageID #:
                                        9587

Priority+ Legal Services, Inc.
Legal Legs, LTD.
                                                                                                                   Invoice
PO Box 540                                                                                        Date             Invoice#
Reisterstown, MD 21136




                                                -
                                                                                               5/24/2018            77777

       E-Mail                     Priorityplus@aol.com
      Phone#                   Fax#         Federal Tax ID Number

   443-277-6180          410-558-6565                                                             Ordered By:

  Bill To
Saul Ewing LLP                                                                                 Kimberly Crampton
500 E. Pratt Street
Baltimore, MD 21202




                      Plaintiff                                   Defendant                ClienVMatter #             Terms

                      Barger                             First Data Corporntion, ct al.                               Net 30


                          Description                                 Subject of Service       Rate                   Amount

OUT OF STATE PROCESS SERVICE                                       Ashley Parrish                        185.00                185.00




                                                          ---
     Please note that our phone n u m b e r �
       have changed. The phone is now
      443-277-6180 and the Fax is now
                410-558-6565.


            Wc now accept MasterCard,
                 Visa & Discover.




PLEASE INCLUDE THE INVOICE NUMBER ON ALL CHECKS TO INSURE PROPER
CREDIT TO YOUR ACCOUNT.                                                                        Total                           $185.00
    Case 1:17-cv-04869-FB-LB Document 151-3 Filed 08/13/21 Page 116 of 116 PageID #:
                                        9588

Priority+ Legal Services, Inc.
Legal Legs, LTD.                                                                                                   Invoice
PO Box 540                                                                                        Date             Invoice#
Reisterstown, MD 2113 6




                                               -
                                                                                               5/24/2018            77778

      E-Mail                      Priorityplus@aol.com
     Phone#                    Fax#         Federal Tax ID Number

   443-277-6180          410-5 58-6565                                                            Ordered By:

  Bil!To
Saul Ewing LLP                                                                                 Kimberly Crampton
500 E. Pratt Street
Baltimore, MD 21202




                      Plaintiff                                   Defendant                Client/Matter#             Terms

                      Barger                             First Data Corporation, et al.                               Net 30


                          Description                                 Subject of Service       Rate                  Amount

2nd Document Fee                                                   Dr. Harry M. Baddour                  75.00                 75.00




Q"Please note that our phone numbers
     have changed. The phone is now
    443-277-6180 and the Fax is now
             410-558-6565.
                                                           .,_.
           We now accept MasterCard,
                Visa & Discover.




PLEASE INCLUDE TI-IE INVOICE NUMBER ON ALL CHECKS TO INSURE PROPER
CREDIT TO YOUR ACCOUNT.                                                                        Total                           $75.00
